Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

Dated as of March 26, 2013

THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is made as of
March 26, 2013 by and among Endo Health Solutions Inc. (formerly known as Endo
Pharmaceuticals Holdings Inc.) (the “Borrower”), the Subsidiaries of the
Borrower listed on the signature pages hereof (together with the Borrower, the
“Loan Parties”), the financial institutions listed on the signature pages hereof
(collectively, the “Lenders”) and Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
under that certain Credit Agreement dated as of June 17, 2011 by and among the
Borrower, the lenders from time to time party thereto and the Administrative
Agent (as in effect on the date hereof, the “Existing Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Restated Credit Agreement (as defined
below).

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement;

WHEREAS, the parties hereto have agreed to such amendment and restatement on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.

1. Amendment and Restatement of the Existing Credit Agreement. (a) Effective on
the Restatement Effective Date (as defined below), the Existing Credit Agreement
is hereby amended and restated in its entirety to read as set forth in Exhibit A
hereto (the “Restated Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof” and words of similar import, as used
in the Restated Credit Agreement (including all exhibits and schedules thereto),
shall, unless the context otherwise requires, refer to the Restated Credit
Agreement, and the term “Credit Agreement”, as used in the other Loan Documents
(including all exhibits and schedules thereto), shall mean the Restated Credit
Agreement.

(b) Subject to Section 1(c) below, all “Revolving Commitments” as defined in,
and in effect under, the Existing Credit Agreement on the Restatement Effective
Date shall continue in effect under the Restated Credit Agreement, and all
“Loans” and “Letters of Credit” as defined in, and outstanding under, the
Existing Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement, and on and after the
Restatement Effective Date the terms of the Restated Credit Agreement will
govern the rights and obligations of the Borrower, the Lenders and the
Administrative Agent with respect thereto.

(c) Effective upon the Restatement Effective Date and after giving effect to the
provisions of Sections 8 and 9 hereof and Section 1.06 of the Restated Credit
Agreement, (i) each Lender that, on or prior to the requisite time on the date
hereof, has executed and delivered to the Administrative Agent (or its counsel)
a counterpart of this Agreement as a “2016 Term A Lender” (or evidence thereof
as contemplated by Section 4(a) below) shall be a 2016 Term A Lender under the
Restated Credit



--------------------------------------------------------------------------------

Agreement, and its Term A Loans under the Existing Credit Agreement shall be
2016 Term A Loans under the Restated Credit Agreement, (ii) each Lender that, on
or prior to the requisite time on the date hereof, has executed and delivered to
the Administrative Agent (or its counsel) a counterpart of this Agreement as a
“2018 Term A Lender” (or evidence thereof as contemplated by Section 4(a) below)
shall be a 2018 Term A Lender under the Restated Credit Agreement, and its Term
A Loans under the Existing Credit Agreement shall be 2018 Term A Loans under the
Restated Credit Agreement, (iii) each other Term A Lender under the Existing
Credit Agreement shall be a 2016 Term A Lender under the Restated Credit
Agreement and its Term A Loans under the Existing Credit Agreement shall be 2016
Term A Loans under the Restated Credit Agreement, (iv) each Lender that, on or
prior to the requisite time on the date hereof, has executed and delivered to
the Administrative Agent (or its counsel) a counterpart of this Agreement as a
“2016 Revolving Lender” (or evidence thereof as contemplated by Section 4(a)
below) shall be a 2016 Revolving Lender under the Restated Credit Agreement, and
its Dollar Tranche Commitment, Multicurrency Tranche Commitment, Dollar Tranche
Revolving Loans and Multicurrency Tranche Revolving Loans under the Existing
Credit Agreement shall be a 2016 Dollar Tranche Commitment, 2016 Multicurrency
Tranche Commitment, 2016 Dollar Tranche Revolving Loans and 2016 Multicurrency
Tranche Revolving Loans under the Restated Credit Agreement, respectively,
(v) each Lender that, on or prior to the requisite time on the date hereof, has
executed and delivered to the Administrative Agent (or its counsel) a
counterpart of this Agreement as a “2018 Revolving Lender” (or evidence thereof
as contemplated by Section 4(a) below) shall be a 2018 Revolving Lender under
the Restated Credit Agreement, and its Dollar Tranche Commitment, Multicurrency
Tranche Commitment, Dollar Tranche Revolving Loans and Multicurrency Tranche
Revolving Loans under the Existing Credit Agreement shall be a 2018 Dollar
Tranche Commitment, 2018 Multicurrency Tranche Commitment, 2018 Dollar Tranche
Revolving Loans and 2018 Multicurrency Tranche Revolving Loans under the
Restated Credit Agreement, respectively, and (vi) each other Revolving Lender
under the Existing Credit Agreement shall be a 2016 Revolving Lender under the
Restated Credit Agreement and its Dollar Tranche Commitment, Multicurrency
Tranche Commitment, Dollar Tranche Revolving Loans and Multicurrency Tranche
Revolving Loans under the Existing Credit Agreement shall be a 2016 Dollar
Tranche Commitment, 2016 Multicurrency Tranche Commitment, 2016 Dollar Tranche
Revolving Loans and 2016 Multicurrency Tranche Revolving Loans under the
Restated Credit Agreement, respectively.

(d) The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or, except as expressly
contemplated under Section 1(c) above, otherwise affect any obligations of the
Borrower accrued or otherwise owing under the Existing Credit Agreement that
have not been paid, it being understood that such obligations will constitute
obligations under the Restated Credit Agreement.

2. Amendment to Subsidiary Guaranty. Effective as of the Restatement Effective
Date, the Subsidiary Guaranty is hereby amended to (a) replace the reference to
“Obligations” in each of (i) the second WHEREAS clause, (ii) the third WHEREAS
clause and (iii) Section 3 thereof with “Secured Obligations”, and (b) add the
following as a new Section 24 thereto:

SECTION 24. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Subsidiary
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 24 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 24, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Guaranteed Obligations are indefeasibly

 

2



--------------------------------------------------------------------------------

paid in full in cash. Each Qualified ECP Guarantor intends that this Section 24
constitute, and this Section 24 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Subsidiary Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

3. Amendment to Pledge and Security Agreement. Effective as of the Restatement
Effective Date, the Pledge and Security Agreement is hereby amended by replacing
each reference to the “Effective Date” with “Original Effective Date”.

4. Conditions of Effectiveness. The effectiveness of the amendment and
restatement of the Existing Credit Agreement pursuant to Section 1 of this
Agreement, the amendment to the Subsidiary Guaranty pursuant to Section 2 of
this Agreement and the amendment to the Pledge and Security Agreement pursuant
to Section 3 of this Agreement (the “Restatement Effective Date”) shall be
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower, the Subsidiary Guarantors, the Required Lenders, each 2018 Revolving
Lender, each 2018 Term A Lender, each Issuing Bank, the Swingline Lender and the
Administrative Agent either a counterpart of this Agreement signed on behalf of
such party or written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the
Loan Parties, covering such matters relating to the Loan Parties, the Loan
Documents, this Agreement and the transactions contemplated hereby as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

(c) The Administrative Agent shall have received:

 

  (i) a Certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying (w) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (x) the ByLaws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (y) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (z) the names and true signatures
of the incumbent officers of each Loan Party authorized to sign the Loan
Documents to which it is a party, and (in the case of the Borrower) authorized
to request a Borrowing or the issuance of a Letter of Credit under the Restated
Credit Agreement;

 

  (ii) a Good Standing Certificate for each Loan Party from the Secretary of
State of the jurisdiction of its organization; and

 

  (iii)

a Certificate signed by a Responsible Officer of the Borrower certifying as of
the Restatement Effective Date the following: (x) all of the representations and
warranties of the Borrower set forth in the Restated Credit Agreement are true

 

3



--------------------------------------------------------------------------------

  and correct in all material respects (other than to the extent qualified by
materiality or “Material Adverse Effect”, in which case, such representations
and warranties are true and correct), except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty is true and correct in all material
respects, other than to the extent qualified by materiality or “Material Adverse
Effect”, in which case such representation and warranty is true and correct on
and as of such earlier date and (y) no Default or Event of Default has occurred
and is continuing.

(d) The Administrative Agent shall have received (i) all fees and other amounts
due and payable on or prior to the Restatement Effective Date (which, in the
case of fees calculated by reference to a Lender’s Revolving Commitment and/or
Term Loans, shall be calculated with reference to each such Lender’s Revolving
Commitment and/or Term Loans outstanding as of the Restatement Effective Date
after giving effect to any prepayments occurring on or prior to such date),
including, to the extent invoiced at least one day prior to the Restatement
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Loan Documents and (ii) all
accrued and unpaid interest under the Existing Credit Agreement, all accrued and
unpaid fees under Sections 2.12(a) and 2.12(b) of the Existing Credit Agreement
and any amounts due and payable under Section 2.16 of the Existing Credit
Agreement, in each case, with respect to any Lender’s Revolving Commitment
and/or Term A Loans under the Existing Credit Agreement that are being reduced
and/or terminated pursuant to this Agreement and Section 1.06 of the Restated
Credit Agreement as of the Restatement Effective Date. If any LC Disbursements
and/or Swingline Loans are outstanding as of the Restatement Effective Date,
such LC Disbursements and/or Swingline Loans shall be repaid, together with any
interest accrued thereon.

The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.

5. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Agreement and the Restated Credit Agreement constitute legal, valid and
binding obligations of the Borrower, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) As of the date hereof and giving effect to the terms of this Agreement,
(i) all of the representations and warranties of the Borrower set forth in the
Restated Credit Agreement are true and correct in all material respects (other
than to the extent qualified by materiality or “Material Adverse Effect”, in
which case, such representations and warranties are true and correct), except in
the case of any such representation and warranty that expressly relates to an
earlier date, in which case such representation and warranty is true and correct
in all material respects, other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case such representation and warranty is
true and correct on and as of such earlier date and (ii) no Default or Event of
Default has occurred and is continuing.

6. No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Existing Credit Agreement. This Agreement
shall be a Loan Document for all purposes.

 

4



--------------------------------------------------------------------------------

7. Consent and Reaffirmation.(a) In connection with the execution and delivery
of this Agreement, each of the undersigned Subsidiary Guarantors, as debtor,
grantor, pledgor, guarantor, or in any other similar capacity in which such
Subsidiary Guarantor grants liens or security interests in its properties or
otherwise acts as an accommodation party or guarantor, as the case may be, in
each case under the Loan Documents heretofore executed and delivered in
connection with or pursuant to the Existing Credit Agreement, (i) hereby
consents to the Agreement and the transactions contemplated thereby, (ii) hereby
ratifies and reaffirms all of its remaining payment and performance obligations,
contingent or otherwise, if any, under each of the Loan Documents (as amended,
restated, supplemented or otherwise modified by the Agreement, as the case may
be) to which it is a party, (iii) to the extent such Subsidiary Guarantor
granted liens on or security interests in any of its properties pursuant to any
such Loan Documents, hereby ratifies and reaffirms such grant of security and
confirms that such liens and security interests continue to secure the Secured
Obligations and (iv) to the extent such Subsidiary Guarantor guaranteed the
Secured Obligations or any portion thereof, hereby ratifies and reaffirms such
guaranties.

(b) Each of the undersigned Subsidiary Guarantors further agrees that all
references in the Loan Documents (including all exhibits and schedules thereto)
to the Existing Credit Agreement shall hereafter mean and refer to the Existing
Credit Agreement as amended and restated by the Agreement. All references in the
Loan Documents to the term “Obligations” or “Secured Obligations” shall
hereafter mean and refer to the Obligations and the Secured Obligations, as the
case may be, as redefined in the Restated Credit Agreement and shall include all
additional Obligations and the Secured Obligations resulting from or incurred
pursuant to the Restated Credit Agreement. All references in the Loan Documents
to “Endo Pharmaceuticals Holdings Inc.” shall hereafter mean and refer to “Endo
Health Solutions Inc.”.

8. Prepayment and Commitment Reduction. Notwithstanding anything herein or in
the Restated Credit Agreement to the contrary, in connection with the amendment
and restatement of the Existing Credit Agreement on the Restatement Effective
Date, (a) each of the undersigned 2018 Term A Lenders hereby waives any payment
that it may be entitled to receive pursuant to Section 2.18(d) in connection
with any prepayment of the outstanding Term A Loans of any 2016 Term A Lenders,
(b) the Required Lenders hereby waive the requirement that any reduction of the
Revolving Commitments be made ratably among the Revolving Lenders pursuant to
Section 2.09(c) of the Existing Credit Agreement, in each case of clauses
(a) and (b), in connection with prepayments and commitment reductions
contemplated by this Agreement and the Restated Credit Agreement and made on the
Restatement Effective Date and (c) the Required Lenders hereby waive any
requirement of prior notice of such prepayment and/or commitment reduction
described in the foregoing clauses (a) and (b).

9. Lender Acknowledgment. Each of the undersigned Lenders hereby acknowledges
that (i) its Revolving Commitments under the Restated Credit Agreement shall be
as set forth on Schedule 2.01 of the Restated Credit Agreement and (ii) the Term
Loans held by it under the Restated Credit Agreement shall be as set forth in
the Register maintained by the Administrative Agent in accordance with
Section 9.04(b)(iv) of the Restated Credit Agreement as of the Restatement
Effective Date (which amount as of the Restatement Effective Date shall have
been confirmed to each Lender on or prior to the Restatement Effective Date).

10. Governing Law; Jurisdiction. This Agreement shall be construed in accordance
with and governed by the law of the State of New York. The Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and

 

5



--------------------------------------------------------------------------------

each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

12. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

ENDO HEALTH SOLUTIONS INC., as the Borrower By   

/S/ RAJIV DE SILVA

  Name:   Rajiv De Silva   Title:   President and Chief Executive Officer

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

ENDO PHARMACEUTICALS INC.     AMERICAN MEDICAL SYSTEMS HOLDINGS, INC. By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance ENDO PHARMACEUTICALS SOLUTIONS INC.    
AMERICAN MEDICAL SYSTEMS, INC. By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance ENDO PHARMACEUTICALS VALERA INC.     AMS
RESEARCH CORPORATION By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance GENERICS INTERNATIONAL (US), INC.     AMS SALES
CORPORATION By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance GENERICS BIDCO I, LLC     LEDGEMONT ROYALTY SUB
LLC By:   GENERICS INTERNATIONAL (US), INC., as its Manager     By:   ENDO
PHARMACEUTICALS SOLUTIONS INC., as its Manager By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

LASERSCOPE     GENERICS INTERNATIONAL (US MIDCO), INC. By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance GENERICS INTERNATIONAL (US PARENT), INC.    
GENERICS INTERNATIONAL (US HOLDCO), INC. By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance VINTAGE PHARMACEUTICALS, LLC     GENERICS BIDCO
II, LLC By:   GENERICS INTERNATIONAL (US),     By:   GENERICS INTERNATIONAL
(US),   INC., as its Manager       INC., as its Manager By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance MOORES MILL PROPERTIES, L.L.C.     QUARTZ
SPECIALTY PHARMACEUTICALS, LLC By:   GENERICS INTERNATIONAL (US), INC., as its
Manager     By:   GENERICS INTERNATIONAL (US), INC., as its Manager By:  

/S/ MARK A. GOTTLIEB

    By:  

/S/ MARK A. GOTTLIEB

Name:   Mark A. Gottlieb     Name:   Mark A. Gottlieb Title:   Vice President,
Treasury and Business Development Finance     Title:   Vice President, Treasury
and Business Development Finance WOOD PARK PROPERTIES LLC       By:   GENERICS
INTERNATIONAL (US), INC., as its Manager       By:  

/S/ MARK A. GOTTLIEB

      Name:   Mark A. Gottlieb       Title:   Vice President, Treasury and
Business Development Finance      

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Swingline Lender, as Administrative
Agent, as a 2018 Term A Lender and as a Term B Lender By   

/S/ STEPHEN B. KING

  Name:   Stephen B. King   Title:   Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Issuing Bank, as a 2018 Revolving Lender and as a
2018 Term A Lender By   

/S/ STEPHEN B. KING

  Name:   Stephen B. King   Title:   Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent and individually as a 2018 Revolving
Lender and a 2018 Term A Lender By   

/S/ JEREMY SCHMITT

  Name:   Jeremy Schmitt   Title:   Vice President

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA., as Issuing Bank and individually as a 2018 Revolving
Lender and a 2018 Term A Lender By   

/S/ DEAN SAS

  Name:   Dean Sas   Title:   Authorized Signatory

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

 

  ,  

 

  , as a 2016 Revolving Lender     as a 2018 Revolving Lender   By  

 

    By  

 

  Name:       Name:     Title:       Title:    

 

  ,  

 

  , as a 2016 Term A Lender     as a 2018 Term A Lender   By  

 

    By  

 

  Name:       Name:     Title:       Title:    

 

  ,       as a Term B Lender         By  

 

        Name:           Title:          

 

Signature Page to Amendment and Restatement Agreement

Endo Health Solutions Inc.



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

 

LOGO [g511573ex10_1pg015.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

June 17, 2011

as amended and restated as of March 26, 2013

among

ENDO HEALTH SOLUTIONS INC.

(formerly known as Endo Pharmaceuticals Holdings Inc.)

The Lenders Party Hereto

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Syndication Agent

and

DEUTSCHE BANK SECURITIES INC., DNB BANK ASA, NEW YORK BRANCH,

ROYAL BANK OF CANADA, SUNTRUST BANK, CITIBANK, N.A.,

BARCLAYS BANK PLC and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as Co-Documentation Agents

 

 

MORGAN STANLEY SENIOR FUNDING, INC., CITIBANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Joint Bookrunners

MORGAN STANLEY SENIOR FUNDING, INC. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          

Page

  ARTICLE I Definitions        1    SECTION 1.01.   Defined Terms        1   
SECTION 1.02.   Classification of Loans and Borrowings      47    SECTION 1.03.
  Terms Generally      47    SECTION 1.04.   Accounting Terms; GAAP; Pro Forma
Calculations      47    SECTION 1.05.   Status of Secured Obligations      48   
SECTION 1.06.   Amendment and Restatement of the Existing Credit Agreement     
48    ARTICLE II The Credits      49    SECTION 2.01.   Commitments and Loans   
  49    SECTION 2.02.   Loans and Borrowings      50    SECTION 2.03.   Requests
for Borrowings      51    SECTION 2.04.   Determination of Dollar Amounts     
52    SECTION 2.05.   Swingline Loans      53    SECTION 2.06.   Letters of
Credit      54    SECTION 2.07.   Funding of Borrowings      59    SECTION 2.08.
  Interest Elections      60    SECTION 2.09.   Termination and Reduction of
Commitments      61    SECTION 2.10.   Repayment and Amortization of Loans;
Evidence of Debt      62    SECTION 2.11.   Prepayment of Loans      65   
SECTION 2.12.   Fees      67    SECTION 2.13.   Interest      68    SECTION
2.14.   Alternate Rate of Interest      68    SECTION 2.15.   Increased Costs   
  69    SECTION 2.16.   Break Funding Payments      70    SECTION 2.17.   Taxes
     71    SECTION 2.18.   Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs      72    SECTION 2.19.   Mitigation
Obligations; Replacement of Lenders      75    SECTION 2.20.   Incremental
Credit Extensions      75    SECTION 2.21.   Judgment Currency      78   
SECTION 2.22.   Defaulting Lenders      78    SECTION 2.23.   Extensions of
Loans and Commitments      80    SECTION 2.24.   Loan Repurchases      84   
SECTION 2.25.   Refinancing Amendment      85    SECTION 2.26.   Illegality     
86    ARTICLE III Representations and Warranties      87    SECTION 3.01.  
Organization; Powers; Subsidiaries      87    SECTION 3.02.   Authorization;
Enforceability      87    SECTION 3.03.   Governmental Approvals; No Conflicts
     87    SECTION 3.04.   Financial Condition; No Material Adverse Change     
88    SECTION 3.05.   Properties      88    SECTION 3.06.   Litigation,
Environmental and Labor Matters      88   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          

Page

  SECTION 3.07.   Compliance with Laws and Agreements      89    SECTION 3.08.  
Investment Company Status      89    SECTION 3.09.   Taxes      89    SECTION
3.10.   ERISA      89    SECTION 3.11.   Disclosure      89    SECTION 3.12.  
Federal Reserve Regulations      90    SECTION 3.13.   Liens      90    SECTION
3.14.   No Default      90    SECTION 3.15.   No Burdensome Restrictions      90
   SECTION 3.16.   Security Interest in Collateral      90    SECTION 3.17.  
Solvency      90    ARTICLE IV Conditions      91    SECTION 4.01.  
Effectiveness      91    SECTION 4.02.   Each Credit Event      91    ARTICLE V
Affirmative Covenants      92    SECTION 5.01.   Financial Statements and Other
Information      92    SECTION 5.02.   Notices of Material Events      94   
SECTION 5.03.   Existence; Conduct of Business      94    SECTION 5.04.  
Payment of Obligations      95    SECTION 5.05.   Maintenance of Properties;
Insurance      95    SECTION 5.06.   Books and Records; Inspection Rights     
95    SECTION 5.07.   Compliance with Laws and Material Contractual Obligations
     95    SECTION 5.08.   Use of Proceeds      96    SECTION 5.09.   Subsidiary
Guarantors; Pledges; Additional Collateral; Further Assurances      96   
SECTION 5.10.   Designation of Subsidiaries      98    SECTION 5.11.   Ratings
     98    ARTICLE VI Negative Covenants      98    SECTION 6.01.   Indebtedness
     98    SECTION 6.02.   Liens      102    SECTION 6.03.   Fundamental Changes
and Asset Sales      105    SECTION 6.04.   Investments, Loans, Advances,
Guarantees and Acquisitions      107    SECTION 6.05.   Swap Agreements      109
   SECTION 6.06.   Transactions with Affiliates      110    SECTION 6.07.  
Restricted Payments      110    SECTION 6.08.   Restrictive Agreements      111
   SECTION 6.09.   Amendments to Subordinated Indebtedness Documents      112   
SECTION 6.10.   Sale and Leaseback Transactions      112    SECTION 6.11.  
Capital Expenditures      112    SECTION 6.12.   Financial Covenants      112   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     

Page

  ARTICLE VII Events of Default      113    ARTICLE VIII The Administrative
Agent      115    ARTICLE IX Miscellaneous      119    SECTION 9.01.   Notices
     119    SECTION 9.02.   Waivers; Amendments      119    SECTION 9.03.  
Expenses; Indemnity; Damage Waiver      121    SECTION 9.04.   Successors and
Assigns      123    SECTION 9.05.   Survival      126    SECTION 9.06.  
Counterparts; Integration; Effectiveness      126    SECTION 9.07.  
Severability      126    SECTION 9.08.   Right of Setoff      127    SECTION
9.09.   Governing Law; Jurisdiction; Consent to Service of Process      127   
SECTION 9.10.   WAIVER OF JURY TRIAL      127    SECTION 9.11.   Headings     
128    SECTION 9.12.   Confidentiality      128    SECTION 9.13.   Release of
Liens and Guarantees      128    SECTION 9.14.   USA PATRIOT Act      129   
SECTION 9.15.   Appointment for Perfection      129    SECTION 9.16.   No
Fiduciary Relationship      129    ARTICLE X      130   

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     

Page

SCHEDULES:    Schedule 1.01 – Specified Litigation    Schedule 2.01 –
Commitments    Schedule 2.02 – Mandatory Cost    Schedule 2.06 – Existing
Letters of Credit    Schedule 3.01 – Subsidiaries    Schedule 3.06 – Material
Litigation    Schedule 3.07 – Compliance with Laws    Schedule 6.01 – Existing
Indebtedness    Schedule 6.02 – Existing Liens    Schedule 6.03 – Intercompany
Reorganizations    Schedule 6.04 – Existing Investments    Schedule 6.08 –
Existing Restrictions    EXHIBITS:    Exhibit A – Form of Assignment and
Assumption    Exhibit B – List of Closing Documents    Exhibit C – Auction
Procedures   

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of June 17,
2011, as amended and restated as of March 26, 2013, among ENDO HEALTH SOLUTIONS
INC. (formerly known as Endo Pharmaceuticals Holdings Inc.), the LENDERS from
time to time party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent and DEUTSCHE
BANK SECURITIES INC., DNB BANK ASA, NEW YORK BRANCH, ROYAL BANK OF CANADA,
SUNTRUST BANK, CITIBANK, N.A., BARCLAYS BANK PLC and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH as Co-Documentation Agents.

WHEREAS, the Borrower, the lenders party thereto and Morgan Stanley Senior
Funding, Inc., as administrative agent thereunder, are currently party to the
Credit Agreement, dated as of June 17, 2011 (as amended, supplemented or
otherwise modified prior to the Restatement Effective Date, the “Existing Credit
Agreement”).

WHEREAS, the Borrower, the Lenders party to the Amendment and Restatement
Agreement and the Administrative Agent have entered into the Amendment and
Restatement Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) extend the applicable maturity date for the 2018
Revolving Lenders and the 2018 Term A Lenders (each as defined herein) in
respect of the existing revolving credit facility and the term loan A facility,
respectively, under the Existing Credit Agreement; (iii) re-evidence the
“Secured Obligations” under, and as defined in, the Existing Credit Agreement,
which shall be repayable in accordance with the terms of this Agreement; and
(iv) set forth the terms and conditions under which the Lenders will, from time
to time, make loans and extend other financial accommodations to or for the
benefit of the Borrower.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrower and the Subsidiary Guarantors to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Restatement Effective Date, all
references to the “Credit Agreement” contained in any such existing “Loan
Documents” (including all exhibits and schedules thereto) shall be deemed to
refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Acquisition Consideration” shall mean the sum of the cash purchase price for
any Permitted Acquisition payable at or prior to the closing date of such
Permitted Acquisition (and which, for the avoidance of doubt, shall not include
any purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition.

“Additional Notes” is defined in Section 6.01(x).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication
and (ii) in the case of Loans by a Lender from its office or branch in the
United Kingdom, the Mandatory Cost.

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Revolving Credit Exposure of all
the Lenders at such time.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Japanese Yen,
(iv) Pounds Sterling and (v) any other Foreign Currency agreed to by the
Administrative Agent and each of the Multicurrency Tranche Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of March 26, 2013, among the Borrower, the Subsidiary
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.

“AMS” means American Medical Systems Holdings, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

“AMS Acquisition” means the acquisition by the Borrower, directly or indirectly,
of all the issued and outstanding Equity Interests of AMS.

“Applicable Lender” is defined in Section 2.06(d).

“Applicable Percentage” means, (a) with respect to any Multicurrency Tranche
Lender in respect of a Multicurrency Tranche Credit Event, its Multicurrency
Tranche Percentage, (b) with respect to any Dollar Tranche Lender in respect of
a Dollar Tranche Credit Event, its Dollar Tranche Percentage, (c) with respect
to any Term A Lender, a percentage equal to a fraction the numerator of which is
the outstanding principal amount of such Lender’s Term A Loans and the
denominator of which is the aggregate outstanding amount of the Term A Loans of
all Term A Lenders, and (d) with respect to any Term B Lender, a percentage
equal to a fraction the numerator of which is the outstanding principal amount
of such Lender’s Term B Loans and the denominator of which is the aggregate
outstanding amount of the Term B Loans of all Term B Lenders; provided that in
the case of Section 2.22 when a Defaulting Lender shall exist, the outstanding
balance of such Lender’s Term A Loans or Term B Loans, as the case may be, shall
be disregarded in the calculation.

“Applicable Pledge Percentage” means 100% but only 65% in the case of a pledge
by the Borrower or any Material Domestic Subsidiary of its Equity Interests in
(a) a Foreign Subsidiary or (b) a Foreign Holdco.

“Applicable Rate” means, for any day, (a) with respect to any Eurocurrency
Revolving Loan, any Eurocurrency Term A Loan, any ABR Revolving Loan, any ABR
Term A Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread for Revolving Loans”, “Eurocurrency Spread for Term A
Loans”, “ABR Spread for Revolving Loans”, “ABR Spread for Term A Loans” or
“Commitment Fee Rate”, as the case may be, based upon the Leverage Ratio
applicable on such date:

 

    

Leverage Ratio:

   Commitment
Fee Rate     Eurocurrency
Spread for
Revolving
Loans     ABR Spread
for
Revolving
Loans     Eurocurrency
Spread for
Term A
Loans     ABR Spread
for Term A
Loans  

Category 1:

   £ 2.75x      0.375 %      1.75 %      0.75 %      1.75 %      0.75 % 

Category 2:

   > 2.75x but £ 3.25x      0.50 %      2.00 %      1.00 %      2.00 %      1.00
% 

Category 3:

   > 3.25x but £ 3.75x      0.50 %      2.25 %      1.25 %      2.25 %      1.25
% 

Category 4:

   > 3.75x      0.50 %      2.50 %      1.50 %      2.50 %      1.50 % 

and (b) with respect to (i) any Eurocurrency Term B Loan, 3.00% per annum and
(ii) any ABR Term B Loan, 2.00% per annum.

For purposes of the foregoing clause (a),

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

3



--------------------------------------------------------------------------------

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 4 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s second full fiscal quarter ending after the Original Effective Date
and adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property in respect of which either the fair market value of such property or
the Disposition Consideration payable to the Borrower or any of its Restricted
Subsidiaries exceeds $2,000,000.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” means the principal amount of
Indebtedness (other than any subordinated Indebtedness owing by a Receivables
Entity to a Receivables Seller or a Receivables Seller to another Receivables
Seller in connection with the transfer, sale and/or pledge of Permitted
Receivables Facility Assets) which (i) if a Permitted Receivables Facility is
structured as a secured lending agreement or other similar agreement,
constitutes the principal amount of such Indebtedness or (ii) if a Permitted
Receivables Facility is structured as a purchase agreement or other similar
agreement, would be outstanding at such time under such Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement or such other similar agreement.

“Auction Manager” has the meaning assigned to such term in Section 2.24.

“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit C hereto.

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitments of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

4



--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Endo Health Solutions Inc. (formerly known as Endo
Pharmaceuticals Holdings Inc.), a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect; provided that until the 2016
Maturity Date, the 2016 Revolving Loans and the 2018 Revolving Loans will be
deemed to constitute a single Class for purposes of this definition, (b) Term
Loans of the same Class and Type made on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect; provided
that until the 2016 Maturity Date, the 2016 Term A Loans and the 2018 Term A
Loans will be deemed to constitute a single Class for purposes of this
definition or (c) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of the country of such Agreed Currency (and, if
the Borrowings or LC Disbursements which are the subject of a borrowing,
drawing, payment, reimbursement or rate selection are denominated in euro, the
term “Business Day” shall also exclude any day on which the TARGET payment
system is not open for the settlement of payments in euro).

“CAM” means the mechanism for the allocation and exchange of interests in the
Specified Obligations and collections thereunder established under Article X.

 

5



--------------------------------------------------------------------------------

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article X.

“CAM Exchange Date” means the first date on which there shall occur (a) any
event referred to in (h), (i) or (j) of Article VII in respect of the Borrower
or (b) an acceleration of Loans pursuant to Article VII.

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Amount (determined on
the basis of Exchange Rates on the CAM Exchange Date) of the Specified
Obligations owed to such Lender immediately prior to the CAM Exchange Date and
(b) the denominator of which shall be the Dollar Amount (as so determined) of
the Specified Obligations owed to all the Lenders.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared in accordance with GAAP but excluding
(i) expenditures made in connection with any replacement, substitution or
restoration of property as a result of any involuntary loss of title, any
involuntary loss of, damage to or any destruction of, or any condemnation or
other taking (including by any Governmental Authority) of, any property of the
Borrower or any of its Restricted Subsidiaries, (ii) expenditures constituting
consideration for any Permitted Acquisitions, (iii) expenditures constituting
interest capitalized during such period, (iv) expenditures that are accounted
for as capital expenditures of such Person and that actually are paid for by a
third party and for which no Loan Party has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation to such third
party or any other person, (v) expenditures made in connection with the
Headquarters Transaction and (vi) the purchase price of equipment that is
purchased substantially contemporaneously with the trade in of existing
equipment to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such equipment for the equipment being
traded in at such time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that, for the avoidance of doubt, any obligations relating to
a lease that was accounted for by such Person as an operating lease as of the
Restatement Effective Date and any similar lease entered into after the
Restatement Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as Capital Lease Obligations.

“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that Borrower shall have deposited in the LC Collateral Account, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 105% of the LC Exposure as of such date plus any accrued
and unpaid interest thereon pursuant to such documentation and arrangements as
are reasonably satisfactory to the Administrative Agent. “Cash Collateralize”
shall have the correlative meaning.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Restatement Effective Date), of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; (b) occupation of a
majority of the seats (other than

 

6



--------------------------------------------------------------------------------

vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of a change in
control, or other similar provision, as defined in any agreement or instrument
evidencing any Material Indebtedness (triggering a default or mandatory
prepayment, which default or mandatory prepayment has not been waived in
writing) other than Indebtedness permitted under Section 6.01(r).

“Change in Law” means the occurrence, after the Restatement Effective Date (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof shall be
deemed to be a “Change in Law” regardless of the date enacted, adopted, issued
or implemented and (ii) all reports, notes, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 2016 Multicurrency
Tranche Revolving Loans, 2018 Multicurrency Tranche Revolving Loans, 2016 Dollar
Tranche Revolving Loans, 2018 Dollar Tranche Revolving Loans, 2016 Term A Loans,
2018 Term A Loans, Term B Loans, Other Refinancing Term Loans or Swingline
Loans, (b) any Commitment, refers to whether such Commitment is a 2016
Multicurrency Tranche Commitment, a 2018 Multicurrency Tranche Commitment, a
2016 Dollar Tranche Commitment, a 2018 Dollar Tranche Commitment or an Other
Refinancing Revolving Commitment and (c) any Lender, refers to whether such
Lender is a 2016 Revolving Lender, a 2018 Revolving Lender, a 2016 Term A
Lender, a 2018 Term A Lender or a Term B Lender; provided that, for the
avoidance of doubt, other than in respect of Section 2.09, until the 2016
Maturity Date, (i) 2016 Revolving Loans, 2016 Revolving Borrowings and 2016
Revolving Commitments, on the one hand and 2018 Revolving Loans, 2018 Revolving
Borrowings and 2018 Revolving Commitments, on the other hand, shall be deemed to
be of the same Class for purposes of this Agreement and (ii) 2016 Term A Loans
and 2016 Term A Borrowings, on the one hand and 2018 Term A Loans and 2018 Term
A Borrowings, on the other hand, shall be deemed to be of the same Class for
purposes of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents, but only so long as the Collateral
Documents are then in effect, and any and all other property of any Loan Party,
now existing or hereafter acquired and wherever located, that may at any time be
or become subject to a security interest or Lien in favor of Administrative
Agent, on behalf of itself and the Secured Parties, to secure the Secured
Obligations; provided that Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, and shall also include, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, loan agreements, notes, guarantees, subordination agreements,
intercreditor agreements, pledges, powers of

 

7



--------------------------------------------------------------------------------

attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Borrower or any of its Restricted Subsidiaries and
delivered to the Administrative Agent.

“Collateral Period” means (i) the period commencing on the Original Effective
Date and ending on the first Collateral Release Date occurring thereafter and
(ii) any other period commencing on a Collateral Trigger Date and ending on the
occurrence of a Collateral Release Date subsequent to such Collateral Trigger
Date.

“Collateral Release Date” means any date following the repayment in full in cash
of the Term B Loans and the 2016 Term A Loans and the termination in full of the
2016 Revolving Commitments, in each case, in accordance with this Agreement and
on which no Default is continuing so long as each of the following events has
occurred and is in effect: (a) the S&P Rating is BBB- (with stable outlook) or
better and (b) the Moody’s Rating is Baa3 (with stable outlook) or better;
provided that, if either S&P or Moody’s is unwilling to provide a S&P Rating or
a Moody’s Rating, as applicable, following the use of commercially reasonable
efforts by the Borrower to obtain such rating, such rating shall be replaced by
a comparable rating of a substitute rating agency to be agreed by the Borrower
and the Administrative Agent.

“Collateral Requirements” has the meaning assigned to such term in
Section 5.09(f).

“Collateral Trigger Date” means any date following a Collateral Release Date on
which one of the following events has occurred: (a) the S&P Rating is BB+ or
worse, (b) the Moody’s Rating is Ba1 or worse, (c) no S&P Rating is in effect or
(d) no Moody’s Rating is in effect; provided that, if either S&P or Moody’s is
unwilling to provide a S&P Rating or a Moody’s Rating, as applicable, the
Borrower shall have a period not to exceed thirty (30) days (or such longer
period as may be approved by the Administrative Agent in its reasonable
discretion) to obtain a comparable rating of a substitute rating agency to be
agreed by the Borrower and the Administrative Agent.

“Commitment” means, with respect to each Lender, the sum of such Lender’s 2016
Multicurrency Tranche Revolving Commitment, 2018 Multicurrency Tranche Revolving
Commitment, 2016 Dollar Tranche Commitment, 2018 Dollar Tranche Commitment,
Extended Revolving Commitment, Extended Term A Loan Commitment, Extended Term B
Loan Commitment, Incremental Revolving Commitment, Other Refinancing Revolving
Commitment, Incremental Term A Loan Commitment and Incremental Term B Loan
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Computation Date” is defined in Section 2.04.

“Consolidated Cash Interest Expense” means, with reference to any period, the
Consolidated Interest Expense of the Borrower and its Restricted Subsidiaries
paid or payable in cash and calculated on a consolidated basis for such period
but shall exclude, to the extent otherwise included in the calculation of
Consolidated Interest Expense for the applicable period, without duplication,
(i) debt issuance costs, debt discount or premium and other financing fees and
expenses, (ii) any cash costs associated with breakage in respect of Swap
Agreements, (iii) annual agency or trustee fees, unused line fees and letter of
credit fees and expenses and (iv) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations under any agreement governing Indebtedness.

 

8



--------------------------------------------------------------------------------

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary, unusual or non-recurring non-cash expenses
or losses incurred other than in the ordinary course of business, (vi) non-cash
expenses related to stock based compensation, (vii) fees and expenses directly
incurred or paid in connection with (x) the Transactions, the acquisitions of
Qualitest and Penwest, the AMS Acquisition or any other Permitted Acquisition
and, to the extent permitted hereunder, Investments (other than Permitted
Acquisitions) and Dispositions, to the extent (A) not in excess of $75,000,000
for each such Permitted Acquisition, Investment or Disposition and (B) the
aggregate amount of all such fees and expenses does not exceed $200,000,000
during any fiscal year and (y) to the extent permitted hereunder, issuances or
incurrence of Indebtedness, issuances of Equity Interests or refinancing
transactions and modifications of instruments of Indebtedness, (viii) any
non-recurring charges, costs, fees and expenses directly incurred or paid
directly as a result of discontinued operations (other than such charges, costs,
fees and expenses to the extent constituting losses arising from such
discontinued operations), (ix) all settlement payments paid to Governmental
Authorities in connection with any investigation (to the extent in effect on,
and disclosed in the Borrower’s public filings with the SEC, on the Restatement
Effective Date) of the United States Department of Health and Human Services,
Office of Inspector General (OIG) or the United States Department of Justice,
(x) any unrealized losses in respect of Swap Agreements, (xi) any other
extraordinary, unusual or non-recurring cash charges or expenses incurred
outside of the ordinary course of business to the extent not in excess of
$100,000,000 during any fiscal year, (xii) Milestone Payments and Upfront
Payments, (xiii) the amount of cost savings and synergies projected by the
Borrower in good faith to be realized as a result of any Permitted Acquisition,
in each case within the first four consecutive fiscal quarters following the
consummation of such acquisition, calculated as though such cost savings and
synergies had been realized on the first day of such period and net of the
amount of actual benefits received during such period from such acquisition;
provided that (A) a duly completed certificate signed by a Responsible Officer
of the Borrower shall be delivered to the Administrative Agent certifying that
such cost savings and synergies are reasonably expected and factually
supportable in the good faith judgment of the Borrower and (B) no cost savings
or synergies shall be added pursuant to this clause (xiii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA,
whether through a pro forma adjustment or otherwise, for such period, (xiv) all
payments paid (including settlements and judgments) (A) pursuant to the Impax
Settlement Agreement, (B) to Governmental Authorities in connection with state
drug price claims brought by Governmental Authorities and (C) in respect of mesh
device claims (to the extent such claims were asserted on or prior to
December 31, 2013), in each case as further described on Schedule 1.01 and
including any legal fees and expenses incurred in connection therewith, and
(xv) the aggregate amount of all other non-cash charges, expenses or losses
reducing Consolidated Net Income during such period (including all reserves
taken during such period on account of contingent cash payments that may be
required in a future period), minus, to the extent included in Consolidated Net
Income, (1) interest income, (2) income tax credits and refunds (to the extent
not netted from tax expense), (3) any cash payments made during such period in
respect of items described in clauses (v), (vi) or (xv) above subsequent to the
fiscal quarter in which the relevant non-cash expenses or losses were incurred,
(4) any non-recurring income or gains directly as a result of discontinued
operations, (5) any unrealized income or gains in respect of Swap Agreements and
(6) extraordinary, unusual or non-recurring income or gains realized other than
in the ordinary course of business, all calculated for the Borrower and its
Restricted Subsidiaries in accordance with GAAP (to the extent applicable) on a
consolidated basis. For the avoidance of doubt, the foregoing additions to, and
subtractions from, Consolidated EBITDA shall not give effect to any items
attributable to the Unrestricted Subsidiaries. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Restricted Subsidiary shall have made any Material Disposition
or converted any Restricted Subsidiary into an Unrestricted Subsidiary, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is

 

9



--------------------------------------------------------------------------------

the subject of such Material Disposition or to such conversion for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Restricted Subsidiary shall have made
a Material Acquisition or converted any Unrestricted Subsidiary into a
Restricted Subsidiary, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto in accordance with
Section 1.04(b) as if such Material Acquisition or such conversion occurred on
the first day of such Reference Period.

“Consolidated First Lien Senior Debt” means, as of any date of determination and
without duplication, the aggregate principal amount of Consolidated Total
Indebtedness on such date to the extent such Indebtedness constitutes
(i) Secured Obligations (other than Secured Obligations that are secured by a
Lien that is junior to the Lien securing the Secured Obligations that are
secured on a first lien basis) or (ii) any other Indebtedness that is secured by
a Lien on the assets of the Borrower or any of its Restricted Subsidiaries and
permitted under Section 6.02 (other than a Lien that is junior to the Lien
securing the Secured Obligations that are secured on a first lien basis).

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period with respect to (a) all outstanding Indebtedness of the Borrower and
its Restricted Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs and benefits under interest rate Swap Agreements to the extent
such net costs and benefits are allocable to such period in accordance with
GAAP) and (b) the interest component of all Attributable Receivable Indebtedness
of the Borrower and its Restricted Subsidiaries for such period. In the event
that the Borrower or any Restricted Subsidiary shall have completed a Material
Acquisition (other than a Drug Acquisition) or a Material Disposition since the
beginning of the relevant period, Consolidated Interest Expense shall be
determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period plus the aggregate amount of cash dividends or other cash distributions
actually paid to the Borrower or any Restricted Subsidiary by the Unrestricted
Subsidiaries during such period; provided that there shall be excluded any
income (or loss) of any Person other than the Borrower or a Restricted
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Borrower or any wholly-owned Restricted
Subsidiary of the Borrower.

“Consolidated Net Tangible Assets” means the aggregate amount of assets of the
Borrower and its Restricted Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all current liabilities (other than Borrowings under this
Agreement or current maturities of long-term Indebtedness), and (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other intangible assets, all computed on a consolidated basis in
accordance with GAAP.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

 

10



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries that is of a type that would be reflected on a
consolidated balance sheet of the Borrower prepared as of such time in
accordance with GAAP and (b) Indebtedness of the type referred to in clause
(a) hereof of another Person guaranteed by the Borrower or any of its Restricted
Subsidiaries; provided that Consolidated Total Indebtedness shall not include
Indebtedness in respect of any letter of credit or bank guaranty, except to the
extent of unreimbursed obligations in respect of any drawn letter of credit or
bank guaranty. For the avoidance of doubt, Consolidated Total Indebtedness
includes all Attributable Receivables Indebtedness of the Borrower and its
Restricted Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” has the meaning assigned to such term in Section 3.18.

“Convertible Debt Security” means debt securities, the terms of which provide
for conversion into Equity Interests, cash in lieu thereof or a combination of
Equity Interests and cash in lieu thereof.

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Loans or Commitments (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Refinancing Revolving
Commitments, the unused portion of such Other Refinancing Revolving Commitments)
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Commitments, Incremental
Revolving Commitments, Extended Revolving Commitments or Other Refinancing
Revolving Commitments, the amount thereof) except by an amount equal to unpaid
accrued interest and premium (including tender premium) thereon plus reasonable
upfront fees and OID on such exchanging, extending, renewing, replacing or
refinancing Indebtedness, plus other reasonable and customary fees and expenses
in connection with such exchange, modification, refinancing, refunding, renewal,
replacement or extension, (ii) such Indebtedness has a later maturity than, and,
except in the case of Other Refinancing Revolving Commitments, a Weighted
Average Life to Maturity equal to or greater than, the Refinanced Debt,
(iii) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (ii) above and with respect to pricing, premiums and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole) are no more favorable to the lenders or holders providing such
Indebtedness, than those applicable to the Loans or Commitments being refinanced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of incurrence of such Indebtedness) (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five (5) Business Days prior to the incurrence of such
Indebtedness, providing a reasonably detailed description of the material terms
and conditions of such Indebtedness or drafts of the documentation relating
thereto, and evidence reasonably satisfactory to the Administrative Agent that
the board of directors of the Borrower has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)) and (iv) such

 

11



--------------------------------------------------------------------------------

Refinanced Debt shall be repaid, defeased or satisfied and discharged, and all
accrued interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained.

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized signatory of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Designated Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Disposition” means a sale, transfer, lease, disposition or Exclusive License.

“Disposition Consideration” means (a) for any Disposition (other than an
Exclusive License), the aggregate fair market value of any assets sold,
transferred, leased or otherwise disposed of and (b) for any Exclusive License,
the aggregate cash payment paid to the Borrower or any Restricted Subsidiary on
or prior to the consummation of the Exclusive License (and which, for the
avoidance of doubt, shall not include any royalty, earnout, contingent payment
or any other deferred payment that may be payable thereafter).

 

12



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or

(c) is or may be redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is or may be required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

in each case, on or prior to the date that occurs 91 days after the Latest
Maturity Date.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollar Tranche Commitment” means a 2016 Dollar Tranche Commitment or a 2018
Dollar Tranche Commitment, as the context may require, and “Dollar Tranche
Commitments” means, collectively, the 2016 Dollar Tranche Commitments and the
2018 Dollar Tranche Commitments.

“Dollar Tranche Credit Event” means a Dollar Tranche Revolving Borrowing of any
Class, the issuance of a Dollar Tranche Letter of Credit, an LC Disbursement
with respect to a Dollar Tranche Letter of Credit or any of the foregoing.

“Dollar Tranche LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar Amount of all outstanding Dollar Tranche Letters of Credit at
such time plus (b) the aggregate Dollar Amount of all LC Disbursements in
respect of Dollar Tranche Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrower at such time. The Dollar Tranche LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Dollar Tranche Lender” means a 2016 Dollar Tranche Lender or a 2018 Dollar
Tranche Lender, as the context may require, and “Dollar Tranche Lenders” means,
collectively, the 2016 Dollar Tranche Lenders and the 2018 Dollar Tranche
Lenders.

“Dollar Tranche Letter of Credit” means any letter of credit issued under the
Dollar Tranche Commitments pursuant to this Agreement.

“Dollar Tranche Percentage” the percentage equal to a fraction the numerator of
which is such Lender’s Dollar Tranche Commitment and the denominator of which is
the aggregate Dollar Tranche Commitments of all Dollar Tranche Lenders (if the
Dollar Tranche Commitments of any Class have terminated or expired, the Dollar
Tranche Percentages shall be determined based upon the Dollar

 

13



--------------------------------------------------------------------------------

Tranche Commitments of such Class most recently in effect, giving effect to any
assignments); provided that in the case of Section 2.22 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Dollar Tranche Commitment shall be
disregarded in the calculation.

“Dollar Tranche Revolving Borrowing” means a Borrowing comprised of Dollar
Tranche Revolving Loans of any Class.

“Dollar Tranche Revolving Credit Exposure” means a 2016 Dollar Tranche Revolving
Credit Exposure or a 2018 Dollar Tranche Revolving Credit Exposure, as the
context may require, and “Dollar Tranche Credit Exposure” means, collectively,
the 2016 Dollar Tranche Revolving Credit Exposure and the 2018 Dollar Tranche
Revolving Credit Exposure.

“Dollar Tranche Revolving Loan” means a 2016 Dollar Tranche Revolving Loan or a
2018 Dollar Tranche Revolving Loan, as the context may require, and “Dollar
Tranche Revolving Loans” means, collectively, the 2016 Dollar Tranche Revolving
Loans and the 2018 Dollar Tranche Revolving Loans.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit.

“ECP” means an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder.

“Embargoed Person” has the meaning assigned to such term in Section 3.19.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, notices or agreements issued,
promulgated or entered into by any Governmental Authority, relating to pollution
or protection of the environment, including management or reclamation of natural
resources, and the management, Release or threatened Release of any Hazardous
Material or to occupational health and safety matters, as such occupational
health and safety matters relate to exposure or handling of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Convertible Debt
Securities or Permitted Convertible Debt Hedge Transactions.

 

14



--------------------------------------------------------------------------------

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan
other than the PBGC premiums due but not delinquent under Section 4007 of ERISA;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU” means the European Union.

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to

 

15



--------------------------------------------------------------------------------

such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Accounts” has the meaning assigned to such term in the Security
Agreement.

“Excluded Assets” means (a) motor vehicles and other equipment subject to a
certificate of title statute, (b) leasehold interests in real property,
(c) assets subject to a Lien securing Capital Lease Obligations, Synthetic Lease
Obligations or purchase money debt obligations, in each case permitted
hereunder, if the contract or other agreement in which such Lien is granted
prohibits the creation of any other Lien on such assets (other than to the
extent that any such prohibition would be rendered ineffective pursuant to the
UCC of any relevant jurisdiction or any other applicable law); provided that
such asset (i) will be an Excluded Asset only to the extent and for so long as
the consequences specified above will result and (ii) will cease to be an
Excluded Asset and will become subject to the Lien granted under the Security
Agreement, immediately and automatically, at such time as such consequences will
no longer result, (d) any fee-owned real property with an appraised value of
less than $20,000,000, (e) any lease, license, contract, property right or
agreement to which any Loan Party is a party or any of its rights or interests
thereunder if and only for so long as the grant of a Lien hereunder is
prohibited by any law, rule or regulation or will constitute or result in a
breach, termination or default, or requires any consent not obtained, under any
such lease, license, contract, property right or agreement (other than to the
extent that any such applicable law, rule, regulation or term would be rendered
ineffective pursuant to the UCC of any relevant jurisdiction or any other
applicable law); provided that such lease, license, contract, property right or
agreement will be an Excluded Asset only to the extent and for so long as the
consequences specified above will result and will cease to be an Excluded Asset
and will become subject to the Lien granted under the Security Agreement,
immediately and automatically, at such time as such consequences will no longer
result, (f) any Excluded Equity Interests, (g) any applications for trademarks
or service marks filed in the United States Patent and Trademark Office (“PTO”),
or any successor office thereto pursuant to 15 U.S.C. §1051 Section 1(b) unless
and until evidence of use of the mark in interstate commerce is submitted to the
PTO pursuant to 15 U.S.C. §1051 Section 1(c) or Section 1(d) and (h) any
Excluded Accounts.

“Excluded Equity Interests” means (a) any portion of the issued and outstanding
Equity Interests of a Pledge Subsidiary not required to be subject to a
perfected lien in favor of the Administrative Agent in accordance with
Section 5.09(b), (b) Equity Interests in entities where a Loan Party holds 50%
or less of the outstanding Equity Interests of such entity, to the extent a
pledge of such Equity Interests is prohibited by the organizational documents,
or agreements with the other equity holders, of such entity, (c) Equity
Interests in Unrestricted Subsidiaries or Receivables Entities, to the extent a
pledge of such Equity Interests is prohibited by the organizational documents,
or agreements with other equity holders, of such entity, (d) Equity Interests in
any Foreign Subsidiary that is not a Material Foreign Subsidiary, (e) any Equity
Interests of a Domestic Subsidiary which is a Subsidiary of a Foreign Subsidiary
and (f) any Equity Interests of any Foreign Subsidiary that (A) would violate
applicable law (including corporate benefit, financial assistance, fraudulent
preference, thin capitalization rules and similar laws or regulations which
limit the ability to provide collateral security on local assets or properties)
or (B) would reasonably be expected to (i) violate or conflict with any
fiduciary duties of officers or directors of such Foreign Subsidiary or
(ii) result in a risk of personal or criminal liability of

 

16



--------------------------------------------------------------------------------

any officer or director of such Foreign Subsidiary (it being understood and
agreed that the Grantors shall use their commercially reasonable efforts to
avoid or mitigate such limitations, and any such limitation shall be no more
than the minimum required by applicable law).

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an ECP at the time the Guarantee of such
Subsidiary Guarantor or the grant of such security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal. For purposes of this
definition, “Swap Obligation” means, with respect to any Subsidiary Guarantor,
any obligation of the Borrower or any Restricted Subsidiary to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Excluded Taxes” means, with respect to any payments made to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), (d) any Taxes attributable to such Person’s failure to comply
with Section 2.17(f), (e) any Taxes imposed as a result of such Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction by a final and nonappealable judgment) and (f) any United States
federal withholding tax that is imposed pursuant to FATCA.

“Exclusive License” means any license with a term greater than five (5) years
and made on an exclusive basis. “Exclusively License” shall have the correlative
meaning.

“Executive Order” has the meaning assigned to such term in Section 3.19.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Existing Loans” has the meaning assigned to such term in Section 2.01.

“Existing Target 2036 Notes” means the 3.25% Convertible Senior Subordinated
Notes Due 2036 issued by AMS.

 

17



--------------------------------------------------------------------------------

“Existing Target 2041 Notes” means the 4.00% Convertible Senior Subordinated
Notes Due 2041 issued by AMS.

“Existing Target Notes” means the Existing Target 2036 Notes and the Existing
Target 2041 Notes.

“Extended Commitments” means the Extended Term A Loan Commitment, the Extended
Term B Loan Commitment and the Extended Revolving Commitment.

“Extended Loans” means the Extended Term A Loans, the Extended Term B Loans and
the Extended Revolving Loans.

“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extended Term A Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.23, to make Extended Term A Loans to the
Borrower.

“Extended Term A Loans” shall have the meaning given to such term in
Section 2.23(a)(iii).

“Extended Term B Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.23, to make Extended Term B Loans to the
Borrower.

“Extended Term B Loans” shall have the meaning given to such term in
Section 2.23(a)(iv).

“Extended Revolving Loans” means Revolving Loans made by one or more Lenders to
the Borrower pursuant to Section 2.23.

“Extending Revolving Lender” shall have the meaning given to such term in
Section 2.23(a)(ii).

“Extending Term A Lender” shall have the meaning given to such term in
Section 2.23(a)(iii).

“Extending Term B Lender” shall have the meaning given to such term in
Section 2.23(a)(iv).

“Extension” shall have the meaning given to such term in Section 2.23(a).

“Extension Amendment” shall mean any amendment entered into pursuant to
Section 2.23(c).

“Extension Offer” shall have the meaning given to such term in Section 2.23(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

18



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Administrative Agent and one or more Designated
Representatives for holders of Permitted Pari Passu Secured Refinancing Debt in
form and substance reasonably satisfactory to the Administrative Agent.

“First Lien Senior Secured Leverage Ratio” means the ratio of (a) Consolidated
First Lien Senior Secured Debt minus the aggregate amount (not to exceed
$250,000,000) of unrestricted and unencumbered (other than pursuant to the
Collateral Documents or Liens permitted by clauses (b), (t), (u), (v) or (w) of
Section 6.02) cash and Permitted Investments maintained by the Borrower and the
Loan Parties in the United States to (b) Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending as of the most recently completed
fiscal quarter of the Borrower, all calculated for the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 3.19.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Multicurrency Tranche Letter of
Credit denominated in a Foreign Currency.

“Foreign Holdco” means any Domestic Subsidiary that (i) has assets substantially
all of which consist of stock of a controlled foreign corporation (as defined in
Section 957 of the Code), (ii) does not conduct any business or operations
(other than (a) ownership and acquisition of such corporations, (b) performance
of obligations under, and in connection with, the Loan Documents, (c) actions
required to maintain its existence and (d) activities incidental to its
maintenance and continuance of the foregoing activities) and (iii) does not have
any assets and liabilities (other than ownership of such corporations and bank
accounts and immaterial liabilities incidental to such ownership and its
existence).

 

19



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by the Borrower in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of similar nature regulated pursuant to any Environmental
Law.

“Headquarters Transaction” means the Build to Suit Lease Agreement dated as of
October 28, 2011 among the RT/TC Atwater LP, as landlord, Endo Pharmaceuticals
Inc., as tenant, and the Borrower, as guarantor, in respect of the Borrower’s
headquarters located at 1400 Atwater Drive, Malvern, Pennsylvania 19355.

“Immaterial Asset Sale” means any Disposition of property or series of related
Dispositions of in respect of which the fair market value of such property and
the Disposition Consideration payable to the Borrower or any of its Restricted
Subsidiaries is equal to or less than $2,000,000.

 

20



--------------------------------------------------------------------------------

“Impax Settlement Agreement” means the June 2010 Settlement and License
Agreement between Endo Pharmaceuticals Inc. and Impax Laboratories, Inc., as in
effect on the Restatement Effective Date.

“Incremental Amendment” means an Incremental Amendment among the Borrower, the
Administrative Agent and one or more Incremental Term Lenders and/or Incremental
Revolving Lenders entered into pursuant to Section 2.20.

“Incremental Amount” means, at any time, (x) an amount not to exceed the excess,
if any, of (a) $500,000,000 over (b) the aggregate principal amount of (i) all
Incremental Term Loan Commitments and Incremental Revolving Commitments
established prior to such time pursuant to Section 2.20 and (ii) the aggregate
principal amount of any Additional Notes outstanding at such time and (y) if the
First Lien Senior Secured Leverage Ratio, at the time of incurrence of such
Incremental Amount and after giving effect thereto on a pro forma basis in
accordance with Section 1.04(b), is less than or equal to 1.50 to 1.00 (assuming
for purposes of such calculation that all Revolving Commitments are fully
drawn), an unlimited amount.

“Incremental Commitments” means the Incremental Term A Loan Commitment, the
Incremental Term B Loan Commitment and the Incremental Revolving Commitment.

“Incremental Loans” means the Incremental Term Loans and the Incremental
Revolving Loans.

“Incremental Revolving Commitment” means any increased or incremental Revolving
Commitment provided pursuant to Section 2.20.

“Incremental Revolving Lender” means a Lender with a Revolving Commitment or an
outstanding Revolving Loan as a result of an Incremental Revolving Commitment.

“Incremental Revolving Loans” means additional Revolving Loans made by one or
more Lenders to the Borrower pursuant to Section 2.20.

“Incremental Term A Lender” shall mean a Lender with an Incremental Term A Loan
Commitment or an outstanding Incremental Term A Loan.

“Incremental Term A Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term A Loans to the
Borrower.

“Incremental Term A Loans” means Term A Loans made by one or more Lenders to the
Borrower pursuant to Section 2.20. Incremental Term A Loans may be made in the
form of additional Term A Loans or, to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Amendment, Other Term A Loans.

“Incremental Term B Lender” shall mean a Lender with an Incremental Term B Loan
Commitment or an outstanding Incremental Term B Loan.

“Incremental Term B Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.20, to make Incremental Term B Loans to the
Borrower.

“Incremental Term B Loans” means Term B Loans made by one or more Lenders to the
Borrower pursuant to Section 2.20. Incremental Term B Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.20 and
provided for in the relevant Incremental Amendment, Other Term B Loans.

 

21



--------------------------------------------------------------------------------

“Incremental Term Lender” means any Incremental Term A Lender or any Incremental
Term B Lender.

“Incremental Term Loans” means the Incremental Term A Loans and the Incremental
Term B Loans.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments or
other arrangements representing acquisition consideration, in each case entered
into in connection with an acquisition, but excluding (i) accounts payable not
more than 60 days overdue incurred in the ordinary course of business,
(ii) deferred compensation and (iii) any purchase price adjustment, royalty,
earnout, contingent payment or deferred payment of a similar nature incurred in
connection with an acquisition), (e) all Capital Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (h) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of (i) the amount of such Indebtedness and (ii) fair
market value of such property at the time of determination (in the Borrower’s
good faith estimate), (i) all Guarantees by such Person of Indebtedness of
others, (j) all Attributable Receivables Indebtedness of such Person and (k) all
Disqualified Equity Interests. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes imposed on or with respect to any payments made
by or on account of any obligation of the Borrower hereunder other than
(i) Excluded Taxes and (ii) Other Taxes.

“Information Memorandum” means the lender presentation dated as of March 7, 2013
relating to the Borrower and the Transactions.

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the applicable Maturity Date, (b) with respect to any Eurocurrency Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurocurrency Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals

 

22



--------------------------------------------------------------------------------

of three months’ duration after the first day of such Interest Period and the
applicable Maturity Date and (c) with respect to any Swingline Loan, the day
that such Loan is required to be repaid and the latest Maturity Date with
respect to any Revolving Commitments.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if acceptable to all Lenders, nine or twelve months thereafter),
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Issuing Bank” means (a) solely with respect to standby Letters of Credit,
Morgan Stanley Bank, N.A. and (b) each other Lender designated by the Borrower
as an “Issuing Bank” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as the
issuer of one or more Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i), in each case so long as such Person
shall remain an Issuing Bank hereunder; provided that, solely with respect to
the Existing Letters of Credit issued by Royal Bank of Canada, Royal Bank of
Canada shall be deemed to be an Issuing Bank (and each reference in this
Agreement to the “Issuing Bank” solely when made in respect of the Existing
Letters of Credit issued by Royal Bank of Canada, shall be deemed to refer to
Royal Bank of Canada). All references contained in this Agreement and the other
Loan Documents to the “Issuing Bank” shall be deemed to apply equally to each of
the institutions referred to in the foregoing sentence of this definition in
their respective capacities as issuers of any and all Letters of Credit issued
by each such institution. The Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“JV Subsidiary” means any Subsidiary that is not a wholly owned Subsidiary and
that is a joint venture with a third party unaffiliated with the Borrower or any
other Subsidiary.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Other Refinancing Revolving Commitment, any Other Term Loan, any
Extended Term A Loan, any Extended Term B Loan, any Extended Commitment, any
Incremental Term Loan or any Incremental Revolving Commitments, in each case as
extended in accordance with this Agreement from time to time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

23



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Multicurrency
Tranche Lender at any time shall be its Multicurrency Tranche Percentage of the
total Multicurrency Tranche LC Exposure at such time and the LC Exposure of any
Dollar Tranche Lender at any time shall be its Dollar Tranche Percentage of the
total Dollar Tranche LC Exposure at such time.

“Lenders” means the Persons listed on Schedule 2.01, the Persons that are
“Lenders” under the Existing Credit Agreement as of the Restatement Effective
Date and any other Person that shall have become a Lender hereunder pursuant to
Section 2.20, Section 2.25 or pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

“Letter of Credit” means any Multicurrency Tranche Letter of Credit or Dollar
Tranche Letter of Credit.

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“LIBO Rate” means, for any Interest Period (a) with respect to any Term B Loan
that is a Eurocurrency Borrowing, the greater of (i) 1.00% per annum and
(ii) the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page on such screen) at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period, as the rate for deposits in the relevant
Agreed Currency in the London interbank market with a maturity comparable to
such Interest Period (the “Eurocurrency Base Rate”) and (b) with respect to any
other Eurocurrency Borrowing, the Eurocurrency Base Rate. In the event that the
Eurocurrency Base Rate is not available at such time for any reason, then the
“Eurocurrency Base Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, at any time the same is to be determined, the sum of
(a) unencumbered cash and Permitted Investments held by the Borrower and its
Restricted Subsidiaries, plus (b) the Aggregate Available Revolving Commitment
hereunder at such time.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, the Amendment and Restatement
Agreement, any Incremental Amendment, Extension Amendment or Refinancing
Amendment, any intercreditor agreements and subordination agreements, and all
written notices and certificates executed and/or delivered to the Administrative
Agent pursuant to this Agreement. Any reference in the Agreement or any other
Loan Document to a Loan

 

24



--------------------------------------------------------------------------------

Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement (or, in the case of the Existing Loans, re-evidenced by this
Agreement).

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time (i) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the aggregate Revolving Credit Exposures and the unused aggregate
Revolving Commitments at such time, (ii) in the case of the Term A Lenders,
Lenders holding outstanding Term A Loans representing more than 50% of all Term
A Loans outstanding at such time, and (iii) in the case of the Term B Lenders,
Lenders holding outstanding Term B Loans representing more than 50% of all Term
B Loans outstanding at such time.

“Mandatory Cost” is described in Schedule 2.02.

“Material Acquisition” means any Permitted Acquisition (other than a Drug
Acquisition) that involves the payment of Acquisition Consideration by the
Borrower and its Restricted Subsidiaries in excess of $25,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that involves payment of Disposition Consideration to
the Borrower or any of its Restricted Subsidiaries in excess of $25,000,000.

“Material Domestic Subsidiary” means each Domestic Subsidiary (other than
Unrestricted Subsidiaries) (i) which, as of the most recent fiscal quarter of
the Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01,
contributed greater than five percent (5%) of the Borrower’s Consolidated EBITDA
for such period or (ii) which contributed greater than five percent (5%) of the
Borrower’s Consolidated Total Assets as of such date; provided that, if at any
time the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for any such period or ten percent (10%) of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries as of
the end of any such fiscal quarter, the Borrower (or, in the event the Borrower
has failed to do so within forty-five (45) days, the Administrative Agent) shall
designate sufficient Domestic Subsidiaries (other than Unrestricted
Subsidiaries) as “Material Domestic Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries.

 

25



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01, contributed greater than five percent (5%) of the
Borrower’s Consolidated EBITDA for such period or (ii) which contributed greater
than five percent (5%) of the Borrower’s Consolidated Total Assets as of such
date; provided that, if at any time the aggregate amount of Consolidated EBITDA
or Consolidated Total Assets attributable to all Foreign Subsidiaries that are
not Material Foreign Subsidiaries exceeds ten percent (10%) of the Borrower’s
Consolidated EBITDA for any such period or ten percent (10%) of the Borrower’s
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
(or, in the event the Borrower has failed to do so within forty-five (45) days,
the Administrative Agent) shall designate sufficient Foreign Subsidiaries as
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.

“Material Subsidiary” means each Material Domestic Subsidiary and each Material
Foreign Subsidiary.

“Maturity Date” means (i) with respect to the 2016 Term A Loans that have not
been extended pursuant to Section 2.23, the 2016 Maturity Date, (ii) with
respect to the 2018 Term A Loans that have not been extended pursuant to
Section 2.23, the 2018 Maturity Date, (iii) with respect to the Term B Loans
that have not been extended pursuant to Section 2.23, June 17, 2018, (iv) with
respect to the portion of the 2016 Revolving Commitments of the 2016 Revolving
Lenders that have not been extended pursuant to Section 2.23, the 2016 Maturity
Date, (v) with respect to the portion of the 2018 Revolving Commitments of the
2018 Revolving Lenders that have not been extended pursuant to Section 2.23, the
2018 Maturity Date, and (vi) with respect to any other tranche of Term Loans or
Revolving Commitments (including any Extended Term Loans, Extended Revolving
Commitments, Incremental Revolving Commitments and Other Refinancing Revolving
Commitments), the maturity dates specified therefor in the applicable
Incremental Amendment, Extension Amendment or Refinancing Amendment; provided
that if any such day is not a Business Day, the Maturity Date shall be the
Business Day immediately succeeding such day.

“Milestone Payments” means payments made under contractual arrangements existing
during the period of twelve months ending on the Original Effective Date or
contractual arrangements arising thereafter, in each case in connection with any
Permitted Acquisition to sellers (or licensors) of the assets or Equity
Interests acquired (or licensed) therein based on the achievement of specified
revenue, profit or other performance targets (financial or otherwise).

“Minimum Extension Condition” shall have the meaning given to such term in
Section 2.23(b).

 

26



--------------------------------------------------------------------------------

“Minimum Tranche Amount” shall have the meaning given to such term in
Section 2.23(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means, at any time, the corporate family rating issued by
Moody’s and then in effect with respect to the Borrower’s senior unsecured
long-term debt securities without third-party credit support.

“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.

“Mortgage Instruments” means such title reports, title insurance, flood
certifications and flood insurance, opinions of counsel, surveys, appraisals and
environmental reports and other similar information and related certifications
as are requested by, and in form and substance reasonably acceptable to, the
Administrative Agent from time to time.

“Multicurrency Tranche Commitment” means a 2016 Multicurrency Tranche Commitment
or a 2018 Multicurrency Tranche Commitment, as the context may require, and
“Multicurrency Tranche Commitments” means, collectively, the 2016 Multicurrency
Tranche Commitments and the 2018 Multicurrency Tranche Commitments.

“Multicurrency Tranche Credit Event” means a Multicurrency Tranche Revolving
Borrowing of any Class, the issuance of a Multicurrency Letter of Credit, an LC
Disbursement with respect to a Multicurrency Tranche Letter of Credit or any of
the foregoing.

“Multicurrency Tranche LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn Dollar Amount of all outstanding Multicurrency Tranche Letters
of Credit at such time plus (b) the aggregate Dollar Amount of all LC
Disbursements in respect of Multicurrency Tranche Letters of Credit that have
not yet been reimbursed by or on behalf of the Borrower at such time. The
Multicurrency Tranche LC Exposure of any Multicurrency Tranche Lender at any
time shall be its Multicurrency Tranche Percentage of the total Multicurrency
Tranche LC Exposure at such time.

“Multicurrency Tranche Lender” means a 2016 Multicurrency Tranche Lender or a
2018 Multicurrency Tranche Lender, as the context may require, and
“Multicurrency Tranche Lenders” means, collectively, the 2016 Multicurrency
Tranche Lenders and the 2018 Multicurrency Tranche Lenders.

“Multicurrency Tranche Letter of Credit” means any letter of credit issued under
the Multicurrency Tranche Commitments pursuant to this Agreement.

“Multicurrency Tranche Percentage” the percentage equal to a fraction the
numerator of which is such Lender’s Multicurrency Tranche Commitment and the
denominator of which is the aggregate Multicurrency Tranche Commitments of all
Multicurrency Tranche Lenders (if the Multicurrency Tranche Commitments of any
Class have terminated or expired, the Multicurrency Tranche Percentages shall be
determined based upon the Multicurrency Tranche Commitments of such Class most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Multicurrency Tranche Commitment shall be disregarded in the
calculation.

 

27



--------------------------------------------------------------------------------

“Multicurrency Tranche Revolving Borrowing” means a Borrowing comprised of
Multicurrency Tranche Revolving Loans of any Class.

“Multicurrency Tranche Revolving Credit Exposure” means a 2016 Multicurrency
Tranche Revolving Credit Exposure or a 2018 Multicurrency Tranche Revolving
Credit Exposure, as the context may require, and “Multicurrency Tranche
Revolving Credit Exposure” means, collectively, the 2016 Multicurrency Tranche
Revolving Credit Exposure and the 2018 Multicurrency Tranche Revolving Credit
Exposure.

“Multicurrency Tranche Revolving Loan” means a 2016 Multicurrency Tranche
Revolving Loan or a 2018 Multicurrency Tranche Revolving Loan, as the context
may require, and “Multicurrency Tranche Revolving Loans” means, collectively,
the 2016 Multicurrency Tranche Revolving Loans and the 2018 Multicurrency
Tranche Revolving Loans.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
that are directly attributable to such event (as determined reasonably and in
good faith by a Financial Officer), provided that on the date on which such
reserve is no longer required to be maintained, the remaining amount of such
reserve shall then be deemed to be Net Proceeds.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Original Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Original Effective Date” means June 17, 2011.

 

28



--------------------------------------------------------------------------------

“Other Refinancing Commitments” means the Other Refinancing Revolving
Commitments and the Other Refinancing Term Commitments.

“Other Refinancing Loans” means the Other Refinancing Revolving Loans and the
Other Refinancing Term Loans.

“Other Refinancing Revolving Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Commitments that result from
a Refinancing Amendment.

“Other Refinancing Revolving Loans” means the Revolving Loans made pursuant to
any Other Refinancing Revolving Commitment.

“Other Refinancing Term Commitments” means one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Refinancing Term Loans” means one or more Classes of Term Loans that
result from a Refinancing Amendment.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Other Term A Loans” has the meaning set forth in Section 2.20(a).

“Other Term B Loans” has the meaning set forth in Section 2.20(a).

“Other Term Loans” means Other Term A Loans and Other Term B Loans.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is directly or indirectly, a subsidiary.

“Participant” has the meaning set forth in Section 9.04.

“Participant Register” has the meaning set forth in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

29



--------------------------------------------------------------------------------

“Penwest” means Penwest Pharmaceuticals Co., a Washington corporation.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of Equity Interests in, or all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of), any Person, or any Exclusive
License of rights to a drug or other product line, in a single transaction or a
series of related transactions if (a) (i) in the case of any purchase or other
acquisition of Equity Interests in a Person, such Person (including each
subsidiary of such Person to the extent such subsidiary was wholly-owned by such
Person immediately prior to the purchase or acquisition), upon the consummation
of such purchase or acquisition, will be a wholly-owned Restricted Subsidiary
(including as a result of a merger or consolidation between the Borrower or any
Restricted Subsidiary and such Person, with, in the case of a merger or
consolidation involving the Borrower, the Borrower being the surviving entity)
or (ii) in the case of any purchase, license or other acquisition of other
assets, such assets will be owned and/or licensed by the Borrower or a
wholly-owned Restricted Subsidiary; (b) the business of such Person, or the
business conducted with such assets, as the case may be, constitutes a business
permitted by Section 6.03(b); and (c) at the time of and immediately after
giving effect (including pro forma effect) to any such purchase, license or
other acquisition, (i) no Default shall have occurred and be continuing,
(ii) the Borrower shall be in compliance with the covenants set forth in
Section 6.12 on a pro forma basis in accordance with Section 1.04(b) (without
any pro forma adjustment to Consolidated EBITDA for any Drug Acquisition),
(iii) if the Acquisition Consideration with respect thereto exceeds $50,000,000,
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all the requirements set forth in this
definition have been satisfied with respect to such purchase or other
acquisition, together, except in the case of a Drug Acquisition, with reasonably
detailed calculations demonstrating satisfaction of the requirements set forth
in clause (c)(ii) above.

“Permitted Bond Hedge” means any Swap Agreement that is settled (after payment
of any premium or any prepayment thereunder) through the delivery of cash and/or
Equity Interests of the Borrower and is entered into in connection with any
Convertible Debt Securities, one of the purposes of which is, together with any
Permitted Warrant entered into concurrently therewith, to provide for an
effectively higher conversion premium.

“Permitted Convertible Debt Hedge Transaction” means (i) any Permitted Bond
Hedge and any Permitted Warrant or (ii) any capped call transaction having
substantially the same economic effect as the foregoing.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04 and Liens for unpaid utility charges;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than forty-five (45) days or
are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or employment laws or to secure other public, statutory or
regulatory obligations;

 

30



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or securing appeal or surety bonds
related to such judgments;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness; and

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Restricted Subsidiaries in the ordinary
course of business.

“Permitted Exchange” shall mean an exchange of real property of the Borrower or
any Restricted Subsidiary which qualifies as a like kind exchange pursuant to
and in compliance with Section 1031 of the Code.

“Permitted First Lien Indebtedness” shall mean Indebtedness secured on a pari
passu first lien basis with the Secured Obligations that is incurred by the
Borrower or any Subsidiary after the Restatement Effective Date and any
Permitted Refinancing Indebtedness in respect of any such Indebtedness; provided
that (i) both immediately prior to and after giving effect (including pro forma
effect) thereto, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to the date that is
91 days after the Latest Maturity Date (it being understood that any provision
requiring an offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction), (iii) such
Indebtedness is not guaranteed by any Restricted Subsidiary of the Borrower
other than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness) and (iv) (x) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, the First Lien Senior
Secured Leverage Ratio on a pro forma basis shall not be greater than 1.50 to
1.00 and (y) the Borrower is in pro forma compliance with the covenants set
forth in Section 6.12.

“Permitted Foreign Loan” means a loan made by the Borrower or a Loan Party to
any wholly-owned (other than on account of directors’ qualifying shares)
Restricted Subsidiary that is a Foreign Subsidiary after the Restatement
Effective Date that satisfies the following requirements: (a) the proceeds of
such loan are used, directly or indirectly, to finance an acquisition permitted
under clause (b) or (p) of Section 6.04; (b) such loan is evidenced by a
promissory note of such Permitted Foreign Entity; and (c) such promissory note
is delivered and pledged to the Administrative Agent pursuant to the Security
Agreement, and is accompanied by a certificate of a responsible officer of the
issuer representing that such promissory note constitutes a valid and binding
obligation of such issuer.

 

31



--------------------------------------------------------------------------------

“Permitted Indebtedness” means Indebtedness (including Subordinated
Indebtedness) of the Borrower or its Restricted Subsidiaries and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; provided that
(i) both immediately prior to and after giving effect (including pro forma
effect) thereto, no Default or Event of Default shall exist or result therefrom,
(ii) such Indebtedness matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
91 days after the Latest Maturity Date (it being understood that any provision
requiring an offer to purchase such Indebtedness as a result of a change of
control, delisting, or asset sale or any provision permitting holders to convert
such Indebtedness shall not violate the foregoing restriction), (iii) such
Indebtedness is not guaranteed by any Restricted Subsidiary of the Borrower
other than the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms not less favorable to the Lenders than the subordination terms of such
Subordinated Indebtedness) and (iv) the aggregate principal amount of
Indebtedness permitted to be issued or incurred under this definition during
such time as the Leverage Ratio equals or exceeds the maximum permitted Leverage
Ratio set forth for the current period in Section 6.12(a) (assuming that the
maximum permitted Leverage Ratio permitted at the time was in fact 0.25 to 1
less than the ratio set forth in Section 6.12(a) for such period) (whether prior
to or after giving effect (including pro forma effect) thereto), shall be
limited to the greater of (x) together with the aggregate amount of all
Indebtedness incurred pursuant to Section 6.01(u), $500,000,000 and (y) 10% of
Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending as of the last day of the most recent fiscal quarter for which Financials
have been delivered at any time (it being understood and agreed that, for the
avoidance of doubt, Indebtedness incurred during such time when the Leverage
Ratio is less than the maximum permitted Leverage Ratio set forth for the
current period in Section 6.12(a) (assuming that the maximum permitted Leverage
Ratio permitted at the time was in fact 0.25 to 1 less than the ratio set forth
in Section 6.12(a) for such period) (whether prior to or after giving effect
(including pro forma effect) thereto) shall be excluded from the limitation in
this clause (iv)).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of P-2 (or
higher) according to Moody’s or A-2 (or higher) according to S&P (or such
similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

 

32



--------------------------------------------------------------------------------

(f) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes;

(g) investments in auction rate securities to the extent held by the Borrower or
any Restricted Subsidiary on the Restatement Effective Date; and

(h) any other cash equivalent investments permitted by the Borrower’s investment
policy as such policy is in effect and as disclosed to the Administrative Agent
prior to the Restatement Effective Date and as such policy may be amended,
restated, supplemented or otherwise modified from time to time with the consent
of the Administrative Agent.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of second-lien
secured notes or second-lien secured loans; provided that (i) such Indebtedness
is secured by all or a portion of the Collateral on a second-priority basis with
the Obligations and is not secured by any property or assets of the Borrower or
any Subsidiary other than the Collateral, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
mature or have scheduled amortization or scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary offers to repurchase upon a change of control,
asset sale or casualty event and customary acceleration rights after an event of
default, in each case subject to and after giving effect to such offers and
rights under this Agreement) prior to the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Designated Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of a Second Lien Intercreditor Agreement; provided that if
such Indebtedness is the initial Permitted Junior Secured Refinancing Debt
incurred by the Borrower, then the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Designated Representative for such Indebtedness
shall have executed and delivered a Second Lien Intercreditor Agreement.
Permitted Junior Secured Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by all or a
portion of the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and is not secured by any property or
assets of the Borrower or any Subsidiary other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness, (iii) such
Indebtedness does not mature or have scheduled amortization or scheduled
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (other than customary offers to repurchase
upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default, in each case subject to and after
giving effect to such offers and rights under this Agreement) prior to the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Collateral Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors and (vi) a Designated
Representative acting on behalf of the holders of such Indebtedness shall have
become party to or otherwise subject to the provisions of a First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Pari Passu Secured Refinancing Debt incurred by the Borrower, then the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the Designated
Representative for such Indebtedness shall have executed and delivered a First
Lien Intercreditor Agreement. Permitted Pari Passu Secured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

33



--------------------------------------------------------------------------------

“Permitted Receivables Facility” shall mean a receivables facility or facilities
created under the Permitted Receivables Facility Documents and which is
designated as a “Permitted Receivables Facility” (as provided below), providing
for the transfer, sale and/or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and/or the Receivables Sellers) to (i) a Receivables
Entity (either directly or through another Receivables Seller), which in turn
shall transfer, sell and/or pledge interests in the respective Permitted
Receivables Facility Assets to third-party lenders or investors pursuant to the
Permitted Receivables Facility Documents in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Borrower and/or the respective Receivables Sellers or (ii) a bank or other
financial institution, which in turn shall finance the acquisition of the
Permitted Receivables Facility Assets through a commercial paper conduit or
other conduit facility, or directly to a commercial paper conduit or other
conduit facility established and maintained by a bank or other financial
institution that will finance the acquisition of the Permitted Receivables
Facility Assets through the commercial paper conduit or other conduit facility,
in each case, either directly or through another Receivables Seller, so long as,
in the case of each clause (i) and clause (ii), no portion of the Indebtedness
or any other obligations (contingent or otherwise) under such receivables
facility or facilities (x) is guaranteed by the Borrower or any Subsidiary of
the Borrower (excluding guarantees of obligations pursuant to Standard
Securitization Undertakings), (y) is recourse to or obligates the Borrower or
any other Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (z) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof (other than pursuant to
Standard Securitization Undertakings). Any such designation shall be evidenced
to the Administrative Agent by filing with the Administrative Agent a
certificate signed by a Financial Officer of the Borrower certifying that, to
the best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.

“Permitted Receivables Facility Assets” shall mean (i) Receivables (whether now
existing or arising in the future) of the Borrower and its Subsidiaries which
are transferred, sold and/or pledged to a Receivables Entity or a bank, other
financial institution or a commercial paper conduit or other conduit facility
established and maintained by a bank or other financial institution, pursuant to
a Permitted Receivables Facility and any related Permitted Receivables Related
Assets which are also so transferred, sold and/or pledged to such Receivables
Entity, bank, other financial institution or commercial paper conduit or other
conduit facility, and all proceeds thereof and (ii) loans to the Borrower and
its Subsidiaries secured by Receivables (whether now existing or arising in the
future) and any Permitted Receivables Related Assets of the Borrower and its
Subsidiaries which are made pursuant to a Permitted Receivables Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as any such amendments, modifications,
supplements, refinancings or replacements (x) are not adverse, taken as a whole,
to the Lenders or (y) are otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

 

34



--------------------------------------------------------------------------------

“Permitted Receivables Related Assets” means any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables and any collections or
proceeds of any of the foregoing (including, without limitation, lock-boxes,
deposit accounts, records in respect of Receivables and collections in respect
of Receivables).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), (b) the final maturity
date of such Permitted Refinancing Indebtedness is no earlier than the date that
is 91 days after the Latest Maturity Date (it being understood that, in each
case, any provision requiring an offer to purchase such Indebtedness as a result
of a change of control, delisting, asset sale or similar provision or any
provision permitting holders to convert such Indebtedness shall not violate the
foregoing restriction), (c) if the Indebtedness (including any Guarantee
thereof) being Refinanced is by its terms subordinated in right of payment to
the Secured Obligations, such Permitted Refinancing Indebtedness (including any
Guarantee thereof) shall be subordinated in right of payment to the Secured
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined in good faith by the board of directors of the Borrower),
(d) such Permitted Refinancing Indebtedness contains mandatory redemption (or
similar provisions), if any, covenants, if any, and events of default, if any,
and is benefited by guarantees, if any, which are customary for Indebtedness of
such type (reasonably determined in good faith by the board of directors of the
Borrower), (e) no Permitted Refinancing Indebtedness shall have obligors or
contingent obligors that were not obligors or contingent obligors (or that would
not have been required to become obligors or contingent obligors) in respect of
the Indebtedness being Refinanced and (f) if the Indebtedness being Refinanced
is secured, such Permitted Refinancing Indebtedness may be secured on terms no
less favorable, taken as a whole, to the Secured Parties than those contained in
the documentation (including any intercreditor agreement) governing the
Indebtedness being Refinanced (reasonably determined in good faith by the board
of directors of the Borrower).

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Borrower or any Subsidiary, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness does not mature or
have scheduled amortization prior to the Latest Maturity Date at the time such
Indebtedness is incurred (other than customary offers to repurchase upon a
change of control or asset sale and customary acceleration rights after an event
of default, in each case subject to and after giving effect to such offers and
rights under this Agreement), and (iv) such Indebtedness is not guaranteed by
any Subsidiaries other than the Subsidiary Guarantors. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Warrant” means one or more call options in respect of the Borrower’s
Equity Interests sold by the Borrower concurrently with the entry into one or
more Permitted Bond Hedges and having an initial strike or exercise price
(howsoever defined) that is greater than the strike or exercise price (howsoever
defined) of such Permitted Bond Hedge.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

35



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prepayment Event” means:

(a) any Asset Sale described in Section 6.03(a)(xix) (other than the Net
Proceeds which, together with the aggregate amount of Net Proceeds received from
all such sales, transfers or other dispositions occurring in the same fiscal
year of the Borrower, do not exceed $25,000,000); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Restricted Subsidiary with a fair market value
immediately prior to such event greater than $25,000,000; or

(c) the incurrence by the Borrower or any Restricted Subsidiary of any
Indebtedness (other than Loans), other than Indebtedness permitted under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Morgan Stanley Senior Funding, Inc. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order, (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of
Section 1 of the Executive Order, (c) with whom a Lender is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or
anti-laundering law, including the Executive Order, (d) who commits, threatens,
conspires to commit, or support “terrorism” as defined in the Executive Order,
(e) who is named as a “Specially designated national or blocked person” on the
most current list published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

“Purchase Offer” has the meaning assigned to such term in Section 2.24.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an ECP
and can cause another person to qualify as an ECP at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For
purposes of this definition, “Swap Obligation” has the meaning set forth in the
definition of Excluded Swap Obligation.

 

36



--------------------------------------------------------------------------------

“Qualitest” means Generics International (US Parent), Inc. (doing business as
Qualitest Pharmaceuticals), a Delaware corporation.

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.

“Receivables” shall mean any right to payment created by or arising from sales
of goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

“Receivables Entity” shall mean any direct or indirect wholly-owned Subsidiary
of the Borrower which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
the Borrower nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Borrower and (b) to which neither the Borrower nor any other Subsidiary of
the Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than pursuant to Standard Securitization Undertakings). Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Borrower certifying that,
to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

“Receivables Sellers” shall mean the Borrower and those Subsidiaries that are
from time to time party to the Permitted Receivables Facility Documents (other
than any Receivables Entity).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent, (c) the
Issuing Bank (in the case of Other Refinancing Revolving Commitments or Other
Refinancing Revolving Loans) and (d) each Refinancing Lender and Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.25.

“Refinancing Lender” means, at any time, any bank, other financial institution
or institutional investor that, in any case, is not an existing Lender and that
agrees to provide any portion of any Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.25; provided
that each Refinancing Lender (other than any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Administrative Agent and the Issuing Bank (in the
case of Other Refinancing Revolving Commitments or Other Refinancing Revolving
Loans) (such approval not to be unreasonably withheld or delayed), in each case
to the extent any such consent would be required from the Administrative Agent
and the Issuing Bank (in the case of Other Refinancing Revolving Commitments or
Other Refinancing Revolving Loans) under Section 9.04(b)(i) for an assignment of
Loans or Commitments to such Refinancing Lender.

 

37



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Related Indemnified Person” of an indemnified person means (a) any controlling
person or controlled affiliate of such indemnified person, (b) the respective
directors, officers, or employees of such indemnified person or any of its
controlling persons or controlled affiliates and (c) the respective agents of
such indemnified person or any of its controlling persons or controlled
affiliates, in the case of this clause (c), acting at the instructions of such
indemnified person, controlling person or such controlled affiliate; provided
that each reference to a controlled affiliate or controlling person in this
sentence pertains to a controlled affiliate or controlling person involved in
the negotiation or syndication of this Agreement and the Loans.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration of Hazardous
Materials into the environment (including, without limitation, ambient air,
surface water, groundwater and surface or subsurface strata).

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Responsible Officer” means the chief executive officer, president, an executive
vice president or senior vice president or a Financial Officer of the Borrower.

“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.

“Restricted Payment” means (x) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary or (y) any amount paid in
cash to settle any Convertible Debt Securities or Permitted Convertible Debt
Hedge Transactions upon conversion.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Commitment” means a 2016 Dollar Tranche Commitment, a 2018 Dollar
Tranche Commitment, a 2016 Multicurrency Tranche Commitment or a 2018
Multicurrency Tranche Commitment, as the context may require, and “Revolving
Commitments” means, collectively, the 2016 Dollar Tranche Commitments, the 2018
Dollar Tranche Commitments, the 2016 Multicurrency Tranche Commitments and the
2018 Multicurrency Tranche Commitments.

 

38



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Multicurrency Tranche
Revolving Loans and Dollar Tranche Revolving Loans and its LC Exposure and
Swingline Exposure at such time.

“Revolving Lender” means a 2016 Revolving Lender or a 2018 Revolving Lender, as
the context may require, and “Revolving Lenders” means, collectively, the 2016
Revolving Lenders and the 2018 Revolving Lenders.

“Revolving Loan” means a 2016 Revolving Loan or a 2018 Revolving Loan, as the
context may require, and “Revolving Loans” means, collectively, the 2016
Revolving Loans and the 2018 Revolving Loans.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“S&P Rating” means, at any time, the corporate credit rating issued by S&P and
then in effect with respect to the Borrower’s senior unsecured long-term debt
securities without third-party credit enhancement.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Administrative Agent and one or more Designated
Representatives for holders of Permitted Junior Secured Refinancing Debt in form
and substance reasonably satisfactory to the Administrative Agent.

“Secured Obligations” means all Obligations, together with (i) all Swap
Obligations owing to any Person that is a Lender or an Affiliate of a Lender or
was a Lender or an Affiliate of a Lender at the time the applicable Swap
Agreement was entered into (excluding, in case of any Subsidiary Guarantor that
is not an ECP, any Excluded Swap Obligations) and (ii) Banking Services
Obligations owing to one or more Lenders or their respective Affiliates.

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Restricted Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) with respect to any Swap Agreement, each Person that is a Lender
or an Affiliate of a Lender or was a Lender or an Affiliate of a Lender at the
time such Swap Agreement was entered into with such Person by the Borrower or
any Restricted Subsidiary, (iv) each Lender and Affiliate of such Lender in
respect of Banking Services Agreements entered into with such Person by the
Borrower or any Restricted Subsidiary, (v) each indemnified party under
Section 9.03 in respect of the obligations and liabilities of the Borrower to
such Person hereunder and under the other Loan Documents, and (vi) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time and any successor statute.

 

39



--------------------------------------------------------------------------------

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Original Effective Date,
between the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the Original Effective Date by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person.

“Specified Obligations” means Obligations consisting of the principal of and
interest on outstanding Revolving Loans, reimbursement obligations in respect of
LC Disbursements and any interest with respect thereto, and fees.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with a Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction in the commercial
paper, term securitization or structured lending market.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents, and includes the 2008 Subordinated
Convertible Notes.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness, and includes the 2008
Subordinated Convertible Notes Indenture.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is party to
the Subsidiary Guaranty. The Subsidiary Guarantors on the Restatement Effective
Date are identified as such in Schedule 3.01 hereto. Notwithstanding anything
herein to the contrary, no Receivables Entity shall be required to be a
Subsidiary Guarantor.

 

40



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means that certain Guaranty dated as of the Original
Effective Date (including any and all supplements thereto) and executed by each
Subsidiary Guarantor.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements with a Lender or an Affiliate of a Lender or Person that
was a Lender or an Affiliate of a Lender at the time such Swap Agreement was
entered into, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Swap Agreement transaction.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Dollar Tranche Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means Morgan Stanley Senior Funding, Inc., in its capacity as
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the credit facilities evidenced by this Agreement.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations. For purposes of Section 6.02, a Synthetic Lease
Obligation shall be deemed to be secured by a Lien on the property being leased
and such property shall be deemed to be owned by the lessee.

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

41



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term A Lender” means, as of any date of determination, each Lender that holds
Term A Loans.

“Term A Loans” means the 2016 Term A Loans, the 2018 Term A Loans, any
Incremental Term A Loan (including any Other Term A Loan), any Other Refinancing
Term Loan or any Extended Term A Loan.

“Term B Lender” means, as of any date of determination, each Lender that holds
Term B Loans.

“Term B Loans” means the term loans made by the Term B Lenders to the Borrower
on the Original Effective Date pursuant to the terms of the Existing Credit
Agreement, any Incremental Term B Loan (including any Other Term B Loan), any
Other Refinancing Term Loan or any Extended Term B Loan. The aggregate
outstanding principal amount of the Term B Loans as of the Restatement Effective
Date is $60,550,000.

“Term Lender” means any 2016 Term A Lender, any 2018 Term Lender, any Term B
Lender, any Incremental Term Lender or any Extending Term Lender.

“Term Loan” means a Term A Loan or a Term B Loan.

“Trading With the Enemy Act” has the meaning assigned to such term in
Section 3.19

“Tranche” means a category of Commitments and extensions of credit thereunder.
For purposes hereof, each of the following comprises a separate Tranche:
(a) Multicurrency Tranche Commitments, Multicurrency Tranche Revolving Loans and
Multicurrency Tranche Letters of Credit, (b) Dollar Tranche Commitments, Dollar
Tranche Revolving Loans, Dollar Tranche Letters of Credit and Swingline Loans,
(c) Term A Loans and (d) Term B Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

42



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (a) each JV Subsidiary, (b) HealthTronics, Inc.,
(c) after the Restatement Effective Date, any additional Subsidiaries of the
Borrower designated by the board of directors of the Borrower as an
“Unrestricted Subsidiary” pursuant to Section 5.10, and (d) any Subsidiary of
any of the foregoing.

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Original Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Drug Acquisition.

“USA PATRIOT Act” has the meaning assigned to such term in Section 9.14.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“2008 Subordinated Convertible Notes” means the 1.75% convertible senior
subordinated notes due April 15, 2015, issued by the Borrower under the 2008
Subordinated Convertible Notes Indenture.

“2008 Subordinated Convertible Notes Indenture” means the Indenture dated as of
April 15, 2008, between the Borrower and The Bank of New York, as trustee, under
which the 2008 Subordinated Convertible Notes are outstanding.

“2010 Senior Notes” means the 7.00% senior notes due November 23, 2020, issued
by the Borrower under the 2010 Senior Notes Indenture and any Registered
Equivalent Notes issued in exchange therefor.

“2010 Senior Notes Indenture” means the Indenture dated as of November 23, 2010,
between the Borrower and Wells Fargo Bank, National Association, as trustee,
under which the 2010 Senior Notes are outstanding.

“2011 Senior Notes” means, collectively, (i) the $500,000,000 7% Senior Notes
due June 8, 2019 issued pursuant to the Indenture dated as of June 8, 2011 among
the Borrower, the Subsidiaries of the Borrower party thereto as guarantors and
Wells Fargo Bank, National Association, as trustee, (ii) the $400,000,000 7 1/4%
Senior Notes due June 8, 2022 issued pursuant to the Indenture dated as of
June 8, 2011 among the Borrower, the Subsidiaries of the Borrower party thereto
as guarantors and Wells Fargo Bank, National Association, as trustee, and
(iii) any Registered Equivalent Notes in respect of any of the foregoing.

“2016 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2016 Maturity Date with
respect to the 2016 Revolving Commitments (or with respect to any Extended
Revolving Commitments, the Maturity Date with respect thereto) and the date of
termination of all of the 2016 Revolving Commitments.

 

43



--------------------------------------------------------------------------------

“2016 Dollar Tranche Commitment” means, with respect to each 2016 Dollar Tranche
Lender, the commitment, if any, of such 2016 Dollar Tranche Lender to make 2016
Dollar Tranche Revolving Loans and to acquire participations in Dollar Tranche
Letters of Credit and Swingline Loans hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each 2016 Dollar Tranche Lender’s 2016
Dollar Tranche Commitment as of the Restatement Effective Date is set forth on
Schedule 2.01, or in the Assignment and Assumption (or other documentation
contemplated by this Agreement) pursuant to which such 2016 Dollar Tranche
Lender shall have assumed its 2016 Dollar Tranche Commitment, as applicable. The
aggregate principal amount of the 2016 Dollar Tranche Commitments on the
Restatement Effective Date is $0.

“2016 Dollar Tranche Lender” means a Lender with a 2016 Dollar Tranche
Commitment or holding 2016 Dollar Tranche Revolving Loans.

“2016 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2016
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2016 Dollar Tranche Lender’s 2016 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure and its Swingline
Exposure at such time.

“2016 Dollar Tranche Revolving Loan” means a Loan made by a 2016 Dollar Tranche
Lender pursuant to Section 2.01(a). Each 2016 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2016 Maturity Date” means June 17, 2016.

“2016 Multicurrency Tranche Commitment” means, with respect to each 2016
Multicurrency Tranche Lender, the commitment, if any, of such 2016 Multicurrency
Tranche Lender to make 2016 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each 2016 Multicurrency Tranche
Lender’s 2016 Multicurrency Tranche Commitment as of the Restatement Effective
Date is set forth on Schedule 2.01, or in the Assignment and Assumption (or
other documentation contemplated by this Agreement) pursuant to which such 2016
Multicurrency Tranche Lender shall have assumed its 2016 Multicurrency Tranche
Commitment, as applicable. The aggregate principal amount of the 2016
Multicurrency Tranche Commitments on the Restatement Effective Date is $0.

“2016 Multicurrency Tranche Lender” means a Lender with a 2016 Multicurrency
Tranche Commitment or holding 2016 Multicurrency Tranche Revolving Loans.

“2016 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2016 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2016 Multicurrency Tranche
Lender’s 2016 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure at such time.

“2016 Multicurrency Tranche Revolving Loan” means a Loan made by a 2016
Multicurrency Tranche Lender pursuant to Section 2.01(c). Each 2016
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

 

44



--------------------------------------------------------------------------------

“2016 Revolving Commitment” means a 2016 Dollar Tranche Commitment or a 2016
Multicurrency Tranche Commitment, as the context may require, and “2016
Revolving Commitments” means, collectively, the 2016 Dollar Tranche Commitments
and the 2016 Multicurrency Tranche Commitments.

“2016 Revolving Credit Exposure” means, with respect to any 2016 Revolving
Lender at any time, the sum of the outstanding principal amount of such 2016
Revolving Lender’s 2016 Multicurrency Tranche Revolving Loans and 2016 Dollar
Tranche Revolving Loans and its LC Exposure and Swingline Exposure at such time.

“2016 Revolving Lender” means, as of any date of determination, each Lender that
has a 2016 Revolving Commitment or, if the 2016 Revolving Commitments have
terminated or expired, a Lender with 2016 Revolving Credit Exposure.

“2016 Revolving Loan” means any 2016 Multicurrency Tranche Revolving Loan or
2016 Dollar Tranche Revolving Loan, as the context may require, and “2016
Revolving Loans” means, collectively, the 2016 Dollar Tranche Revolving Loans
and the 2016 Multicurrency Tranche Revolving Loans.

“2016 Term A Lender” means, as of any date of determination, each Lender that
holds 2016 Term A Loans.

“2016 Term A Loans” means the term loans made by the 2016 Term A Lenders to the
Borrower on the Original Effective Date pursuant to the terms of the Existing
Credit Agreement. The aggregate outstanding principal amount of the 2016 Term A
Loans as of the Restatement Effective Date is $0.

“2018 Availability Period” means the period from and including the Original
Effective Date to but excluding the earlier of the 2018 Maturity Date with
respect to the 2018 Revolving Commitments (or with respect to any Extended
Revolving Commitments, the Maturity Date with respect thereto) and the date of
termination of all of the 2018 Revolving Commitments.

“2018 Dollar Tranche Commitment” means, with respect to each 2018 Dollar Tranche
Lender, the commitment, if any, of such 2018 Dollar Tranche Lender to make 2018
Dollar Tranche Revolving Loans and to acquire participations in Dollar Tranche
Letters of Credit and Swingline Loans hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each 2018 Dollar Tranche Lender’s 2018
Dollar Tranche Commitment as of the Restatement Effective Date is set forth on
Schedule 2.01, or in the Assignment and Assumption (or other documentation
contemplated by this Agreement) pursuant to which such 2018 Dollar Tranche
Lender shall have assumed its 2018 Dollar Tranche Commitment, as applicable. The
aggregate principal amount of the 2018 Dollar Tranche Commitments on the
Restatement Effective Date is $23,750,000.

“2018 Dollar Tranche Lender” means a Lender with a 2018 Dollar Tranche
Commitment or holding 2018 Dollar Tranche Revolving Loans.

“2018 Dollar Tranche Revolving Credit Exposure” means, with respect to any 2018
Dollar Tranche Lender at any time, and without duplication, the sum of the
outstanding principal amount of such 2018 Dollar Tranche Lender’s 2018 Dollar
Tranche Revolving Loans and its Dollar Tranche LC Exposure and its Swingline
Exposure at such time.

 

45



--------------------------------------------------------------------------------

“2018 Dollar Tranche Revolving Loan” means a Loan made by a 2018 Dollar Tranche
Lender pursuant to Section 2.01(b). Each 2018 Dollar Tranche Revolving Loan
shall be a Eurocurrency Revolving Loan denominated in Dollars or an ABR
Revolving Loan denominated in Dollars.

“2018 Maturity Date” means March 15, 2018.

“2018 Multicurrency Tranche Commitment” means, with respect to each 2018
Multicurrency Tranche Lender, the commitment, if any, of such 2018 Multicurrency
Tranche Lender to make 2018 Multicurrency Tranche Revolving Loans and to acquire
participations in Multicurrency Tranche Letters of Credit hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each 2018 Multicurrency Tranche
Lender’s 2018 Multicurrency Tranche Commitment as of the Restatement Effective
Date is set forth on Schedule 2.01, or in the Assignment and Assumption (or
other documentation contemplated by this Agreement) pursuant to which such 2018
Multicurrency Tranche Lender shall have assumed its 2018 Multicurrency Tranche
Commitment, as applicable. The aggregate principal amount of the 2018
Multicurrency Tranche Commitments on the Restatement Effective Date is
$476,250,000.

“2018 Multicurrency Tranche Lender” means a Lender with a 2018 Multicurrency
Tranche Commitment or holding 2018 Multicurrency Tranche Revolving Loans.

“2018 Multicurrency Tranche Revolving Credit Exposure” means, with respect to
any 2018 Multicurrency Tranche Lender at any time, and without duplication, the
sum of the outstanding principal amount of such 2018 Multicurrency Tranche
Lender’s 2018 Multicurrency Tranche Revolving Loans and its Multicurrency
Tranche LC Exposure at such time.

“2018 Multicurrency Tranche Revolving Loan” means a Loan made by a 2018
Multicurrency Tranche Lender pursuant to Section 2.01(d). Each 2018
Multicurrency Tranche Revolving Loan shall be a Eurocurrency Loan denominated in
an Agreed Currency or an ABR Loan denominated in Dollars.

“2018 Revolving Commitment” means a 2018 Dollar Tranche Commitment or a 2018
Multicurrency Tranche Commitment, as the context may require, and “2018
Revolving Commitments” means, collectively, the 2018 Dollar Tranche Commitments
and the 2018 Multicurrency Tranche Commitments.

“2018 Revolving Credit Exposure” means, with respect to any 2018 Revolving
Lender at any time, the sum of the outstanding principal amount of such 2018
Revolving Lender’s 2018 Multicurrency Tranche Revolving Loans and 2018 Dollar
Tranche Revolving Loans and its LC Exposure and Swingline Exposure at such time.

“2018 Revolving Lender” means, as of any date of determination, each Lender that
has a 2018 Revolving Commitment or, if the 2018 Revolving Commitments have
terminated or expired, a Lender with 2018 Revolving Credit Exposure.

“2018 Revolving Loan” means any 2018 Multicurrency Tranche Revolving Loan or
2018 Dollar Tranche Revolving Loan, as the context may require, and “2018
Revolving Loans” means, collectively, the 2018 Dollar Tranche Revolving Loans
and the 2018 Multicurrency Tranche Revolving Loans.

 

46



--------------------------------------------------------------------------------

“2018 Term A Lender” means, as of any date of determination, each Lender that
holds 2018 Term A Loans.

“2018 Term A Loans” means the term loans made by the 2018 Term A Lenders to the
Borrower on the Original Effective Date pursuant to the terms of the Existing
Credit Agreement. The aggregate outstanding principal amount of the 2018 Term A
Loans as of the Restatement Effective Date is $1,387,500,000.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Tranche Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Dollar Tranche Revolving Loan”). Borrowings also
may be classified and referred to by Class (e.g., a “Dollar Tranche Revolving
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Dollar Tranche Eurocurrency Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to

 

47



--------------------------------------------------------------------------------

herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income”, without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition,
designation of any Subsidiary as an Unrestricted Subsidiary, or issuance,
incurrence or assumption of Indebtedness shall be calculated after giving pro
forma effect thereto immediately after giving effect to such acquisition,
disposition, designation or issuance, incurrence or assumption of Indebtedness
(and to any other such transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending on December 31, 2012), and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Indebtedness. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05. Status of Secured Obligations. The Secured Obligations are hereby
designated as “Designated Senior Debt” for purposes of the 2008 Subordinated
Convertible Notes and the 2008 Subordinated Convertible Notes Indenture. In the
event that the Borrower or any other Loan Party shall at any time issue or have
outstanding any other Subordinated Indebtedness, the Borrower shall take or
cause such other Loan Party to take all such actions as shall be necessary to
cause the Secured Obligations to constitute senior indebtedness (however
denominated) in respect of such Subordinated Indebtedness and to enable the
Administrative Agent and the Lenders to have and exercise any payment blockage
or other remedies available or potentially available to holders of senior
indebtedness under the terms of such Subordinated Indebtedness. Without limiting
the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such other Subordinated Indebtedness is outstanding and are further
given all such other designations as shall be required under the terms of any
such Subordinated Indebtedness in order that the Lenders may have and exercise
any payment blockage or other remedies available or potentially available to
holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

SECTION 1.06. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation. All Loans made and Obligations incurred under the Existing Credit
Agreement which are outstanding on the Restatement Effective Date shall continue
as Loans and Obligations under (and shall be governed by the terms of) this
Agreement and the other Loan Documents. Without limiting the foregoing, upon the
effectiveness hereof: (a) all references in the “Loan Documents” (as defined in
the

 

48



--------------------------------------------------------------------------------

Existing Credit Agreement) to the “Administrative Agent”, the “Credit Agreement”
and the “Loan Documents” shall be deemed to refer to the Administrative Agent,
this Agreement and the Loan Documents, (b) the Existing Letters of Credit which
remain outstanding on the Restatement Effective Date shall continue as Letters
of Credit under (and shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Obligations”, “Swap Obligations” and/or “Banking
Services Obligations” (as each is defined in the Existing Credit Agreement) with
any Lender or any Affiliate of any Lender which are outstanding on the
Restatement Effective Date shall continue as Obligations, Swap Obligations or
Banking Services Obligations, as applicable, under this Agreement and the other
Loan Documents, (d) the liens and security interests in favor of the
Administrative Agent for the benefit of the Secured Parties securing payment of
the Secured Obligations are in all respects continuing and in full force and
effect with respect to all Secured Obligations, (e) the “Multicurrency Tranche
Commitments” and “Dollar Tranche Commitments” (as each is defined in the
Existing Credit Agreement) shall be allocated between, and redesignated as, 2016
Multicurrency Tranche Commitments, 2018 Multicurrency Tranche Commitments, 2016
Dollar Tranche Commitments and 2018 Dollar Tranche Commitments hereunder, in
each case pursuant to the allocations set forth on Schedule 2.01, (f) the
“Extended Revolving Commitments”, “Extended Term A Loan Commitments”, “Extended
Term B Loan Commitments”, “Incremental Revolving Commitments”, “Other
Refinancing Revolving Commitments”, “Incremental Term A Loan Commitments” and
“Incremental Term B Loan Commitments” (as each is defined in the Existing Credit
Agreement) shall continue as Extended Revolving Commitments, Extended Term A
Loan Commitments, Extended Term B Loan Commitments, Incremental Revolving
Commitments, Other Refinancing Revolving Commitments, Incremental Term A Loan
Commitments and Incremental Term B Loan Commitments, respectively, hereunder and
(g) the Administrative Agent shall make such other reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Credit Exposure and outstanding Loans hereunder reflects such
Lender’s Applicable Percentage of the outstanding aggregate Credit Exposures on
the Restatement Effective Date.

ARTICLE II

The Credits

SECTION 2.01. Commitments and Loans. Prior to the Restatement Effective Date,
certain revolving loans and term loans were previously made to the Borrower
under the Existing Credit Agreement which remain outstanding as of the
Restatement Effective Date (such outstanding loans being hereinafter referred to
as the “Existing Loans”). Subject to the terms and conditions set forth in this
Agreement, the Borrower and each of the Lenders agree that on the Restatement
Effective Date but subject to the satisfaction of the reallocation and other
transactions described in Section 1.06, the Existing Loans shall be re-evidenced
as Revolving Loans of a particular Class and Term Loans of a particular Class,
as applicable, under this Agreement and the terms of the Existing Loans shall be
restated in their entirety and shall be evidenced by this Agreement. Subject to
the terms and conditions set forth herein:

(a) each 2016 Dollar Tranche Lender agrees to make 2016 Dollar Tranche Revolving
Loans to the Borrower in Dollars from time to time during the 2016 Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s 2016 Dollar Tranche Revolving Credit Exposure exceeding such Lender’s
2016 Dollar Tranche Commitment, (ii) the sum of the total 2016 Dollar Tranche
Revolving Credit Exposures exceeding the aggregate 2016 Dollar Tranche
Commitments, (iii) the sum of the total Dollar Tranche Revolving Credit
Exposures exceeding the aggregate Dollar Tranche Commitments or (iv) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the aggregate Revolving Commitments;

 

49



--------------------------------------------------------------------------------

(b) each 2018 Dollar Tranche Lender agrees to make 2018 Dollar Tranche Revolving
Loans to the Borrower in Dollars from time to time during the 2018 Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s 2018 Dollar Tranche Revolving Credit Exposure exceeding such Lender’s
2018 Dollar Tranche Commitment, (ii) the sum of the total 2018 Dollar Tranche
Revolving Credit Exposures exceeding the aggregate 2018 Dollar Tranche
Commitments, (iii) the sum of the total Dollar Tranche Revolving Credit
Exposures exceeding the aggregate Dollar Tranche Commitments or (iv) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the aggregate Revolving Commitments;

(c) each 2016 Multicurrency Tranche Lender agrees to make 2016 Multicurrency
Tranche Revolving Loans to the Borrower in Agreed Currencies from time to time
during the 2016 Availability Period in an aggregate principal amount that will
not result in (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
such Lender’s 2016 Multicurrency Tranche Revolving Credit Exposure exceeding
such Lender’s 2016 Multicurrency Tranche Commitment, (ii) subject to Sections
2.04 and 2.11(b), the sum of the Dollar Amount of the total 2016 Multicurrency
Tranche Revolving Credit Exposures exceeding the aggregate 2016 Multicurrency
Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b), the sum of the
Dollar Amount of the total Multicurrency Tranche Revolving Credit Exposures
exceeding the aggregate Multicurrency Tranche Commitments or (iv) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the aggregate Revolving Commitments; and

(d) each 2018 Multicurrency Tranche Lender agrees to make 2018 Multicurrency
Tranche Revolving Loans to the Borrower in Agreed Currencies from time to time
during the 2018 Availability Period in an aggregate principal amount that will
not result in (i) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
such Lender’s 2018 Multicurrency Tranche Revolving Credit Exposure exceeding
such Lender’s 2018 Multicurrency Tranche Commitment, (ii) subject to Sections
2.04 and 2.11(b), the sum of the Dollar Amount of the total 2018 Multicurrency
Tranche Revolving Credit Exposures exceeding the aggregate 2018 Multicurrency
Tranche Commitments, (iii) subject to Sections 2.04 and 2.11(b), the sum of the
Dollar Amount of the total Multicurrency Tranche Revolving Credit Exposures
exceeding the aggregate Multicurrency Tranche Commitments or (iv) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures exceeding the aggregate Revolving Commitments.

Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Dollar Tranche Revolving
Loans and Multicurrency Tranche Revolving Loans. Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made under a single Tranche and shall be made by the Lenders of such Class
under such Tranche ratably in accordance with their respective Commitments in
respect of the applicable Class and in respect of the applicable Tranche;
provided that (i) prior to the 2016 Maturity Date, each Borrowing of Dollar
Tranche Revolving Loans shall consist of both 2016 Dollar Tranche Revolving
Loans and 2018 Dollar Tranche Revolving Loans made by both the 2016 Dollar
Tranche Lenders and 2018 Dollar Tranche Lenders, respectively, ratably in
accordance with their respective Dollar Tranche Commitments on the date such
Loans are made hereunder, (ii) prior to the 2016 Maturity Date, each Borrowing
of Multicurrency Tranche Revolving Loans shall consist of both 2016
Multicurrency Tranche Revolving Loans and 2018 Multicurrency Tranche Revolving
Loans made by both the 2016 Multicurrency Tranche Lenders and 2018 Multicurrency
Tranche Lenders, respectively, ratably in accordance with their respective
Multicurrency Tranche Commitments on the date such Loans are made hereunder,
(iii) on and after the 2016 Maturity Date, each Borrowing of Dollar Tranche
Revolving Loans shall consist of 2018 Dollar Tranche

 

50



--------------------------------------------------------------------------------

Revolving Loans made by the 2018 Dollar Tranche Lenders ratably in accordance
with their respective 2018 Dollar Tranche Commitments on the date such Loans are
made hereunder and (iv) on and after the 2016 Maturity Date, each Borrowing of
Multicurrency Tranche Revolving Loans shall consist of 2018 Multicurrency
Tranche Revolving Loans made by the 2018 Multicurrency Tranche Lenders ratably
in accordance with their respective 2018 Multicurrency Tranche Commitments on
the date such Loans are made hereunder. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05. The Term Loans shall amortize as set forth in
Section 2.10.

(b) Subject to Section 2.14, each Dollar Tranche Revolving Borrowing, each
Multicurrency Tranche Revolving Borrowing and each Term Loan Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower may
request in accordance herewith; provided that each ABR Loan shall only be made
in Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency other than Japanese Yen and ¥50,000,000
in the case of Japanese Yen) and not less than $2,000,000 (or, if such Borrowing
is denominated in a Foreign Currency, 2,000,000 units of such currency other
than Japanese Yen and ¥200,000,000 in the case of Japanese Yen). At the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Dollar
Tranche Commitments of the relevant Class or the aggregate Multicurrency Tranche
Commitments of the relevant Class, as the case may be, or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type and Class and under more than one Tranche may be outstanding at the same
time; provided that there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Maturity Date of the Revolving Commitments of such Class (or if any Extended
Revolving Commitments, Incremental Revolving Commitments or Other Refinancing
Revolving Commitments are outstanding, the last Maturity Date applicable
thereto).

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request in a form approved by the

 

51



--------------------------------------------------------------------------------

Administrative Agent and signed by the Borrower) not later than three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of the proposed Borrowing or
(b) by telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and, if such Borrowing is a Revolving Borrowing, whether such
Borrowing is to be a Dollar Tranche Revolving Borrowing or Multicurrency Tranche
Revolving Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Multicurrency Tranche Eurocurrency Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Multicurrency Tranche
Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

52



--------------------------------------------------------------------------------

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the 2018 Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000,
(ii) the Dollar Amount of the total 2016 Dollar Tranche Revolving Credit
Exposures exceeding the aggregate 2016 Dollar Tranche Commitments, (iii) the
Dollar Amount of the total 2018 Dollar Tranche Revolving Credit Exposures
exceeding the aggregate 2018 Dollar Tranche Commitments, (iv) the Dollar Amount
of the total Dollar Tranche Revolving Credit Exposures exceeding the aggregate
Dollar Tranche Commitments or (v) the Dollar Amount of the total Revolving
Credit Exposures exceeding the aggregate Revolving Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Dollar Tranche Lenders to acquire participations on such Business Day in all or
a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Dollar Tranche Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Dollar Tranche Lender, specifying in such notice
such Lender’s Dollar Tranche Percentage of such Swingline Loan or Loans. Each
Dollar Tranche Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Dollar Tranche Lender’s Dollar Tranche Percentage
(after giving effect to the reallocation provisions of paragraph (d) below) of
such Swingline Loan or Loans. Each Dollar Tranche Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph in an amount equal to its Dollar Tranche Percentage thereof is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Dollar Tranche Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Dollar Tranche Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Dollar Tranche Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Dollar Tranche
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds

 

53



--------------------------------------------------------------------------------

of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the applicable Dollar
Tranche Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) Reallocations and Extensions. If the Maturity Date shall have occurred in
respect of any Class of any Tranche of Revolving Commitments at a time when
another Tranche or Tranches of any other Class of Revolving Commitments is or
are in effect with a longer Maturity Date, then on the earliest occurring
Maturity Date all then-outstanding Swingline Loans shall be repaid in full (and
there shall be no adjustment to the participations in such Swingline Loans as a
result of the occurrence of such earliest Maturity Date); provided, however,
that if on the occurrence of such earliest Maturity Date (after giving effect to
any repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.06(k)), there shall exist sufficient
unutilized Revolving Commitments of any other Class or Classes or Extending
Revolving Commitments so that the respective outstanding Swingline Loans could
be incurred pursuant to such Revolving Commitments of such other Class or
Classes or Extending Revolving Commitments which will remain in effect after the
occurrence of such earliest Maturity Date, then there shall be an automatic
adjustment on such date of the risk participations of each Revolving Lender
holding Revolving Commitments of such other Class or Classes or that is an
Extending Revolving Lender and such outstanding Swingline Loans shall be deemed
to have been incurred solely pursuant to the relevant Revolving Commitments of
such other Class or Classes or Extending Revolving Commitments and such
Swingline Loans shall not be so required to be repaid in full on such earliest
Maturity Date.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of
Multicurrency Tranche Letters of Credit denominated in Agreed Currencies and
Dollar Tranche Letters of Credit denominated in Dollars, in each case for its
own account, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the 2018 Availability
Period. The letters of credit identified on Schedule 2.06 (the “Existing Letters
of Credit”) shall be deemed to be “Letters of Credit” issued on the Restatement
Effective Date for all purposes of the Loan Documents. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of, but not less than five
(5) Business Days prior to, the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, whether such Letter of Credit is
a Multicurrency Tranche Letter of Credit or a Dollar Tranche

 

54



--------------------------------------------------------------------------------

Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. The Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form and related documents in connection with any
request for a Letter of Credit and in connection with any request for a Letter
of Credit to be amended, renewed, modified or extended. A Letter of Credit shall
be issued, amended, renewed or extended only (A) if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of the LC Exposure shall not exceed $50,000,000, (ii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total 2016
Multicurrency Tranche Revolving Credit Exposures shall not exceed the aggregate
2016 Multicurrency Tranche Commitments, (iii) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total 2018 Multicurrency Tranche
Revolving Credit Exposures shall not exceed the aggregate 2018 Multicurrency
Tranche Commitments, (iv) subject to Sections 2.04 and 2.11(b), the sum of the
Dollar Amount of the total Multicurrency Tranche Revolving Credit Exposures
shall not exceed the aggregate Multicurrency Tranche Commitments, (v) the sum of
the total 2016 Dollar Tranche Revolving Credit Exposures shall not exceed the
aggregate 2016 Dollar Tranche Commitments, (vi) the sum of the total 2018 Dollar
Tranche Revolving Credit Exposures shall not exceed the aggregate 2018 Dollar
Tranche Commitments, (vii) the sum of the total Dollar Tranche Revolving Credit
Exposures shall not exceed the aggregate Dollar Tranche Commitments and
(viii) the sum of the total Revolving Credit Exposures shall not exceed the
aggregate Revolving Commitments and (B) in accordance with the Issuing Bank’s
usual and customary practices from time to time.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the 2018 Maturity Date (or if any Extended
Revolving Commitments, Incremental Revolving Commitments or Other Refinancing
Revolving Commitments are outstanding, the last Maturity Date applicable
thereto); provided that any Letter of Credit may contain customary automatic
renewal provisions agreed upon by the Borrower and the Issuing Bank pursuant to
which the expiration date of such Letter of Credit (an “Auto Renewal Letter of
Credit”) shall automatically be extended for consecutive periods of up to twelve
(12) months (but not to a date later than the date set forth in clause
(ii) above) (it being understood and agreed that the Existing Letters of Credit
issued by Royal Bank of Canada will not be so renewed to the extent that Royal
Bank of Canada has not already agreed to the renewal of such Letters of Credit
prior to the Restatement Effective Date); provided that any such Auto-Renewal
Letter of Credit must permit the Issuing Bank to prevent any such renewal at
least once in each twelve month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the renewal of such Letter of Credit at any time to an
expiry date not later than such Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or any Revolving Lender in respect of the
Tranche under which such Letter of Credit is issued (each such Revolving Lender,
an “Applicable Lender”), the Issuing Bank hereby grants to each Applicable
Lender, and each Applicable Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Applicable Lender’s
Applicable Percentage of the

 

55



--------------------------------------------------------------------------------

aggregate Dollar Amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Applicable Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Applicable Lender’s Applicable Percentage
(after giving effect to the reallocation provisions of paragraph (k) below) of
each LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower
on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Applicable Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Applicable Lender shall pay to the Administrative
Agent its Applicable Percentage (after giving effect to the reallocation
provisions of paragraph (k) below) of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Applicable Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Applicable Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Applicable Lenders have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Lenders and the Issuing Bank as their interests
may appear. Any payment made by an Applicable Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Multicurrency Tranche Lender to
any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Multicurrency Tranche
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable exchange rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 

56



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Applicable Lenders with respect to any such LC
Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving

 

57



--------------------------------------------------------------------------------

Loans); provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Applicable Lender pursuant to paragraph (e) of this Section to reimburse
the Issuing Bank shall be for the account of such Applicable Lender to the
extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders (the “LC
Collateral Account”), an amount in cash equal to 105% of the Dollar Amount of
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that (i) the portions of such amount attributable to undrawn Foreign
Currency Letters of Credit or LC Disbursements in a Foreign Currency that the
Borrower is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Borrower. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrower hereby grants the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in the LC Collateral Account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
a Majority in Interest of the Revolving Lenders), be applied to satisfy other
Secured Obligations. If the Borrower is required to provide an amount of cash

 

58



--------------------------------------------------------------------------------

collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the aggregate Revolving Credit
Exposures would not exceed the aggregate Revolving Commitments and no Default
shall have occurred and be continuing.

(k) Reallocations and Extensions. If the Maturity Date in respect of any Class
of any Tranche of Revolving Commitments occurs prior to the expiration of any
Letter of Credit, then (i) if Extending Revolving Commitments or one or more
other Tranches of Revolving Commitments of any other Class or Classes in respect
of which the Maturity Date shall not have occurred are then in effect, such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.06(e)) under (and ratably participated in by
Revolving Lenders pursuant to) Extending Revolving Commitments or the Revolving
Commitments of such other Class or Classes in respect of such non-terminating
Extending Revolving Commitments or Tranches up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Extending Revolving
Commitments or Revolving Commitments of such other Class or Classes thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the Borrower shall cash collateralize any such
Letter of Credit in accordance with Section 2.06(j). Except to the extent of
reallocations of participations pursuant to clause (i) of the immediately
preceding sentence, the occurrence of a Maturity Date with respect to a given
Class of any Tranche of Revolving Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Revolving Lenders in
any Letter of Credit issued before such Maturity Date.

(l) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, each Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the currency and aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request, as
to the Letters of Credit issued by such Issuing Bank.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
12:00 noon, New York City time, to the account of the

 

59



--------------------------------------------------------------------------------

Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to (x) an account of the Borrower maintained with the Administrative
Agent in New York City or Chicago and designated by the Borrower in the
applicable Borrowing Request, in the case of Loans denominated in Dollars and
(y) an account of the Borrower in the relevant jurisdiction and designated by
the Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to the relevant Class of
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type, and under the applicable Tranche, specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
Notwithstanding any other provision of this Section, the Borrower shall not be
permitted to change the Tranche or Class of any Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type and Class resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the

 

60



--------------------------------------------------------------------------------

Administrative Agent and signed by the Borrower. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments or the Tranche pursuant to which such Borrowing was made.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing and, if such Borrowing is a Revolving Borrowing, whether
the resulting Borrowing is to be a Dollar Tranche Borrowing or a Multicurrency
Tranche Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
Borrower shall have failed to deliver an Interest Election Request prior to the
third (3rd) Business Day preceding the end of such Interest Period, such
Borrowing shall automatically continue as a Eurocurrency Borrowing in the same
Agreed Currency with an Interest Period of one month unless such Eurocurrency
Borrowing is or was repaid in accordance with Section 2.11. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing (and any such Eurocurrency Borrowing denominated in a
Foreign Currency shall be redenominated in Dollars at the time of such
conversion) at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, (i) the 2016 Revolving Commitment of each 2016 Revolving Lender
shall automatically and permanently terminate on the 2016 Maturity Date and
(ii) the 2018 Revolving Commitment of each 2018 Revolving Lender shall
automatically and permanently terminate on the 2018 Maturity Date.

 

61



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments of any Class; provided that (i) each reduction of such
Revolving Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 and (ii) the Borrower shall not
terminate or reduce such Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans of such Class in accordance with
Section 2.11, the Dollar Amount of the sum of the total Revolving Credit
Exposures in respect of such Class would exceed the aggregate Revolving
Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments of any Class delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or one or more other events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
applicable Lenders in accordance with their respective Commitments of such
Class.

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a)The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each 2016 Revolving Lender the then unpaid principal amount
of each 2016 Revolving Loan on the 2016 Maturity Date in the currency of such
Loan, (ii) to the Administrative Agent for the account of each 2018 Revolving
Lender the then unpaid principal amount of each 2018 Revolving Loan on the 2018
Maturity Date in the currency of such Loan and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the latest
Maturity Date with respect to any Revolving Commitments and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least two (2) Business Days after such Swingline Loan is made; provided
that on each date that a Dollar Tranche Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding. The Borrower shall
repay 2016 Term A Loans on each date set forth below in the aggregate principal
amount set forth opposite such date (as adjusted from time to time pursuant to
Sections 2.11(a) and 2.11(d)):

 

Date

   Amount  

March 31, 2013

   $ 0   

June 30, 2013

   $ 0   

September 30, 2013

   $ 0   

December 31, 2013

   $ 0   

March 31, 2014

   $ 0   

June 30, 2014

   $ 0   

September 30, 2014

   $ 0   

December 31, 2014

   $ 0   

March 31, 2015

   $ 0   

June 30, 2015

   $ 0   

September 30, 2015

   $ 0   

December 31, 2015

   $ 0   

March 31, 2016

   $ 0   

 

62



--------------------------------------------------------------------------------

To the extent not previously repaid, all unpaid 2016 Term A Loans shall be paid
in full in Dollars by the Borrower on the 2016 Maturity Date; provided that, to
the extent specified in the applicable Extension Offer, amortization payments
with respect to Extended Term A Loans for periods prior to the then current
Maturity Date for 2016 Term A Loans may be reduced (but not increased) and
amortization payments required with respect to Extended Term A Loans for periods
after the Maturity Date for 2016 Term A Loans shall be as specified in the
applicable Extension Offer.

The Borrower shall repay 2018 Term A Loans on each date set forth below in the
aggregate principal amount set forth opposite such date (as adjusted from time
to time pursuant to Sections 2.11(a) and 2.11(d)):

 

Date

   Amount  

June 30, 2013

   $ 17,343,750   

September 30, 2013

   $ 17,343,750   

December 31, 2013

   $ 17,343,750   

March 31, 2014

   $ 17,343,750   

June 30, 2014

   $ 17,343,750   

September 30, 2014

   $ 17,343,750   

December 31, 2014

   $ 17,343,750   

March 31, 2015

   $ 26,015,625   

June 30, 2015

   $ 26,015,625   

September 30, 2015

   $ 26,015,625   

December 31, 2015

   $ 26,015,625   

March 31, 2016

   $ 34,687,500   

June 30, 2016

   $ 34,687,500   

September 30, 2016

   $ 34,687,500   

December 31, 2016

   $ 34,687,500   

March 31, 2017

   $ 52,031,250   

June 30, 2017

   $ 52,031,250   

September 30, 2017

   $ 52,031,250   

December 31, 2017

   $ 52,031,250   

To the extent not previously repaid, all unpaid 2018 Term A Loans shall be paid
in full in Dollars by the Borrower on the 2018 Maturity Date; provided that, to
the extent specified in the applicable Extension Offer, amortization payments
with respect to Extended Term A Loans for periods prior to the then current
Maturity Date for 2018 Term A Loans may be reduced (but not increased) and
amortization payments required with respect to Extended Term A Loans for periods
after the Maturity Date for 2018 Term A Loans shall be as specified in the
applicable Extension Offer.

 

63



--------------------------------------------------------------------------------

The Borrower shall repay Term B Loans on each date set forth below in the
aggregate principal amount set forth opposite such date (as adjusted from time
to time pursuant to Sections 2.11(a) and 2.11(d)):

 

Date

   Amount  

September 30, 2011

   $ 1,750,000   

December 31, 2011

   $ 1,750,000   

March 31, 2012

   $ 1,750,000   

June 30, 2012

   $ 1,750,000   

September 30, 2012

   $ 1,750,000   

December 31, 2012

   $ 1,750,000   

March 31, 2013

   $ 1,750,000   

June 30, 2013

   $ 1,750,000   

September 30, 2013

   $ 1,750,000   

December 31, 2013

   $ 1,750,000   

March 31, 2014

   $ 1,750,000   

June 30, 2014

   $ 1,750,000   

September 30, 2014

   $ 1,750,000   

December 31, 2014

   $ 1,750,000   

March 31, 2015

   $ 1,750,000   

June 30, 2015

   $ 1,750,000   

September 30, 2015

   $ 1,750,000   

December 31, 2015

   $ 1,750,000   

March 31, 2016

   $ 1,750,000   

June 30, 2016

   $ 1,750,000   

September 30, 2016

   $ 1,750,000   

December 31, 2016

   $ 1,750,000   

March 31, 2017

   $ 1,750,000   

June 30, 2017

   $ 1,750,000   

September 30, 2017

   $ 1,750,000   

December 31, 2017

   $ 1,750,000   

March 31, 2018

   $ 1,750,000   

To the extent not previously repaid, all unpaid Term B Loans shall be paid in
full in Dollars by the Borrower on the Maturity Date; provided that, to the
extent specified in the applicable Extension Offer, amortization payments with
respect to Extended Term B Loans for periods prior to the then current Maturity
Date for Term B Loans may be reduced (but not increased) and amortization
payments required with respect to Extended Term B Loans for periods after the
Maturity Date for Term B Loans shall be as specified in the applicable Extension
Offer.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Tranche under which it was made,
the Class, Agreed Currency and Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

64



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty but subject
to break funding payments required by Section 2.16, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Revolving
Borrowing, not later than 11:00 a.m., Local Time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, each voluntary prepayment of
a Term Loan Borrowing shall be applied as directed by the Borrower and each
mandatory prepayment of a Term Loan Borrowing shall be applied in accordance
with Section 2.11(d). Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.

(b) If at any time, (i) solely as a result of fluctuations in currency exchange
rates, (x) the sum of the aggregate principal Dollar Amount of all of the 2016
Multicurrency Tranche Revolving Credit Exposures (calculated, with respect to
those Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) exceeds 105% of the
aggregate 2016 Multicurrency Tranche Commitments or (y) the sum of the aggregate
principal Dollar Amount of all of the 2018 Multicurrency Tranche Revolving
Credit Exposures (so calculated) exceeds 105% of the aggregate 2018
Multicurrency Tranche Commitments or (ii) for any other reason, the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures of
any Class (so calculated) exceeds the aggregate Commitments of such Class, the
Borrower shall in each case immediately repay the applicable Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) of each Class to be less than or equal to the aggregate Commitments
of such Class.

 

65



--------------------------------------------------------------------------------

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any of its Restricted Subsidiaries in respect of
any Prepayment Event, the Borrower shall, within five (5) Business Days after
such Net Proceeds are received, prepay the Obligations as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds;
provided that no prepayment shall be required pursuant to this clause (c) in
connection with the receipt by or on behalf of the Borrower or any of its
Restricted Subsidiaries of Net Proceeds of less than $2,000,000 in respect of
any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of the
Borrower or any Restricted Subsidiary; provided further that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, if the Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer to the effect that the Borrower or its relevant
Restricted Subsidiaries intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 360 days after receipt of
such Net Proceeds, to consummate a Permitted Acquisition or to otherwise acquire
(or replace or rebuild) real property, equipment or other tangible assets
(excluding inventory) to be used in the business of the Borrower and/or its
Restricted Subsidiaries, and certifying that no Event of Default has occurred
and is continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate; provided
further that to the extent of any such Net Proceeds therefrom that have not been
so applied by the end of such 360 day period (or committed to be applied by the
end of the 360 day period and applied within 90 days after the end of such 360
day period), at which time a prepayment shall be required in an amount equal to
such Net Proceeds that have not been so applied.

(d) Subject to Section 2.11(e) below, all such amounts pursuant to
Section 2.11(c) shall be applied (i) first, to prepay the next eight scheduled
principal payments in respect of each of the Term A Loans and the Term B Loans
on a pro rata basis in the order of maturity and (ii) second, to prepay the
remaining scheduled principal payments in respect of the Term A Loans and Term B
Loans on a pro rata basis.

(e) As long as Term A Loans are outstanding, the Borrower shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 2.11(c) at least three (3) Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent will promptly notify each Term Lender
of the contents of any such prepayment notice and of such Term Lender’s ratable
portion of such prepayment (based on such Lender’s Applicable Percentage in
respect of the Term Loans). As long as Term A Loans are outstanding, any Term B
Lender (a “Declining Term B Lender,” and any Term B Lender which is not a
Declining Term B Lender, an “Accepting Term B Lender”) may elect, by delivering
written notice to the Administrative Agent and the Borrower no later than 5:00
p.m. one (1) Business Day after the date of such Term B Lender’s receipt of
notice from the Administrative Agent regarding such prepayment, that any
mandatory prepayment otherwise required to be made with respect to the Term B
Loans held by such Term B Lender pursuant to Section 2.11(c) not be made (the
aggregate amount of such prepayments declined by the Declining Term B Lenders,
the “Declined Prepayment Amount”). If a Term B Lender fails to deliver notice
setting forth such rejection of a prepayment to the Administrative Agent within
the time frame specified above or such notice fails to specify the principal
amount of the Term B Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Term B Loans. In
the event that the Declined Prepayment Amount is greater than $0, the
Administrative Agent will promptly notify each Term A Lender and Accepting Term
B Lender of the amount of such Declined Prepayment Amount and of such Term A
Lender’s and Accepting Term B Lender’s ratable portion of such Declined
Prepayment Amount (based on such Lender’s Applicable Percentage in respect of
the Term A Loans and Term B Loans (excluding the Applicable Percentage

 

66



--------------------------------------------------------------------------------

of Declining Term B Lenders), as applicable). Any such Accepting Term B Lender
may elect, by delivering, not less than one (1) Business Day prior to the
proposed prepayment date, a written notice, that such Accepting Term B Lender’s
ratable portion of such Declined Prepayment Amount not be applied to repay such
Accepting Term B Lender’s Term Loans, in which case the portion of such Declined
Prepayment Amount which would otherwise have been applied to such Term Loans of
the Declining Term Lenders shall instead be retained by the Borrower. For the
avoidance of doubt, the Borrower may, at its option, apply any amounts retained
in accordance with the immediately preceding sentence to prepay loans in
accordance with Section 2.11(a) above.

(f) For the avoidance of doubt, prior to the 2016 Maturity Date, any prepayments
made pursuant to this Section 2.11 shall be applied ratably between the 2016
Revolving Loans and the 2018 Revolving Loans or between the 2016 Term A Loans
and the 2018 Term A Loans, as applicable.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the Available Revolving Commitment of
such Revolving Lender during the period from and including the Original
Effective Date to but excluding the date on which the last of the Revolving
Commitments (or Extended Revolving Commitments) of such Revolving Lender
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
last of the Revolving Commitments terminate, commencing on the first such date
to occur after the Original Effective Date; provided that any commitment fees
accruing after the date on which such Revolving Commitments terminate shall be
payable on demand. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Restatement Effective Date to but excluding the
later of the date on which the last of such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure and (ii) to the Issuing Bank for its own account a fronting fee,
which shall accrue at the rate per annum separately agreed upon by the Borrower
and the Issuing Bank on the average daily Dollar Amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by the Issuing Bank during the period
from and including the Restatement Effective Date to but excluding the later of
the date of termination of the last of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees and commissions with respect to the issuance, amendment, cancellation,
negotiation, transfer, presentment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Restatement Effective Date; provided that all such fees
shall be payable on the date on which the last of the Revolving Commitments
terminate and any such fees accruing after the date on which the such Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

67



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars and
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the applicable Revolving Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the applicable Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan of any Class (other than a
prepayment of an ABR Revolving Loan prior to the end of the 2016 Availability
Period or the 2018 Availability Period, as applicable), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling, interest shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of any Class that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

68



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and any such Eurocurrency Borrowing shall be repaid on the
last day of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing (and if any Borrowing Request requests a
Eurocurrency Revolving Borrowing denominated in a Foreign Currency, such
Borrowing Request shall be ineffective); provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Other Taxes and (C) Excluded Taxes
(including any change in the rate of Excluded Taxes)) with respect to this
Agreement, or any Loan made by it or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making or maintaining any Loan or of
maintaining its obligation to make any such Loan (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to increase the
cost to the Administrative Agent, such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by the Administrative
Agent, such Lender or the Issuing Bank hereunder, whether of principal, interest
or otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the Borrower will pay to the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s

 

69



--------------------------------------------------------------------------------

holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth, in reasonable
detail, the basis and calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or the CAM Exchange, then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (but not the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof; provided that the Borrower shall not be required to compensate a Lender
pursuant to this Section for any amounts under this Section 2.16 incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
amount and of such Lender’s intention to claim compensation therefor.

 

70



--------------------------------------------------------------------------------

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes; provided that if the Borrower shall be required to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes imposed on or incurred
by the Administrative Agent, a Lender or the Issuing Bank to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and calculation of such payment or liability
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time(s) and in the manner(s) prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower as will permit such payments to be made without withholding or
at a reduced rate.

(f) Each Lender and Administrative Agent that is a United States Person, as
defined in section 7701(a)(30) of the Code (other than Persons that are
corporations or otherwise exempt from United States backup withholding Tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law
or reasonably requested by the Borrower, to the Borrower and the Administrative
Agent (as applicable), a properly completed and duly executed United States
Internal Revenue Form W-9 or any successor form, certifying that such Person is
exempt from United States backup withholding Tax on payments made hereunder.

(g) If a Lender or the Administrative Agent shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes paid by the Borrower pursuant to this
Section 2.17, such Lender or Administrative Agent, as applicable,

 

71



--------------------------------------------------------------------------------

shall promptly notify the Borrower of the availability of such refund claim and,
if the Lender or the Administrative Agent, as applicable, determines in its sole
discretion that making a claim for refund will not have an adverse effect on its
Taxes or business operations, shall, within 60 days after receipt of a request
by the Borrower, make a claim to such Governmental Authority for such refund. If
the Administrative Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) and the Borrower for any Excluded Taxes, in each case
attributable to such Lender that are paid or payable by the Administrative Agent
or the Borrower in connection with any Loan Document and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.17(h) shall be paid within ten (10) days
after the Administrative Agent or the Borrower (as applicable) delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent or the Borrower (as applicable). Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(i) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
Restatement Effective Date.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in

 

72



--------------------------------------------------------------------------------

Dollars, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency, 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made (i) in the same currency in which the applicable
Credit Event was made (or where such currency has been converted to euro, in
euro) and (ii) to the Administrative Agent at its offices at 1 Pierrepont Plaza,
Brooklyn, NY 11201, Attention of: Stephen Giacolone (Telecopy No.
(212) 507-6680) or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto, or, in the case of a
Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the applicable Lenders in such Original Currency, then all payments
to be made by the Borrower hereunder in such currency shall instead be made when
due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower takes all risks of the imposition of any such currency control
or exchange regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied on a pro rata basis
among the relevant Lenders under the Class of Loans being prepaid as specified
by the Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to any Secured Party by the Borrower. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such received proceeds and
payments to any portion of the Secured Obligations.

 

73



--------------------------------------------------------------------------------

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums due and payable under the Loan Documents, may be
paid from the proceeds of Borrowings made hereunder pursuant to Section 2.03.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than, except as provided in Section 2.24, to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the relevant Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) Subject to Section 2.22, if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b),
2.18(e) or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Bank to satisfy such

 

74



--------------------------------------------------------------------------------

Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17 or if any Lender delivers a notice pursuant
to Section 2.26, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, or (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
if any Lender delivers a notice pursuant to Section 2.26, or (iii) any Lender
becomes a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (including any amounts under Section 2.16), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20. Incremental Credit Extensions.

(a) The Borrower may, by written notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders)
from time to time after the Restatement Effective Date, request Incremental Term
A Loan Commitments, Incremental Term B Loan Commitments and/or Incremental
Revolving Commitments, as applicable, in an aggregate amount not to exceed the
Incremental Amount from one or more Incremental Term A Lenders, Incremental Term
B Lenders and/or Incremental Revolving Lenders (which, in each case, may include
any existing Lender) willing to provide such Incremental Term A Loans,
Incremental Term B Loans and/or Incremental Revolving Commitments, as the case
may be, in their own discretion. Each notice provided pursuant to this
Section 2.20 shall set forth (i) the amount of the Incremental Term A Loan
Commitments, Incremental Term B Loan Commitments and/or Incremental Revolving
Commitments being requested (which shall be in minimum increments of $10,000,000
and a

 

75



--------------------------------------------------------------------------------

minimum amount of $25,000,000 or equal to the remaining Incremental Amount),
(ii) the date on which such Incremental Term A Loan Commitments, Incremental
Term B Loan Commitments and/or Incremental Revolving Commitments are requested
to become effective (the “Increased Amount Date”), (iii) in the case of
Incremental Revolving Commitments, whether such Incremental Revolving
Commitments are to be such Class of Dollar Tranche Commitments or Multicurrency
Tranche Commitments, in each case with the Latest Maturity, (iv) in the case of
Incremental Term A Loan Commitments, whether such Incremental Term A Loan
Commitments are commitments to make term loans with the same interest rates,
amortization, maturity and other terms as such Class of Term A Loans with the
Latest Maturity or commitments to make term loans with interest rates and/or
amortization and/or maturity and/or other terms different from such Class of
Term A Loans with the Latest Maturity (“Other Term A Loans”), and (v) in the
case of Incremental Term B Loan Commitments, whether such Incremental Term B
Loan Commitments are commitments to make term loans with the same interest
rates, amortization, maturity and other terms as the Term B Loans or commitments
to make term loans with interest rates and/or amortization and/or maturity
and/or other terms different from the Term B Loans (“Other Term B Loans”).

(b) The Borrower and each Incremental Term A Lender shall execute and deliver to
the Administrative Agent an Incremental Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term A Loan Commitment of such Incremental Term A Lender. Each Incremental
Amendment providing for Incremental Term A Loans shall specify the terms of the
applicable Incremental Term A Loans; provided that (i) except as to pricing,
amortization, mandatory prepayments and final maturity date (which shall,
subject to clause (ii), (iii) and (iv) of this proviso, be determined by the
Borrower and the Incremental Term Lenders in their sole discretion), the Other
Term A Loans shall have (x) the same terms as such Class of Term A Loans with
the Latest Maturity Date or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Other Term A Loans shall be no earlier than the Latest Maturity Date of any
Class Term A Loans, (iii) the Weighted Average Life to Maturity of any Other
Term A Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of such Class of Term A Loans with the Latest Maturity Date and
(iv) the prepayment provisions of any Other Term A Loans shall not be more
favorable than the prepayment provisions applicable to such Class of Term A
Loans with the Latest Maturity Date. The Incremental Term A Loans shall rank
pari passu or junior in right of payment and of security with the Term A Loans;
provided that, if such Incremental Term A Loans rank junior in right of security
with the Term A Loans, such Incremental Term Loans will be established as a
separate Tranche from the Term A Loans. In the case of any second lien
Incremental Term A Loans, such Indebtedness shall be subject to the terms of a
customary intercreditor agreement satisfactory in form and substance to the
Administrative Agent.

(c) The Borrower and each Incremental Term B Lender shall execute and deliver to
the Administrative Agent an Incremental Amendment and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term B Loan Commitment of such Incremental Term B Lender. Each Incremental
Amendment providing for Incremental Term B Loans shall specify the terms of the
applicable Incremental Term B Loans; provided that (i) except as to pricing,
amortization, mandatory prepayments and final maturity date (which shall,
subject to clause (ii), (iii) and (iv) of this proviso, be determined by the
Borrower and the Incremental Term Lenders in their sole discretion), the Other
Term B Loans shall have (x) the same terms as the Term B Loans or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Other Term B Loans shall be no earlier than the
Latest Maturity Date of the Term B Loans, (iii) the Weighted Average Life to
Maturity of any Other Term B Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term B Loans and (iv) the prepayment
provisions of any Other Term B Loans shall not be more

 

76



--------------------------------------------------------------------------------

favorable than the prepayment provisions applicable to the Term B Loans. The
Incremental Term B Loans shall rank pari passu or junior in right of payment and
of security with the Term B Loans; provided that, if such Incremental Term B
Loans rank junior in right of security with the Term B Loans, such Incremental
Term Loans will be established as a separate Tranche from the Term B Loans. In
the case of any second lien Incremental Term B Loans, such Indebtedness shall be
subject to the terms of a customary intercreditor agreement.

(d) The Borrower and each Incremental Revolving Lender shall execute and deliver
to the Administrative Agent an Incremental Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Revolving Commitment of such Incremental Revolving Lender. Any
Incremental Revolving Commitment established hereunder shall have terms
identical to such Class of Revolving Commitments with the Latest Maturity Date
existing on the Restatement Effective Date, it being understood that the
Borrower and the Administrative Agent may make (without the consent of or notice
to any other party) any amendment to reflect such increase in the Revolving
Commitments.

(e) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.20
unless (i) at the time that any such Incremental Term Loan or Incremental
Revolving Commitment is made (and after giving effect thereto), (A) no Default
or Event of Default shall exist, provided that, in the event that any tranche of
Incremental Term Loans is used to finance a Permitted Acquisition and to the
extent the Incremental Term Lenders participating in such tranche of Incremental
Term Loans agree, the foregoing clause (A) shall be tested at the time of the
execution of the acquisition agreement related to such Permitted Acquisition
(provided that such Incremental Term Lenders shall not be permitted to waive any
Default or Event of Default then existing or existing after giving effect to
such tranche of Incremental Term Loans), and (B) the representations and
warranties of the Borrower set forth in this Agreement shall be true and correct
in all material respects (other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case, such representations and warranties
shall be true and correct), provided that, in the event that the tranche of
Incremental Term Loans is used to finance a Permitted Acquisition and to the
extent the Incremental Term Lenders participating in such tranche of Incremental
Term Loans agree, the foregoing clause (B) shall be limited to customary
“specified representations” and those representations included in the
acquisition agreement related to such Permitted Acquisition that are material to
the interests of the Lenders and only to the extent that the Borrower has the
right to terminate its obligations under such acquisition agreement as a result
of a breach of such representations; (ii) on a pro forma basis as of the last
day of the most recently ended fiscal quarter for which financial statements
have been delivered to the Administrative Agent pursuant to clauses (a) or
(b) of Section 5.01 as if (x) in the case of any Incremental Term Loans, such
Incremental Term Loans had been outstanding on the last day of such fiscal
quarter of the Borrower for testing compliance therewith or (y) in the case any
Incremental Revolving Commitments, all Revolving Loans available to the
Borrower, including any such Incremental Revolving Commitment, had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith, the Borrower shall be in compliance with the covenants set
forth in Section 6.12; and (iii) the Administrative Agent shall have received
documents and legal opinions consistent with those delivered on the Restatement
Effective Date as to such matters as are reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Incremental Amendment. Each of the parties
hereto hereby agrees that, upon the effectiveness of any Incremental Amendment,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loan Commitments
and/or Incremental Revolving Commitments evidenced thereby. Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent and furnished to the other parties hereto.

 

77



--------------------------------------------------------------------------------

(f) The Incremental Amendment may, without the consent of any Agents or Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.20. The Borrower
will use the proceeds of the Incremental Term Loans and Incremental Revolving
Loans for general corporate purposes of the Borrower and its Subsidiaries.
Incremental Term Loans and Incremental Revolving Commitments may be made by any
existing Lender (but each existing Lender will not have an obligation to make a
portion of any Incremental Term Loan or Incremental Revolving Commitments) or by
any other bank or other financial institution; provided that any bank or
financial institution other than the existing Lenders providing Incremental
Revolving Commitments shall be reasonably satisfactory to the Administrative
Agent and the Borrower. No Lender shall be obligated to provide any Incremental
Term Loans or Incremental Revolving Commitments, unless it so agrees.

(g) This Section 2.20 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby under Section 9.02;

 

78



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) so long as no Default has occurred and is continuing: all or any part of the
Swingline Exposure of such Defaulting Lender shall be reallocated among the
non-Defaulting Dollar Tranche Lenders in accordance with their respective Dollar
Tranche Percentages (after giving effect to the reallocation provisions of
Sections 2.05(d) and 2.06(k)) but only to the extent (A) the sum of all
non-Defaulting Lenders’ Dollar Tranche Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure does not exceed the total of all
non-Defaulting Dollar Tranche Lenders’ Dollar Tranche Commitments and (B) each
non-Defaulting Lender’s Dollar Tranche Revolving Credit Exposure in respect of
any Class does not exceed such non-Defaulting Lender’s Dollar Tranche Commitment
in respect of such Class; and all or any part of the Dollar Tranche LC Exposure
of such Defaulting Lender shall be reallocated among the non-Defaulting Dollar
Tranche Lenders in accordance with their respective Dollar Tranche Percentages
(after giving effect to the reallocation provisions of Sections 2.05(d) and
2.06(k)) but only to the extent (C) the sum of all non-Defaulting Lenders’
Dollar Tranche Revolving Credit Exposures plus such Defaulting Lender’s Dollar
Tranche LC Tranche Exposure does not exceed the total of all non-Defaulting
Dollar Tranche Lenders’ Dollar Tranche Commitments and (D) each non-Defaulting
Lender’s Dollar Tranche Revolving Credit Exposure in respect of any Class does
not exceed such non-Defaulting Lender’s Dollar Tranche Commitment in respect of
such Class; and all or any part of the Multicurrency Tranche LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Multicurrency
Tranche Lenders in accordance with their respective Multicurrency Tranche
Percentages but only to the extent (E) the sum of all non-Defaulting Lenders’
Multicurrency Tranche Revolving Credit Exposures plus such Defaulting Lender’s
Multicurrency Tranche LC Tranche Exposure does not exceed the total of all
non-Defaulting Multicurrency Tranche Lenders’ Multicurrency Tranche Commitments
and (F) each non-Defaulting Lender’s Multicurrency Tranche Revolving Credit
Exposure in respect of any Class does not exceed such non-Defaulting Lender’s
Multicurrency Tranche Commitment in respect of such Class;

(ii) if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (ii) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages (after giving effect to the
reallocation provisions of Sections 2.05(d) and 2.06(k)); and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under

 

79



--------------------------------------------------------------------------------

Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Restatement Effective Date and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to the Swingline Lender or the Issuing Bank, as the case
may be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Dollar Tranche Revolving Loans of any Class (other
than Swingline Loans) and/or Multicurrency Tranche Revolving Loans of any Class
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.23. Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Term A Lenders of Term A Loans with a like Maturity Date, all
Term B Lenders of Term B Loans with a like Maturity Date, all Incremental Term
Lenders of Incremental Term Loans with a like Maturity Date, all Lenders of
Other Term Loans with a like Maturity Date, all Lenders of Other Refinancing
Term Loans with a like Maturity Date, all Incremental Revolving Lenders of
Incremental Revolving Commitments with a like Maturity Date, all Revolving
Lenders with Revolving Commitments with a like Maturity Date or all Lenders with
Other Refinancing Revolving Commitments with a like Maturity Date, in each case
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Loans or the aggregate amount of the Commitments with the same
Maturity Date, as the case may be) and on the same terms to each such Lender,
the Borrower may from time to time offer to extend the maturity date for any
such Term A Loans, Term B Loans, Incremental Term Loans, Other Term Loans, Other
Refinancing Term Loans, Revolving Commitments, Incremental Revolving Commitments
and/or Other Refinancing Revolving Commitments and otherwise modify the terms of
such Loans and/or Commitments pursuant to the terms of the relevant Extension
Offer (including by increasing the interest rate or fees payable in respect of
such Loans and/or Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of

 

80



--------------------------------------------------------------------------------

such Lender’s Loans) (each, an “Extension”, and each group of Loans or
Commitments, as applicable, in each case as so extended, as well as the original
Loans and Commitments (in each case not so extended), being a Tranche; any
Extended Term A Loans, Extended Term B Loans, Extended Incremental Term Loans or
Extended Other Term Loans shall constitute a separate Tranche and Class of Term
Loans from the Tranche and Class of Term Loans from which they were converted,
and any Extended Revolving Commitments shall constitute a separate Tranche and
Class of Revolving Commitments from the Tranche and Class of Revolving
Commitments from which they were converted), so long as the following terms are
satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time an Extension Offer is delivered to the Lenders or at the time of the
Extension;

(ii) except as to interest rates, fees and final maturity (which shall, subject
to the requirements of this Section 2.23, be determined by Borrower and set
forth in the relevant Extension Offer), the Revolving Commitment, the
Incremental Revolving Commitment or Other Refinancing Revolving Commitment of
any Revolving Lender (an “Extending Revolving Lender”) extended pursuant to an
Extension (an “Extended Revolving Commitment”), and the related outstandings,
shall be a Revolving Commitment, Incremental Revolving Commitment or Other
Refinancing Revolving Commitment (or related outstandings, as the case may be)
with the same terms as the original Revolving Commitments of the same Class, the
Incremental Revolving Commitments or Other Refinancing Revolving Commitments
(and related outstandings); provided that (x) subject to the provisions of
Sections 2.05(d) and 2.06(k) to the extent dealing with Letters of Credit and
Swingline Loans which mature or expire after a Maturity Date when there exist
Extended Revolving Commitments with a longer Maturity Date, all Letters of
Credit and Swingline Loans shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments, Incremental Revolving Commitments or Other
Refinancing Revolving Commitments in accordance with their pro rata share of the
aggregate Revolving Commitment, Incremental Revolving Commitment or Other
Refinancing Revolving Commitment (and except as provided in Sections 2.05(d) and
2.06(k), without giving effect to changes thereto on an earlier Maturity Date
with respect to Swingline Loans and Letters of Credit theretofore incurred or
issued) and all borrowings under Revolving Commitments of such Class,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings) and (B) repayments required upon the Maturity Date for the
non-extending Revolving Commitments of the same Class, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments) and (y) at no time shall
there be Revolving Commitments of the same Class, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments hereunder (including
Extended Revolving Commitments and any original Revolving Commitments) which
have more than three different Maturity Dates;

(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (v), (vi) and (vii), be determined by
the Borrower and set forth in the relevant Extension Offer), the Term A Loans of
any Term A Lender (an “Extending Term A Lender”) extended pursuant to any
Extension (“Extended Term A Loans”) shall have the same terms as the Tranche and
Class of Term A Loans subject to such Extension Offer;

(iv) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (v), (vi) and (vii), be determined by
the Borrower and set forth in the relevant Extension Offer),

 

81



--------------------------------------------------------------------------------

the Term B Loans of any Term B Lender (an “Extending Term B Lender”) extended
pursuant to any Extension (“Extended Term B Loans”) shall have the same terms as
the Tranche of Term B Loans subject to such Extension Offer;

(v) the final maturity date for any Extended Term A Loans shall be no earlier
than the then Latest Maturity Date for Term A Loans of the same Class hereunder
and the amortization schedule applicable to Extended Term A Loans of the same
Class pursuant to Section 2.10(a) for periods prior to the applicable Maturity
Date may not be increased; the final maturity date for any Extended Term B Loans
shall be no earlier than the then Latest Maturity Date for Term B Loans
hereunder and the amortization schedule applicable to Extended Term B Loans
pursuant to Section 2.10(a) for periods prior to the applicable Maturity Date
may not be increased;

(vi) the Weighted Average Life to Maturity of any Extended Term A Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term A Loans extended thereby; the Weighted Average Life to Maturity of any
Extended Term B Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans extended thereby;

(vii) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(viii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof), Revolving Commitments, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments, as the case may be, in
respect of which applicable Term Lenders or Revolving Lenders, as the case may
be, shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of applicable Term Loans, Revolving Commitments,
Incremental Revolving Commitments or Other Refinancing Revolving Commitments, as
the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the applicable Term Loans, Revolving Loans, Incremental
Revolving Loans or Other Refinancing Loans, as the case may be, of the
applicable Term Lenders or Revolving Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Lenders, as the case may be, have accepted such
Extension Offer;

(ix) all documentation in respect of such Extension shall be consistent with the
foregoing, (x) the Extension shall not become effective unless, on the proposed
effective date of the Extension,

(x) the Borrower shall deliver to the Administrative Agent one or more legal
opinions reasonably satisfactory to the Administrative Agent and a certificate
of an authorized officer of each Loan Party dated the applicable date of the
Extension and executed by an authorized officer of such Loan Party certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such extension and (y) the conditions set forth in Section 4.02 shall be
satisfied (with all references in such Section to any credit event being deemed
to be references to the Extension on the applicable date of the Extension) and
the Administrative Agent shall have received a certificate to that effect dated
the applicable date of the Extension and executed by a financial officer of the
Borrower;

 

82



--------------------------------------------------------------------------------

(xi) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower; and

(xii) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.23, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.11 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment; provided
that (A) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in Borrower’s
sole discretion and may be waived by Borrower) of Term A Loans, Term B Loans,
Other Refinancing Term Loans or Revolving Commitments, Incremental Revolving
Commitments or Other Refinancing Revolving Commitments (as applicable) of any or
all applicable Tranches and Classes be tendered and (B) no Tranche of Extended
Loans shall be in an amount of less than $100,000,000 (the “Minimum Tranche
Amount”), unless such Minimum Tranche Amount is waived by the Administrative
Agent. Subject to compliance with the terms of this Section 2.23, the
Administrative Agent, the Issuing Bank and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.23
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Term Loans and/or Extended Revolving Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (including, without
limitation, Sections 2.11 and 2.18) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.

(c) No consent of any Lender, the Issuing Bank or the Administrative Agent shall
be required to effectuate any Extension, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term A Loans of
any Class, Term B Loans, Other Refinancing Term Loans, Revolving Commitments of
any Class, Incremental Revolving Commitments and/or Other Refinancing Revolving
Commitments (or a portion thereof); provided that the consent of the Issuing
Bank shall be required to effect an Extension of Revolving Commitments. All
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Secured Obligations under this Agreement and the other
Loan Documents that are secured by all or a portion of the Collateral on a pari
passu or junior lien basis with all other applicable Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new Tranches or sub-tranches in respect of Revolving Commitments or Term Loans
so extended and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new Tranches or subtranches, in each
case on terms consistent with this Section 2.23. Without limiting the foregoing,
in connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and the Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.23.

(e) Notwithstanding anything to the contrary contained herein, no Lender shall
be required to accept an Extension Offer.

 

83



--------------------------------------------------------------------------------

SECTION 2.24. Loan Repurchases.

(a) Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the Administrative Agent (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied:

(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.24 and the Auction Procedures;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Purchase Offer;

(iii) the principal amount (calculated on the face amount thereof) of each and
all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than U.S. $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);

(iv) after giving effect to any purchase of Term Loans of the applicable Class
or Classes pursuant to this Section 2.24, Liquidity shall not be less than
$200,000,000;

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans of the applicable Class or Classes so purchased by the Borrower
shall automatically be cancelled and retired by the Borrower on the settlement
date of the relevant purchase (and may not be resold), and in no event shall the
Borrower be entitled to any vote hereunder in connection with such Term Loans;

(vi) no more than one Purchase Offer with respect to any Class may be ongoing at
any one time;

(vii) the Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
Subsidiaries, or with respect to the Loans or the securities of any such Person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;

(viii) at the time of each purchase of Term Loans through a Purchase Offer, the
Borrower shall have delivered to the Auction Manager an officer’s certificate of
a Responsible Officer certifying as to compliance with the preceding clause
(vii);

 

84



--------------------------------------------------------------------------------

(ix) any Purchase Offer with respect to any Class shall be offered to all Term
Lenders holding Term Loans of such Class on a pro rata basis; and

(x) no purchase of any Term Loans shall be made from the proceeds of any
Revolving Loan or Swingline Loan.

(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Term Loan Lender for any termination of
such Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.24, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.24 (provided that, notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer). For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.16, Section 2.18 and Section 9.04 will
not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.24. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Article VIII and Section 9.03 to the same
extent as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Purchase Offer.

(d) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

SECTION 2.25. Refinancing Amendment. At any time after the Restatement Effective
Date, the Borrower may obtain, from any Lender or any Refinancing Lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Loans
or Commitments then outstanding under this Agreement (which for purposes of this
Section 2.25 will be deemed to include any then outstanding Other Refinancing
Loans, Other Refinancing Commitments, Incremental Loans, Incremental
Commitments, Extended Loans or Extended Commitments), in the form of Other
Refinancing Loans or Other Refinancing Commitments in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu or junior in right of payment and of
security with the other Loans and Commitments hereunder, (ii) will have such
pricing, premiums and optional prepayment or redemption terms as may be agreed
by the Borrower and the Lenders thereof; (iii)

 

85



--------------------------------------------------------------------------------

will have a later maturity date than, and will have a Weighted Average Life to
Maturity equal to or greater than, the Loans or Commitments being refinanced and
(iv) will have terms and conditions that are substantially identical to, or
(taken as a whole) are no more favorable to the lenders or holders providing
such Credit Agreement Refinancing Indebtedness than those applicable to the
Loans or Commitments being refinanced; provided, further, that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained. Any Other Refinancing Loans or Other Refinancing Commitments, as
applicable, may participate on a pro rata basis or on a less than pro rata basis
(but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments hereunder, as specified in the applicable Refinancing Amendment. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Original Effective Date pursuant to Section 4.01 of the Existing Credit
Agreement (other than changes to such legal opinions resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent). Each Credit Agreement Refinancing
Indebtedness incurred under this Section 2.25 shall be in an aggregate principal
amount that is not less than $100,000,000. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Refinancing Loans and/or Other Refinancing Commitments). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.25. This Section 2.25 shall
supersede any provisions in Section 2.18 or 9.02 to the contrary.

SECTION 2.26. Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund Loans
whose interest is determined by reference to the LIBO Rate, or to determine or
charge interest rates based upon the LIBO Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurocurrency Loans or to
convert ABR Loans to Eurocurrency Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Adjusted LIBO Rate
component of the Alternate Base Rate, the interest rate on which ABR Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted LIBO Rate component of
the Alternate Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Loans of such Lender to ABR
Loans (the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loan and (y) if such notice asserts the illegality of such Lender
determining or

 

86



--------------------------------------------------------------------------------

charging interest rates based upon the LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Adjusted LIBO Rate component thereof
until the Administrative is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the LIBO Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Material Restricted Subsidiaries is duly organized, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and (to the extent the concept is applicable in such jurisdiction) is in good
standing in, every jurisdiction where such qualification is required. Schedule
3.01 hereto identifies each Subsidiary (other than Subsidiaries in respect of
which the Borrower and its Subsidiaries own less than 50% of the Equity
Interests thereof) as of the Restatement Effective Date, noting whether such
Subsidiary is a Material Subsidiary, whether such Subsidiary is an Unrestricted
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Material Restricted Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Borrower or another
Material Restricted Subsidiary are owned, beneficially and of record, by the
Borrower or any Material Restricted Subsidiary free and clear of all Liens,
other than Liens created under the Loan Documents and Liens permitted by
Section 6.02. As of the Restatement Effective Date, there are no outstanding
commitments or other obligations of any Material Restricted Subsidiary to issue,
and no options, warrants or other rights of any Person to acquire, any shares of
any class of capital stock or other equity interests of any Material Restricted
Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. The Loan Documents to which each Loan Party
is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or

 

87



--------------------------------------------------------------------------------

any of its Material Restricted Subsidiaries or any order of any Governmental
Authority, (c) will not violate in any material respect or result in a default
under any indenture, material agreement or other material instrument binding
upon the Borrower or any of its Material Restricted Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Material Restricted Subsidiaries and (d) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Material Restricted Subsidiaries, other than Liens created under the Loan
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2012 reported on by Deloitte & Touche LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b) Since December 31, 2012, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Material Restricted
Subsidiaries has good title to, or (to the knowledge of the Borrower) valid
leasehold interests in, all its real and personal property (excluding
intellectual property, which is considered in Section 3.05(b)) material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not (to the knowledge of the Borrower) infringe
upon the rights of any other Person, except for any such infringements (or
ownership or license issues) that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) Except as set
forth in Schedule 3.06 hereto and the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2012, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) Except with respect to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability or (iii) has received notice of any claim with respect
to any Environmental Liability.

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Subsidiaries pending or, to their knowledge, threatened that have resulted
in, or could reasonably be expected to result in, a Material Adverse Effect. The
hours worked by and payments made to employees of the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards

 

88



--------------------------------------------------------------------------------

Act or any other applicable Federal, state, local or foreign law relating to
such matters that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. All material payments due from the Borrower or any of
its Subsidiaries, or for which any claim may be made against the Borrower or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Borrower or such Subsidiary except to the extent that the failure
to do so has not resulted in, and could not reasonably be expected to result in,
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement under which the Borrower or any
of its Material Restricted Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in
Schedule 3.07 hereto, each of the Borrower and its Subsidiaries is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all federal Tax returns and all other material Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, in each case, when taken together with all other such ERISA Events
for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. All written or formally presented information,
including the Information Memorandum, other than any projections and information
of a general economic or general industry nature, furnished by or on behalf of,
the Borrower or any Subsidiary to the Administrative Agent, any of its
Affiliates or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, taken as a whole together with all other written
information so delivered on or prior to any date of determination (including
this Agreement) and all information contained in regular or periodic reports
filed by or on behalf of the Borrower with the SEC on or prior to such date is
(or will when furnished be) complete and correct in all material respects and
does not (or will not when furnished) contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made; provided that, with respect to forecasts or
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time so furnished and, if furnished prior to the
Restatement Effective Date, as of the Restatement Effective Date (it being
understood by the Administrative Agent and the Lenders that any such projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of the Borrower or its Subsidiaries, that no assurances can
be given that such projections will be realized and that actual results may
differ materially from such projections).

 

89



--------------------------------------------------------------------------------

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Restricted Subsidiary except for Liens
permitted by Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16. Security Interest in Collateral. To the extent the Collateral
Documents have been executed and delivered by the parties thereto and are then
in effect, the Collateral Documents will create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral covered thereby and (i) when the Collateral
constituting certificated securities (as defined in the UCC) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the Liens under the Collateral Documents will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in such Collateral, prior and superior in right to any other Person,
and (ii) when financing statements in appropriate form are filed in the
applicable filing offices, the security interest created under the Collateral
Documents will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the remaining Collateral to the extent
perfection can be obtained by filing UCC financing statements, prior and
superior to the rights of any other Person, except for Liens permitted by
Section 6.02.

SECTION 3.17. Solvency. Immediately after the consummation of the Transactions
and immediately following the making of each Loan or the issuance of each Letter
of Credit made or issued and after giving effect to the application of the
proceeds of such Loans, (a) the fair value of the assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis will exceed their consolidated
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Borrower and its Restricted
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Borrower and its Restricted Subsidiaries on
a consolidated basis will not have incurred any debts and liabilities,
subordinated, contingent or otherwise, that they do not believe that they will
be able to pay as such debts and liabilities become absolute and matured; and
(d) the Borrower and its Restricted Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted following the Restatement Effective Date.

SECTION 3.18. USA Patriot Act. (a) Neither the Borrower nor any of its
Restricted Subsidiaries or, to the knowledge of the Borrower, any of their
respective Affiliates over which any of the foregoing exercises management
control (each, a “Controlled Affiliate”) is a Prohibited Person, and the
Borrower, its Restricted Subsidiaries and, to the knowledge of the Borrower,
such Controlled Affiliates are in compliance with all applicable orders, rules
and regulations of OFAC.

(b) Neither the Borrower nor any of its Restricted Subsidiaries or, to the
knowledge of the Borrower, any of their respective Controlled Affiliates: (i) is
targeted by United States or multilateral economic or trade sanctions currently
in force; (ii) is owned or controlled by, or acts on behalf of, any Person that
is targeted by United States or multilateral economic or trade sanctions
currently in force; or

 

90



--------------------------------------------------------------------------------

(iii) is named, identified or described on any list of Persons with whom United
States Persons may not conduct business, including any such blocked persons
list, designated nationals list, denied persons list, entity list, debarred
party list, unverified list, sanctions list or other such lists published or
maintained by the United States, including OFAC, the United States Department of
Commerce or the United States Department of State.

SECTION 3.19. Embargoed Persons. (a) None of the Borrower’s or its Restricted
Subsidiaries’ assets constitute property of, or are beneficially owned, directly
or indirectly, by any Person targeted by economic or trade sanctions under
United States law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
includes, without limitation, (i) Executive Order No. 13224, effective as of
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the USA PATRIOT
Act), if the result of such ownership would be that any Loan made by any Lender
would be in violation of law (“Embargoed Person”); (b) no Embargoed Person has
any interest of any nature whatsoever in any Borrower if the result of such
interest would be that any Loan would be in violation of law; (c) the Borrower
has not engaged in business with Embargoed Persons if the result of such
business would be that any Loan made by any Lender would be in violation of law;
and (d) neither the Borrower nor, to the knowledge of the Borrower, any
Controlled Affiliate (i) is a “blocked person” as described in the Executive
Order, the Trading With the Enemy Act or the Foreign Assets Control Regulations
or (ii) engages in any dealings or transactions, or is otherwise associated,
with any such “blocked person”. For purposes of determining whether or not a
representation is true under this Section 3.19, the Borrower shall not be
required to make any investigation into (i) the ownership of publicly traded
stock or other publicly traded securities or (ii) the beneficial ownership of
any collective investment fund.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness. The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement is subject to the
satisfaction of the conditions precedent set forth in Section 4 of the Amendment
and Restatement Agreement.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) Except as set forth in Section 2.20(e) with respect to Incremental Term
Loans used to finance a Permitted Acquisition, the representations and
warranties of the Borrower set forth in this Agreement shall be true and correct
in all material respects (other than to the extent qualified by materiality or
“Material Adverse Effect” , in which case, such representations and warranties
shall be true and correct) on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects, other than to the
extent qualified by materiality or “Material Adverse Effect”, in which case such
representation and warranty shall be true and correct on and as of such earlier
date.

(b) Except as set forth in Section 2.20(e) with respect to Incremental Term
Loans used to finance a Permitted Acquisition, at the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, no Default shall have
occurred and be continuing.

 

91



--------------------------------------------------------------------------------

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), (i) an audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
for the Borrower and its consolidated Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, with such audited balance sheet and related consolidated
financial statements reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied and (ii) a
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows for the Borrower and its consolidated Restricted
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year certified by one of
the Borrower’s Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Restricted Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form),(i) a consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows for the Borrower and its consolidated
Subsidiaries as of the

 

92



--------------------------------------------------------------------------------

end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year and (ii) a consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows for the
Borrower and its consolidated Restricted Subsidiaries as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, in each case all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries (or
the Borrower and its consolidated Restricted Subsidiaries, as applicable) on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 (including compliance on a consolidated basis
without giving effect to the Unrestricted Subsidiaries) and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with the delivery of the certificate of a Financial Officer of
the Borrower under clause (c) above, updated versions of the exhibits to the
Security Agreement (provided that if there have been no changes to any such
exhibits since the previous updating required thereby, the Borrower shall
indicate that there has been “no change” to the applicable exhibit(s));

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) as soon as available, but in any event not more than ninety (90) days after
the end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for each month of the fiscal year following such
fiscal year in form reasonably satisfactory to the Administrative Agent (without
giving effect to any Unrestricted Subsidiaries);

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

(h) promptly after any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as may
be reasonably requested by the Administrative Agent or by any Lender through the
Administrative Agent.

 

93



--------------------------------------------------------------------------------

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(g) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov; provided that, for the avoidance of
doubt, the Borrower shall be required to provide copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Administrative
Agent. Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. In the event any financial statements delivered under
clause (a) or (b) above shall be restated, the Borrower shall deliver, promptly
after such restated financial statements become available, revised compliance
certificates required by clause (c) of this Section 5.01 with respect to the
periods covered thereby that give effect to such restatement, signed by a
Financial Officer of the Borrower.

SECTION 5.02. Notices of Material Events. The Borrower will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Information required to be delivered pursuant to clause
(b) of this Section shall be deemed to have been delivered if such information,
or one or more annual or quarterly or other periodic reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that (i) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (ii) neither the
Borrower nor any of its Material Restricted Subsidiaries shall be required to
preserve any right, license, permit, privilege, franchise, patent, copyright,
trademark or trade name if the Borrower or such Material Restricted Subsidiary
shall determine that the preservation thereof is no longer desirable in the
conduct of business of the Borrower or such Material Restricted Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to the Borrower, such Material Restricted Subsidiary or the
Lenders.

 

94



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) during any
Collateral Period, all insurance required pursuant to the Collateral Documents.
The Borrower will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained. At
any time during a Collateral Period, the Borrower shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the Loan Parties’ tangible personal property and
assets and business interruption insurance policies naming the Administrative
Agent as lender loss payee, and (y) to all general liability and other liability
policies naming the Administrative Agent an additional insured. In the event the
Borrower or any of its Material Restricted Subsidiaries at any time or times
hereafter shall fail to obtain or maintain any of the policies or insurance
required herein or to pay any premium in whole or in part relating thereto, then
the Administrative Agent, without waiving or releasing any obligations or
resulting Default hereunder, may at any time or times thereafter during a
Collateral Period (but shall be under no obligation to do so) obtain and
maintain such policies of insurance and pay such premiums and take any other
action with respect thereto which the Administrative Agent deems advisable. All
sums so disbursed by the Administrative Agent shall constitute part of the
Obligations, payable as provided in this Agreement.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and applicable law are made of all material financial dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Material Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender (pursuant
to a request made through the Administrative Agent), at reasonable times upon
reasonable prior notice (but not more than once annually if no Event of Default
shall exist), to visit and inspect its properties, to examine and make extracts
from its books and records, including examination of its environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Material Restricted Subsidiaries’ assets for internal
use by the Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation

 

95



--------------------------------------------------------------------------------

Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Revolving Loans will be used
for general corporate purposes (including Permitted Acquisitions) of the
Borrower and its Restricted Subsidiaries. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within forty-five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Domestic Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower as a Material Domestic
Subsidiary, the Borrower shall provide the Administrative Agent with written
notice thereof setting forth information in reasonable detail describing the
material assets of such Person and shall cause each such Material Domestic
Subsidiary to deliver to the Administrative Agent a joinder to the Subsidiary
Guaranty and, to the extent a Collateral Period is in effect, the Security
Agreement (in each case in the form contemplated thereby) pursuant to which such
Subsidiary agrees to be bound by the terms and provisions thereof, the
Subsidiary Guaranty and the Security Agreement, as applicable, to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions as may be reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether real, personal, tangible, intangible, or mixed
but excluding Excluded Assets) to be subject at all times during any Collateral
Period (subject to clause (f) below) to perfected Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of the
Collateral Documents on a first priority basis, subject to no other Liens other
than Liens permitted by Section 6.02 (and provided further that such perfection
with respect to intellectual property shall be limited to the United States).
Without limiting the generality of the foregoing, and subject to clause
(f) below, the Borrower (i) will cause the Applicable Pledge Percentage of the
issued and outstanding Equity Interests of each Pledge Subsidiary directly owned
by the Borrower or any other Loan Party (other than Excluded Assets) to be
subject at all times during any Collateral Period to a first priority, perfected
Lien in favor of the Administrative Agent to secure the Secured Obligations in
accordance with the terms and conditions of the Collateral Documents or such
other pledge and security documents as the Administrative Agent shall reasonably
request and (ii) will, and will cause each Subsidiary Guarantor to, deliver
Mortgages and Mortgage Instruments during any Collateral Period with respect to
real property (excluding Excluded Assets) owned by the Borrower or such
Subsidiary Guarantor to the extent, and within such time period as is,
reasonably required by the Administrative Agent. Notwithstanding the foregoing,
no such pledge agreement in respect of the Equity Interests of a Foreign
Subsidiary shall be required hereunder to the extent the Administrative Agent or
its counsel determines that such pledge would not provide material credit
support for the benefit of the Secured Parties pursuant to legally valid,
binding and enforceable pledge agreements.

(c) Without limiting the foregoing, during a Collateral Period, the Borrower
will, and will cause each other Loan Party to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings,

 

96



--------------------------------------------------------------------------------

Mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01 of the Existing Credit
Agreement, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower (except that such
perfection with respect to intellectual property shall be limited to the United
States).

(d) If any assets (including any real property or improvements thereto or any
interest therein) are acquired by a Loan Party during a Collateral Period (other
than Excluded Assets and assets constituting Collateral under the Security
Agreement that become subject to the Lien in favor of the Administrative Agent
upon acquisition thereof), the Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Borrower will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.

(e) Concurrently with the designation of any Subsidiary as a guarantor under any
other Material Indebtedness of the Borrower after the Original Effective Date,
the Borrower shall cause each such Subsidiary to deliver to the Administrative
Agent a duly executed copy of the Subsidiary Guaranty (or supplement thereto)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
of the Subsidiary Guaranty, and such Subsidiary Guaranty (or supplement thereto)
shall be accompanied by appropriate officer’s certificates, resolutions,
organizational documents and legal opinions of counsel as the Administrative
Agent may reasonably request, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(f) Upon the occurrence of a Collateral Release Date, and so long as no Default
is then continuing and no Liens permitted by Section 6.02(t), (u) or
(v) securing Indebtedness exist with respect to any Collateral (or such Liens
are contemporaneously released with any release pursuant to this clause (f)),
(i) upon written request of the Borrower to the Administrative Agent (which
request shall include a duly completed certificate signed by a Responsible
Officer of the Borrower certifying that a Collateral Release Date has occurred
and the foregoing conditions set forth in this clause (f) have occurred or shall
occur contemporaneously with such release) any Liens granted to the
Administrative Agent on the Original Effective Date pursuant to the requirements
of the foregoing clauses (a), (b), (c) and/or (d) of this Section 5.09 (such
clauses, collectively, the “Collateral Requirements”) which remain in effect at
such time shall be promptly released by the Administrative Agent (and the
Administrative Agent agrees to execute and deliver any documents or instruments
reasonably requested by the Borrower and in form and substance reasonably
satisfactory to the Administrative Agent to evidence the release of all
Collateral, all at the expense of the Borrower) and (ii) the Collateral
Requirements shall be suspended and of no effect unless and until a subsequent
Collateral Trigger Date occurs following the occurrence of a Collateral Release
Date, at which time the Collateral Requirements shall again become fully
effective and binding upon the Borrower and the other Loan Parties in all
respects, and the Borrower hereby acknowledges and agrees that it will, and will
cause each other Loan Party to, within thirty (30) days of such Collateral
Trigger Date (or such later date as may be agreed upon by the Administrative
Agent) and at the sole cost and expense of the Borrower, (x) re-grant the
security interests in the Collateral pursuant to comparable Collateral
Documents, all in accordance with the Collateral Requirements and (y) deliver to
the Administrative Agent such corporate documentation, legal opinions,
Mortgages, Mortgage Instruments and pledges, in each case in accordance with the
Collateral Requirements and in form and substance reasonably satisfactory to the
Administrative Agent and its counsel. Immediately upon the occurrence of a
Collateral Release Date, each Lender party hereto shall be deemed to have
consented to the release of Liens and suspension of the Collateral Requirements
in accordance with this Section 5.09.

 

97



--------------------------------------------------------------------------------

SECTION 5.10. Designation of Subsidiaries. The Borrower may, at any time from
and after the Original Effective Date, designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance with the covenants set forth in Section 6.12 on a pro forma basis
in accordance with Section 1.04(b) (and as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (iii) no Restricted Subsidiary may
be designated as an Unrestricted Subsidiary if it was previously designated as
an Unrestricted Subsidiary pursuant to this Section 5.10 and (iv) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary
hereunder, such Restricted Subsidiary, together with all other Unrestricted
Subsidiaries as of such date of designation (the “Designation Date”), must not
have contributed greater than fifteen percent (15%) of the Borrower’s
Consolidated EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as
of the most recently ended fiscal quarter of the Borrower, for the period of
four consecutive fiscal quarters then ended, for which financial statements have
been delivered pursuant to Section 5.01. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Restatement Effective Date
shall constitute an Investment by the applicable Loan Party therein at the date
of designation in an amount equal to the fair market value of the applicable
Loan Party’s investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary after the Restatement Effective Date shall constitute
(i) the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the applicable Loan Party in Unrestricted Subsidiaries pursuant to
the preceding sentence in an amount equal to the fair market value at the date
of such designation of such Loan Party’s Investment in such Subsidiary.
Notwithstanding the foregoing, the Borrower shall not be permitted to be an
Unrestricted Subsidiary.

SECTION 5.11. Ratings. Until the Term B Loans are paid in full and terminated in
accordance with this Agreement, the Borrower shall use commercially reasonable
efforts to cause (x) S&P and Moody’s to continue to issue ratings for the Term
Loans, (y) Moody’s to continue to issue a corporate family rating (or the
equivalent thereof) of the Borrower and (z) S&P to continue to issue a corporate
credit rating (or the equivalent thereof) of the Borrower (it being understood,
in each case, that such obligation shall not require the Borrower to maintain a
specific rating).

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been Cash Collateralized and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Secured Obligations;

 

98



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and any refinancing, extensions, renewals or replacements of any
such Indebtedness that does not increase the outstanding principal amount
thereof (other than with respect to unpaid accrued interest and premium thereon,
any committed or undrawn amounts and underwriting discounts, fees, commissions
and expenses, associated with such Indebtedness);

(c) Indebtedness under the 2008 Subordinated Convertible Notes, the 2010 Senior
Notes and any Permitted Refinancing Indebtedness in respect thereof;

(d) Indebtedness of the Borrower to any Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Subsidiary; provided that Indebtedness
of any Restricted Subsidiary that is not a Loan Party to any Loan Party shall be
subject to the limitations set forth in Section 6.04(d);

(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of the Borrower or any Subsidiary; provided that the aggregate
amount of Indebtedness and other payment obligations (other than in respect of
any overdrafts and related liabilities arising in the ordinary course of
business from treasury, depository and cash management services or in connection
with any automated clearing-house transfer of funds) of Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party shall be subject to the
limitations set forth in Section 6.04(d);

(f) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness incurred under this clause (f) shall not
exceed, on a pro forma basis in accordance with Section 1.04(b), immediately
after giving effect to the issuance or incurrence of such Indebtedness the
greater of (x) $125,000,000 and (y) 10% of Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which Financials have been delivered;

(g) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit;

(h) Indebtedness owed in respect of any Banking Services and any other netting
services, overdrafts and related liabilities arising from treasury, depository
and cash management services or in connection with any automated clearing-house
transfers of funds;

(i) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such bid bonds,
performance bonds, surety bonds and similar obligations;

(j) Swap Agreements permitted under Section 6.05;

(k) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in respect of local lines of credit, letters of credit, bank
guarantees and similar extensions of

 

99



--------------------------------------------------------------------------------

credit; provided that the aggregate principal amount of such Indebtedness shall
not exceed, on a pro forma basis in accordance with Section 1.04(b), immediately
after giving effect to the issuance or incurrence of such Indebtedness the
greater of (x) $200,000,000 and (y) 20% of Consolidated EBITDA for the period of
four (4) consecutive fiscal quarters ending as of the last day of the most
recent fiscal quarter for which Financials have been delivered;

(l) Guarantees of Indebtedness of directors, officers, employees, agents and
advisors of the Borrower or any of its Restricted Subsidiaries in respect of
expenses of such Persons in connection with relocations and other ordinary
course of business purposes; provided that the aggregate amount of Indebtedness
so guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of loans and
advances then outstanding under Section 6.04(u), shall not at any time exceed
$20,000,000;

(m) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Restricted Subsidiaries pursuant to such agreements, in connection with
Permitted Acquisitions or permitted Dispositions;

(n) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

(o) Indebtedness representing deferred compensation, severance, pension, and
health and welfare retirement benefits or the equivalent to current and former
employees of the Borrower and its Restricted Subsidiaries incurred in the
ordinary course of business or existing on the Restatement Effective Date;

(p) unsecured Indebtedness arising out of judgments not constituting an Event of
Default;

(q) unsecured Indebtedness of the Borrower and any Restricted Subsidiary
incurred in connection with a Permitted Acquisition so long as immediately prior
to and after giving effect (including giving effect on a pro forma basis) to the
incurrence of such Indebtedness the Borrower is in compliance with the covenants
set forth in Section 6.12;

(r) Indebtedness of any Person that becomes a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the
Restatement Effective Date, or Indebtedness of any Person that is assumed by any
Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in a Permitted Acquisition, and any refinancing, renewal,
extension or replacement in respect thereof; provided that (A) such Indebtedness
exists at the time such Person becomes a Restricted Subsidiary (or is so merged
or consolidated) or such assets are acquired and is not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assets being acquired and (B) neither the
Borrower nor any Restricted Subsidiary (other than such Person or the Restricted
Subsidiary with which such Person is merged or consolidated or that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness unless such Indebtedness or Guarantee, as the case
may be, is unsecured and, immediately prior to and after giving effect
(including giving effect on a pro forma basis) to the assumption of such
Indebtedness or making of such Guarantee, as the case may be, the Borrower is in
compliance with the covenants set forth in Section 6.12;

(s) Permitted Indebtedness and Permitted First Lien Indebtedness;

 

100



--------------------------------------------------------------------------------

(t) Indebtedness under the 2011 Senior Notes and any Permitted Refinancing
Indebtedness in respect thereof;

(u) other Indebtedness of the Borrower and its Subsidiaries; provided that the
aggregate outstanding principal amount of such Indebtedness shall not exceed
$250,000,000;

(v) Indebtedness incurred in connection with the Headquarters Transaction in an
aggregate outstanding principal amount not in excess of $90,000,000;

(w) (i) Permitted Pari Passu Secured Refinancing Debt, (ii) Permitted Junior
Secured Refinancing Debt and (iii) Permitted Unsecured Refinancing Debt, and any
Permitted Refinancing Indebtedness in respect thereof;

(x) Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes or senior secured notes that will be secured by all or a portion
of the Collateral on a pari passu or junior basis with the Secured Obligations,
that are issued or made in lieu of Incremental Revolving Loans, Incremental Term
A Loans and/or Incremental Term B Loans and Permitted Refinancing Indebtedness
in respect thereof (the “Additional Notes”); provided that (A) such Additional
Notes are not scheduled to mature prior to the date that is 91 days after the
Latest Maturity Date, (B) the aggregate principal amount of all Additional Notes
issued pursuant to this clause (x) shall not exceed (x) $500,000,000 less
(y) the aggregate principal amount of all Incremental Revolving Loans,
Incremental Term A Loans and Incremental Term B Loans made after the Restatement
Effective Date pursuant to clause (x) of the definition of “Incremental Amount”,
(C) such Additional Notes shall not be subject to any Guarantee by any
Restricted Subsidiary other than a Loan Party, (D) in the case of Additional
Notes that are secured, the obligations in respect thereof shall not be secured
by any Lien on any asset of the Borrower or any of its Restricted Subsidiaries
other than any asset constituting Collateral, (E) at the time of the incurrence
of such Indebtedness and after giving effect thereto on a pro forma basis in
accordance with Section 1.04(b), the Borrower will be in compliance with the
covenants set forth in Section 6.12, (F) if such Additional Notes are secured,
the security agreements relating to such Additional Notes shall be substantially
the same as the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (G) no Default or Event of Default
shall have occurred and be continuing or would exist immediately after giving
effect to such incurrence (provided that in the event that the Additional Notes
are used to finance a Permitted Acquisition, the condition required by this
clause (G) shall be tested at the time of the execution of the acquisition
agreement related to such Permitted Acquisition) and (H) if such Additional
Notes are secured, such Additional Notes shall be subject to an intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent;

(y) Indebtedness of the Borrower or any Restricted Subsidiary incurred pursuant
to Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $300,000,000 at
any time outstanding; and

(z) unsecured Indebtedness of the Borrower or any Restricted Subsidiary owed to
any Unrestricted Subsidiary pursuant to any intercompany corporate
reorganization described on Schedule 6.03; provided that (i) any such
Indebtedness shall be on terms and conditions not materially less favorable to
the Borrower or Restricted Subsidiary than it would obtain on an arm’s-length
basis from a Person that is not an Affiliate and (ii) the payment of such
Indebtedness shall be subordinated to payment of the obligations under the Loan
Documents on terms reasonably acceptable to the Administrative Agent.

 

101



--------------------------------------------------------------------------------

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.01. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Any usage of the baskets set forth in this Section 6.01 by the Borrower or any
Restricted Subsidiary in compliance with the Existing Credit Agreement prior to
the Restatement Effective Date shall not reduce the amount of the baskets for
purposes of calculating basket availability and covenant compliance on or after
the Restatement Effective Date.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Restatement Effective Date and set forth in Schedule
6.02 and any modifications, renewals and extensions thereof and any Lien granted
as a replacement or substitute therefor; provided that (i) such Lien shall not
apply to any other property or asset of the Borrower or any Restricted
Subsidiary other than improvements thereon or proceeds from the disposition of
such asset and (ii) such Lien shall secure only those obligations which it
secures on the Restatement Effective Date and any refinancing, extensions,
renewals or replacements thereof that do not increase the outstanding principal
amount thereof (other than as permitted by Section 6.01);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Restricted Subsidiary after the Restatement
Effective Date prior to the time such Person becomes a Restricted Subsidiary and
any modifications, replacements, renewals or extensions thereof; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of

 

102



--------------------------------------------------------------------------------

such acquisition or the date such Person becomes a Restricted Subsidiary, as the
case may be, and any refinancing, extensions, renewals or replacements thereof
that do not increase the outstanding principal amount thereof (other than as
permitted by Section 6.01);

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (f) of Section 6.01 and any Permitted
Refinancing Indebtedness in respect thereof, (ii) such Liens and the
Indebtedness secured thereby are initially incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary other than improvements thereon or proceeds from the disposition of
such property or assets;

(f) in connection with the sale or transfer of any assets in a transaction
permitted under Section 6.03, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

(g) in the case of any joint venture, any put and call arrangements related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

(h) any interest or title of a lessor under any lease or sublease entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of its
business and other statutory and common law landlords’ liens under leases;

(i) any interest or title of a licensor under any license or sublicense entered
into by the Borrower or any Restricted Subsidiary as a licensee or sublicensee
(A) existing on the Restatement Effective Date or (B) in the ordinary course of
its business;

(j) licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 6.03;

(k) Liens on earnest money deposits of cash or cash equivalents made in
connection with any Permitted Acquisition or other Investment permitted pursuant
to Section 6.04;

(l) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business in accordance with the
past practices of the Borrower or such Restricted Subsidiary;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o) Liens on the assets and equity interests of Foreign Subsidiaries customarily
granted in connection with financing transactions in the respective
jurisdictions of such Subsidiaries and any Permitted Refinancing Indebtedness in
respect thereof; provided that such Liens shall secure only Indebtedness or
other obligations of such Foreign Subsidiaries permitted hereunder;

 

103



--------------------------------------------------------------------------------

(p) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(n);

(q) Dispositions and other sales of assets permitted under Section 6.03;

(r) Liens on deposits or other amounts held in escrow (i) in connection with the
Nebido Contingent Cash Consideration Agreement, dated as of February 23, 2009,
by and between the Borrower and American Stock & Transfer Trust Company, as
paying agent, and (ii) to secure contractual payments (contingent or otherwise)
payable by the Borrower or its Restricted Subsidiaries to a seller after the
consummation of a Permitted Acquisition;

(s) Liens on the real property (including any improvements thereto and fixtures
thereon) leased by the Borrower and/or the Restricted Subsidiaries pursuant to,
and securing Indebtedness incurred in connection with, the Headquarters
Transaction;

(t) Liens securing Permitted Indebtedness; provided that (i) such Indebtedness
may be secured by all or a portion of the Collateral on a junior basis with the
Secured Obligations, (ii) such Indebtedness shall not be secured by any Lien on
any asset of the Borrower or any of its Restricted Subsidiaries other than any
asset constituting Collateral, (iii) the security agreements relating to such
Indebtedness shall be substantially the same as the Collateral Documents (with
such differences as are reasonably satisfactory to the Administrative Agent) and
(iv) such Indebtedness shall be subject to an intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent;

(u) Liens securing Permitted Pari Passu Secured Refinancing Debt and Permitted
Junior Secured Refinancing Debt; and any Permitted Refinancing Indebtedness in
respect thereof;

(v) Liens securing Permitted First Lien Indebtedness; provided that (i) such
Indebtedness may be secured by all or a portion of the Collateral on a pari
passu basis with the Secured Obligations, (ii) such Indebtedness shall not be
secured by any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries other than any asset constituting Collateral, (iii) the security
agreements relating to such Indebtedness shall be substantially the same as the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (iv) such Indebtedness shall be subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent;

(w) Liens on Permitted Receivables Related Assets of the Borrower and its
Restricted Subsidiaries arising under Permitted Receivables Facilities; and

(x) Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted above; provided that the aggregate amount of obligations
subject to any such Liens shall not immediately after giving effect to the
incurrence of such obligations exceed the greater of (x) $50,000,000 and (y) 10%
of Consolidated Net Tangible Assets at the end of the most recent fiscal quarter
of the Borrower for which Financials have been delivered (or, prior to the first
delivery of any such financial statements, as of the end of the fiscal quarter
of the Borrower ended December 31, 2012).

 

104



--------------------------------------------------------------------------------

Any usage of the baskets set forth in this Section 6.02 by the Borrower or any
Restricted Subsidiary in compliance with the Existing Credit Agreement prior to
the Restatement Effective Date shall not reduce the amount of the baskets for
purposes of calculating basket availability and covenant compliance on or after
the Restatement Effective Date.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease, Exclusively License or otherwise dispose of (in
one transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that:

(i) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge into or consolidate with any
Restricted Subsidiary in a transaction in which the surviving entity is such
Restricted Subsidiary (provided that any such merger, consolidation or
liquidation involving a Subsidiary Guarantor must result in such Subsidiary
Guarantor as the surviving entity);

(iii) any Restricted Subsidiary may merge into or consolidate with any Person in
a transaction permitted under clauses (xiv), (xv) and (xix) hereunder in which
the surviving entity is not a Subsidiary;

(iv) any Restricted Subsidiary may dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any other
Loan Party;

(v) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(vi) sales, transfers and other dispositions of inventory, used, worn out,
obsolete or surplus property, cash and Permitted Investments in the ordinary
course of business and the assignment, cancellation, abandonment or other
disposition of intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole;

(vii) Dispositions to the Borrower or any Restricted Subsidiary; provided that
(i) any such Disposition made by a Loan Party to a Restricted Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.04 and (ii) Equity
Interests in a Domestic Subsidiary may not be transferred to a Foreign
Subsidiary;

(viii) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(ix) leases, subleases, non-Exclusive Licenses or sublicenses of property to
other Persons in the ordinary course of business not materially interfering with
the business of the Borrower and the Restricted Subsidiaries taken as a whole;

 

105



--------------------------------------------------------------------------------

(x) Liens incurred in compliance with Section 6.02;

(xi) Investments permitted by Section 6.04;

(xii) subject to Section 2.11(c), dispositions of property as a result of a
casualty event involving such property or any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property;

(xiii) Permitted Exchanges;

(xiv) Dispositions of investments in joint ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of the
Borrower);

(xv) sales or other Dispositions of non-core assets acquired in a Permitted
Acquisition; provided that such sales shall be consummated within 360 days of
such Permitted Acquisition; and provided further that (i) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Borrower)
and (ii) no less than 75% of the consideration received for such assets shall be
paid in cash or Permitted Investments (provided that, for purposes of satisfying
the requirements of this clause (ii), the Borrower shall be permitted to
designate, pursuant to a certificate executed by a Financial Officer of the
Borrower and delivered to the Administrative Agent, non-cash consideration
received for any such Disposition as cash consideration in an amount not to
exceed $10,000,000 for each such Disposition);

(xvi) any Immaterial Asset Sale;

(xvii) Dispositions by any Restricted Subsidiary to any Unrestricted Subsidiary
made in connection with any intercompany corporate reorganizations; provided
that (i) any such Disposition shall be on terms and conditions (A) not
materially less favorable to such Restricted Subsidiary than it would obtain on
an arm’s-length basis from a Person that is not an Affiliate or (B) otherwise
reasonably acceptable to the Administrative Agent, and (ii) the aggregate fair
market value of all such Dispositions of property or series of related
Dispositions of property made pursuant to this clause (xvii), or the Disposition
Consideration payable to the Borrower or any Restricted Subsidiary in connection
therewith, shall not exceed $40,000,000;

(xviii) the Borrower or any Restricted Subsidiary may transfer, sell and/or
pledge Receivables and Permitted Receivables Facility Assets under Permitted
Receivables Facilities; and

(xix) Dispositions of assets that are not permitted by any other clause of this
Section 6.03; provided that the Disposition Consideration of all assets sold,
transferred, leased or otherwise disposed of, and of all assets Exclusively
Licensed in reliance on this clause (xix) shall not at the time of and
immediately after giving effect to any such transaction exceed in any fiscal
year 15% of Consolidated Total Assets at the end of the immediately preceding
fiscal year of the Borrower.

Any usage of the baskets set forth in this Section 6.03(a) by the Borrower or
any Restricted Subsidiary in compliance with the Existing Credit Agreement prior
to the Restatement Effective Date shall not reduce the amount of the baskets for
purposes of calculating basket availability and covenant compliance on or after
the Restatement Effective Date.

 

106



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Restatement Effective Date and businesses reasonably related thereto or
similar or complementary thereto or reasonable extensions thereof (including,
but not limited to the business of diagnostics, medical devices, delivery
technologies and biotechnology).

(c) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, change its fiscal year from the basis in effect on the Restatement Effective
Date.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
(i) purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Restricted Subsidiary prior to such
merger) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or (ii) purchase or otherwise acquire (in one transaction or a
series of transactions) substantially all the assets of any Person or any assets
of any other Person constituting a business unit, division, product line
(including rights in respect of any drug or other pharmaceutical product) or
line of business of such Person, or (iii) acquire an exclusive long-term license
of rights to a drug or other product line of any Person (each, an “Investment”)
except:

(a) cash and Permitted Investments;

(b) Permitted Acquisitions;

(c) Investments by the Borrower and its Restricted Subsidiaries existing on the
Restatement Effective Date and set forth on Schedule 6.04 and any modification,
replacement, renewal or extension thereof to the extent not involving any
additional Investment;

(d) Investments made by the Borrower in or to any Restricted Subsidiary and made
by any Restricted Subsidiary in or to the Borrower or any other Restricted
Subsidiary and Guarantees by the Borrower or any Restricted Subsidiary of
obligations of any other Restricted Subsidiary; provided that the amount of any
Investment by a Loan Party to a Restricted Subsidiary which is not a Loan Party
or constituting a Guarantee of obligations of any Restricted Subsidiary that is
not a Loan Party shall not exceed, together with the aggregate amount of all
other Investments pursuant to this proviso, and Section 6.04(y) below,
$900,000,000 at any time outstanding;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Investments made as a result of the receipt of non-cash consideration from a
Disposition, of any asset in compliance with Section 6.03;

(h) Investments in the form of Swap Agreements permitted by Section 6.05;

 

107



--------------------------------------------------------------------------------

(i) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Restricted Subsidiary that are made in the ordinary course
of business;

(j) extensions of trade credit in the ordinary course of business;

(k) Investments to the extent the consideration paid therefor consists of Equity
Interests (other than Disqualified Equity Interests) of the Borrower;

(l) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided such Investment was not made in connection with
or anticipation of such Person becoming a Restricted Subsidiary and any
modification, replacement, renewal or extension thereof;

(m) transfers of rights with respect to one or more products or technologies
under development to joint ventures with third parties or to other entities
where the Borrower or a Restricted Subsidiary retains rights to acquire such
joint ventures or other entities or otherwise repurchase such products or
technologies;

(n) any customary upfront milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future;

(o) transfers of intellectual property to Foreign Subsidiaries, the Equity
Interests of which are directly owned by or on behalf of any Loan Party and are
pledged to the Administrative Agent pursuant to the Collateral Documents
(including any local law governed pledge agreement requested by the
Administrative Agent);

(p) Exclusive Licenses from a Foreign Subsidiary to the Borrower or a Domestic
Subsidiary of rights to a drug or other pharmaceutical products, diagnostics,
delivery technologies, medical devices or biotechnology businesses acquired by
such Foreign Subsidiary in an acquisition permitted by Section 6.03;

(q) Investments in joint ventures (including JV Subsidiaries) and acquisitions
of Equity Interests that would constitute Permitted Acquisitions but for the
fact that Persons in which such Equity Interests are acquired do not become
wholly owned Subsidiaries of the Borrower; provided that the sum of the
aggregate amount of such Investments, plus the aggregate consideration paid in
all such acquisitions, made under this clause (q) shall not exceed $100,000,000
at any time outstanding;

(r) Permitted Foreign Loans;

(s) Investment in Light Sciences Oncology LLC in an amount not to exceed
$12,000,000 at any time outstanding;

(t) Investments consisting of Liens made in accordance with Section 6.02;

(u) loans or advances to directors and employees of the Borrower or any
Restricted Subsidiary made in the ordinary course of business; provided that the
aggregate outstanding amount of such loans and advances, when aggregated with
the Guarantees then outstanding under Section 6.01(l), at any time shall not
exceed $20,000,000;

 

108



--------------------------------------------------------------------------------

(v) any Investment in an aggregate amount, when aggregated with the aggregate
amount of Restricted Payments made pursuant to Section 6.07(g), not to exceed at
any time the aggregate amount of net cash proceeds received from sales or
issuances of Equity Interests of the Borrower (other than Disqualified Equity
Interests) after the Restatement Effective Date;

(w) (i) Investments made by any Restricted Subsidiary in or to any Unrestricted
Subsidiary and (ii) any purchase or other acquisition by any Restricted
Subsidiary of all or substantially all of the assets constituting a business
unit, division, product line (including rights in respect of any drug or other
pharmaceutical product) or line of business of any Unrestricted Subsidiary, in
each case in connection with (a) any intercompany corporate reorganization
described on Schedule 6.03 or (b) any other intercompany corporate
reorganizations; provided that with respect to the foregoing clause (b), (x) any
such Investment, purchase or other acquisition shall be made on terms and
conditions (A) not materially less favorable to such Restricted Subsidiary than
it would obtain on an arm’s-length basis from a Person that is not an Affiliate
or (B) otherwise reasonably acceptable to the Administrative Agent, and (y) the
aggregate fair market value of all such Investments, purchases and other
acquisitions made pursuant to this clause (w)(b), or the consideration payable
in connection therewith, shall not exceed $40,000,000;

(x) the Borrower or any Restricted Subsidiary may make contributions of
Permitted Receivables Facility Assets to (A) any Receivables Seller and any
Receivables Entity pursuant to Permitted Receivables Facilities described in
clause (i) of the definition thereof and (B) any Receivables Seller and any
bank, other financial institution or commercial paper conduit or other conduit
facility maintained by a bank or other financial institution pursuant to
Permitted Receivables Facilities described in clause (ii) of the definition
thereof; and

(y) any other Investment so long as the aggregate amount of all such
Investments, when aggregated with the aggregate amount of Investments made
pursuant to Section 6.04(d) above, does not exceed $900,000,000 at any time
outstanding. For purposes of clause (q) and this clause (y), the aggregate
consideration payable for any Investment (other than a Milestone Payment) shall
be the cash amount paid on or prior to the consummation of such Investment and
shall not include any purchase price adjustment, royalty, earnout, contingent
payment or any other deferred payment of a similar nature that may be payable in
connection therewith.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

Any usage of the baskets set forth in this Section 6.04 by the Borrower or any
Restricted Subsidiary in compliance with the Existing Credit Agreement prior to
the Restatement Effective Date shall not reduce the amount of the baskets for
purposes of calculating basket availability and covenant compliance on or after
the Restatement Effective Date.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Restricted Subsidiaries but without
giving effect to the 2008 Subordinated Convertible Notes, the Existing Target
Notes and any other Indebtedness convertible into Equity Interests in the
Borrower), (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Restricted Subsidiary and
(c) Permitted Convertible Debt Hedge Transactions.

 

109



--------------------------------------------------------------------------------

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than the Borrower or any Restricted Subsidiary), except
(a) transactions that are on terms and conditions not materially less favorable
to the Borrower or such Restricted Subsidiary than it would obtain on an
arm’s-length basis from a Person that is not an Affiliate, (b) any Restricted
Payment permitted by Section 6.07, (c) customary fees and indemnifications paid
to directors of the Borrower and its Restricted Subsidiaries, (d) transactions
undertaken in good faith for the purpose of improving the consolidated tax
efficiency of the Borrower and the Restricted Subsidiaries, (e) compensation and
indemnification of, and other employment agreements and arrangements, employee
benefit plans, and stock incentive plans with directors, officers and employees
of the Borrower or any Restricted Subsidiary entered in the ordinary course of
business, (f) Intellectual Property licenses to Loan Parties in existence on the
Restatement Effective Date, (g) loans and advances and other transactions to the
extent permitted by Sections 6.01 and 6.04, (h) leases or subleases of property
in the ordinary course of business not materially interfering with the business
of the Borrower and the Restricted Subsidiaries taken as a whole,
(i) transactions between or among the Borrower and/or any Restricted Subsidiary
and any entity that becomes a Restricted Subsidiary as a result of such
transaction, (j) transactions permitted by Section 6.03(a)(xvii), (k) any
intercompany corporate reorganization described on Schedule 6.03 and
(l) transactions in the ordinary course of business (substantially consistent
with past practice prior to the Restatement Effective Date) between or among the
Borrower and/or any Restricted Subsidiary and HealthTronics, Inc. or any
Unrestricted Subsidiary owned, directly or indirectly, by HealthTronics, Inc.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends or make other Restricted Payments with respect to its
Equity Interests payable solely in additional Equity Interests of the Borrower
(other than Disqualified Equity Interests), (b) the Borrower may repurchase
Equity Interests upon the exercise of stock options if such Equity Interests
represent a portion of the exercise price of such options, (c) the Borrower may
make cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower, (d) Restricted Subsidiaries
may declare and pay dividends ratably with respect to their Equity Interests,
(e) the Borrower may make Restricted Payments pursuant to and in accordance with
stock incentive plans or other employee benefit plans for directors, officers or
employees of the Borrower and its Subsidiaries, (f) so long as no Default or
Event of Default has occurred and is continuing or would arise after giving
effect (including pro forma effect) thereto, the Borrower may purchase Equity
Interests from present or former officers, directors or employees of the
Borrower or any Subsidiary upon the death, disability, retirement or termination
of employment or service of such officer, director or employee, in an aggregate
amount not exceeding $10,000,000 in any fiscal year of the Borrower, (g) so long
as no Default or Event of Default has occurred and is continuing or would arise
after giving effect (including pro forma effect) thereto, Borrower may make
Restricted Payments in an aggregate amount not to exceed, when aggregated with
the aggregate amount of Investments made pursuant to Section 6.04(v), the
aggregate amount of net cash proceeds received from sales or issuances of Equity
Interests of the Borrower (other than Disqualified Equity Interests) after the
Restatement Effective Date, (h) the Borrower and its Restricted Subsidiaries may
make Restricted Payments with respect to (i) the 2008 Subordinated Convertible
Notes and the Existing Target Notes and (ii) any other Convertible Debt
Securities or Permitted Convertible Debt Hedge Transactions, provided that with
respect to the foregoing clause (ii), Restricted Payments of the type set forth
in clause (y) of the definition thereof shall be permitted only so long as no
Default or Event of Default has occurred and is continuing or would arise after
giving effect

 

110



--------------------------------------------------------------------------------

(including pro forma effect) thereto, (i) the payment of any dividend or
distribution, or the consummation of any irrevocable redemption, within 60 days
after the date of declaration of the dividend or distribution or giving of the
redemption notice, as the case may be, if at such date of declaration or
redemption notice such dividend, distribution or redemption, as the case may be,
would have complied with this Section 6.07 and (j) the Borrower and its
Restricted Subsidiaries may make any other Restricted Payment so long as no
Event of Default has occurred and is continuing prior to making such Restricted
Payment or would arise after giving effect (including pro forma effect in
accordance with Section 1.04(b)) thereto and immediately after giving effect to
such Restricted Payment the aggregate amount of all such Restricted Payments
made after the Restatement Effective Date under this clause will not exceed the
sum of (x) the Applicable Amount plus (y), if the Leverage Ratio after giving
effect (including pro forma effect in accordance with Section 1.04(b)) to such
Restricted Payment is less than or equal to 2.50 to 1.00, 50% of the cumulative
Consolidated Net Income calculated for the period commencing on January 1, 2013
and continuing through the end of the most recent fiscal quarter of the Borrower
for which Financials have been delivered. As used in this Section 6.07,
“Applicable Amount” means the greater of (i) $500,000,000 and (ii) 7.5% of
Consolidated Total Assets as of the end of the most recent fiscal quarter of the
Borrower for which Financials have been delivered (or, prior to the first
delivery of any such financial statements, as of the end of the fiscal quarter
of the Borrower ended December 31, 2012).

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to the Borrower or any other Restricted Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing limitations in clauses (a) and (b) shall not
apply to (A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the Restatement Effective Date
identified on Schedule 6.08 and any amendments or modifications thereof that do
not materially expanding the scope of any such restriction or condition taken as
a whole, (C) restrictions and conditions imposed by agreements relating to
Indebtedness of any Restricted Subsidiary in existence at the time such
Restricted Subsidiary became a Restricted Subsidiary and any amendments or
modifications thereof that do not materially expand the scope of any such
restriction or condition taken as a whole, provided that such restrictions and
conditions apply only to such Restricted Subsidiary, (D) customary restrictions
and conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (E) restrictions imposed by any amendment or refinancings that are
otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in clauses (A), (B), (C), (J) or (K) of this
Section 6.08, provided that such amendments or refinancings do not materially
expand the scope of any such restriction or condition, (F) customary
restrictions and conditions contained in Permitted Receivables Facility
Documents, (G) any restriction arising under or in connection with any agreement
or instrument governing Equity Interests of any JV Subsidiary that is formed or
acquired after the Restatement Effective Date, (H) customary restrictions and
conditions contained in any agreement relating to the Disposition of any
property permitted by Section 6.03 pending the consummation of such Disposition,
(I) restrictions in the transfers of assets encumbered by a Lien permitted by
Section 6.02, (J) restrictions or conditions set forth in the 2008 Subordinated
Convertible Notes, the 2010 Senior Notes, the Existing Target Notes and the 2011
Senior Notes, (K) restrictions or conditions set forth in any agreement
governing Indebtedness permitted by Section 6.01 (including any Permitted Pari
Passu Secured Refinancing Debt, any Permitted Junior Secured Refinancing Debt
and any Permitted Unsecured Refinancing Debt); provided that such restrictions
and conditions are customary for such Indebtedness and are no more restrictive,
taken as a whole, than the comparable restrictions and conditions set forth in
this Agreement as determined in the good faith judgment of the board of
directors

 

111



--------------------------------------------------------------------------------

of the Borrower, (L) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business and (M) restrictions
on cash or other deposits (including escrowed funds) or net worth imposed under
contracts entered into in the ordinary course of business; and (ii) clause
(a) of the foregoing shall not apply to (1) restrictions or conditions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (2) customary provisions in leases, subleases, licenses,
sublicenses and other agreements entered into in the ordinary course of
business.

SECTION 6.09. Amendments to Subordinated Indebtedness Documents. None of the
Borrower or any Restricted Subsidiary will amend, modify or waive any of its
rights under any agreement or instrument governing or evidencing any
Subordinated Indebtedness to the extent such amendment, modification or waiver
could reasonably be expected to be adverse in any material respect to the
Lenders.

SECTION 6.10. Sale and Leaseback Transactions. None of the Borrower or any
Restricted Subsidiary will enter into any Sale and Leaseback Transaction unless
(a) the sale or transfer of the property thereunder is permitted by
Section 6.03, (b) any Capital Lease Obligations and Synthetic Lease Obligations
arising in connection therewith are permitted by Section 6.01 and (c) any Liens
arising in connection therewith (including Liens deemed to arise in connection
with any such Capital Lease Obligations and Synthetic Lease Obligations) are
permitted by Section 6.02.

SECTION 6.11. Capital Expenditures. The Borrower will not, nor will it permit
any Restricted Subsidiary to expend, or be committed to expend (in the aggregate
for the Borrower and its Restricted Subsidiaries) for Capital Expenditures
during any fiscal year of the Borrower, an amount in excess of the greater of
(x) $200,000,000 and (y) 10% of Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending as of the last day of the immediately
preceding fiscal year of the Borrower so long as Financials for such period have
been delivered; provided, however, that (i) if the aggregate amount of Capital
Expenditures made in any fiscal year shall be less than the maximum amount of
Capital Expenditures permitted under this Section 6.11 for such fiscal year
(without giving effect to any carryover), then an amount of such shortfall may
be added and carried over to the amount of Capital Expenditures permitted under
this Section 6.11 for the immediately succeeding fiscal year only and (ii) to
the extent that the maximum amount of Capital Expenditures permitted under this
Section 6.11 has been utilized for any fiscal year (including, without
limitation, any carryover), not more than $10,000,000 of Capital Expenditures
availability in the immediately succeeding fiscal year may be utilized solely in
the last fiscal quarter of the then current fiscal year and not thereafter.

SECTION 6.12. Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after the Restatement Effective Date of (i) Consolidated Total
Indebtedness minus the aggregate amount (not to exceed $250,000,000) of
unrestricted and unencumbered (other than pursuant to the Collateral Documents
or Liens permitted by clauses (b), (t), (u), (v) or (w) of Section 6.02) cash
and Permitted Investments to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis, to be greater than 3.75 to 1.00.

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after the Restatement Effective Date, of (i) Consolidated
EBITDA to (ii) Consolidated Cash Interest Expense, in each case for the period
of four (4) consecutive fiscal quarters ending with the end of such fiscal
quarter, all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis, to be less than 3.50 to 1.00.

 

112



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document (other than those specified in clause (n) below), and
such failure shall continue unremedied for a period of thirty (30) days after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any redemption,
repurchase, conversion or settlement with respect to any Convertible Debt
Security pursuant to its terms unless such

 

113



--------------------------------------------------------------------------------

redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or
(iii) any early payment requirement or unwinding or termination with respect to
any Permitted Bond Hedge or other Swap Agreement.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Restricted Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Restricted Subsidiary
to enforce any such judgment; provided, that any such amount shall be calculated
after deducting from the sum so payable any amount of such judgment or order
that is covered by a valid and binding policy of insurance in favor of the
Borrower or such Restricted Subsidiary (but only if the applicable insurer shall
have been advised of such judgment and of the intent of the Borrower or such
Restricted Subsidiary to make a claim in respect of any amount payable by it in
connection therewith and such insurer shall not have disputed coverage);

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement), which default continues beyond any period of grace therein
provided;

(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Restricted Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

(p) at any time during a Collateral Period, any Collateral Document shall for
any reason fail to create a valid and perfected first priority security interest
in any material portion of the Collateral purported to be covered thereby,
except as permitted by the terms of any Loan Document or as a result of the
gross negligence or willful misconduct of the Administrative Agent so long as
not resulting from the breach or non-compliance with any Loan Document by any
Loan Party;

 

114



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and (x) with
respect to clause (i) below, at the request of a Majority in Interest of
Revolving Lenders of any Class, shall, and (y) with respect to clause
(ii) below, at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Revolving Commitments of such Class, and thereupon such
Revolving Commitments shall terminate immediately, and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in clause (h) or (i) of
this Article VII, the Revolving Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Secured Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints Morgan
Stanley Senior Funding, Inc. as its administrative agent and authorizes Morgan
Stanley Senior Funding, Inc. to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto, and
Morgan Stanley Senior Funding, Inc. hereby accepts such appointment.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative

 

115



--------------------------------------------------------------------------------

Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed), provided
that no consent of the Borrower shall be required if a Default has occurred and
is continuing) to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent

 

116



--------------------------------------------------------------------------------

hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent to release any
Lien granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder; and (iv) upon the occurrence of a
Collateral Release Date in accordance with the terms and conditions of
Section 5.09(f). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto.

 

117



--------------------------------------------------------------------------------

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), Morgan Stanley Senior
Funding, Inc., as Administrative Agent may acquire and be the holder of any bond
issued by the Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower as will be further
described in a separate German law governed parallel debt undertaking. The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
which is created in favor of any Secured Party or transferred to any Secured
Party due to its accessory nature (Akzessorietaet), in each case in its own name
and for the account of the Secured Parties. Each Lender, on its own behalf and
on behalf of its affiliated Secured Parties, hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Collateral Document, to accept as its agent in its name
and on its behalf any pledge under such Collateral Document and to agree to and
execute as agent in its name and on its behalf any amendments, supplements and
other alterations to any such Collateral Document and to release any such
Collateral Document and any pledge created under any such Collateral Document in
accordance with the provisions herein and/or the provisions in any such
Collateral Document.

 

118



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1400 Atwater Drive, Malvern, Pennsylvania
19355, Attention of Treasurer (Telecopy No. 484-216-3002; Telephone
No. 484-216-6842);

(ii) if to the Administrative Agent, to it at Morgan Stanley Senior Funding,
Inc., 1 Pierrepont Plaza, Brooklyn, NY, 11201, Attention of: Stephen Giacolone
(Telecopy No. 212-507-6680) or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto;

(iii) if to the Issuing Bank, to it at Morgan Stanley Senior Funding, Inc.,
Morgan Stanley Senior Funding, Inc., 1 Pierrepont Plaza, Brooklyn, NY, 11201,
Attention of: Stephen Giacolone (Telecopy No. (212) 507-6680) or such other
office or person as the Issuing Bank may hereafter designate in writing as such
to the other parties hereto;

(iv) if to the Swingline Lender, to it at Morgan Stanley Senior Funding, Inc.,
Morgan Stanley Senior Funding, Inc., 1 Pierrepont Plaza, Brooklyn, NY, 11201,
Attention of: Stephen Giacolone (Telecopy No. (212) 507-6680) or such other
office or person as the Swingline Lender may hereafter designate in writing as
such to the other parties hereto; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by the Borrower

 

119



--------------------------------------------------------------------------------

therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Amendment,
Section 2.23 with respect to an Extension Amendment and Section 2.25 with
respect to a Refinancing Amendment, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby; provided that (x) any amendment to the financial
covenant definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (ii) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or any L/C
Disbursement or to reduce any fee payable hereunder and (y) that only the
consent of the Required Lenders shall be necessary to reduce or waive any
obligation of the Borrower to pay interest or fees at the applicable default
rate set forth in Section 2.13(c), (iii) postpone the scheduled date of payment
of the principal amount of any Loan or LC Disbursement (other than any reduction
of the amount of, or any extension of the payment date for, the mandatory
prepayments required under Section 2.11, in each case which shall only require
the approval of the Required Lenders), or any interest thereon (other than
interest payable at the applicable default rate of interest set forth in
Section 2.13(c)), or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (d) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definitions of
“Required Lenders” or “Majority in Interest” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Original Effective
Date), (vi) release all or substantially all of the Subsidiary Guarantors from
their obligations under the Subsidiary Guaranty without the written consent of
each Lender, (vii) except as provided in clause (d) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, or (viii) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class without the written consent of Lenders
representing a Majority in Interest of each affected Class; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the

 

120



--------------------------------------------------------------------------------

Incremental Term Loans pursuant to an Incremental Amendment) to this Agreement
and to permit extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving
Loans, the Term Loans, Incremental Term Loans and the accrued interest and fees
in respect thereof and (y) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all the Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to the Administrative Agent, (ii) constituting property
being sold or disposed of if the Borrower certifies to the Administrative Agent
that the Disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any Disposition of
such Collateral in connection with any exercise of remedies of the
Administrative Agent and the Lenders pursuant to Article VII. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (which is reasonably satisfactory to the Borrower and the
Administrative Agent) shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender and (3) any amounts owing to such Lender pursuant to
Section 2.12(d).

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and

 

121



--------------------------------------------------------------------------------

administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel (other
than in-house counsel) for the Administrative Agent, the Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided, however, that in no event shall the Borrower be required to
reimburse the Lenders for more than one counsel to the Administrative Agent (and
up to one local counsel in each applicable jurisdiction and regulatory counsel)
and one counsel for all of the other Lenders (and up to one local counsel in
each applicable jurisdiction and regulatory counsel), unless a Lender or its
counsel determines that it would create actual or potential conflicts of
interest to not have individual counsel, in which case each Lender may have its
own counsel which shall be reimbursed in accordance with the foregoing.

(b) Except in respect of Indemnified Taxes or Other Taxes otherwise covered by
Section 2.17(c), the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee (but excluding any Excluded Taxes), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Indemnified Persons.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

122



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Indemnified Persons, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower and its
Affiliates, except to the extent permitted in Section 2.24) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof); provided, further, that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning

 

123



--------------------------------------------------------------------------------

Lender’s Commitment or Loans of any Class, the amount of the applicable
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) without the prior written consent of the Administrative Agent, no assignment
shall be made to a prospective assignee that bears a relationship to the
Borrower described in Section 108(e)(4) of the Code.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

124



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of and
interest on the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities excluding the Borrower and its Affiliates (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this

 

125



--------------------------------------------------------------------------------

purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (except for
Unliquidated Obligations) or any Letter of Credit is outstanding (unless such
Letter of Credit has been Cash Collateralized) and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

SECTION 9.06. Integration; Effectiveness. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective on the Restatement Effective Date.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

126



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

127



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 9.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction relating to the Borrower and its obligations, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the facilities evidenced by this Agreement or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities evidenced by this
Agreement, (h) with the prior written consent of the Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. Release of Liens and Guarantees. A Subsidiary Guarantor shall
automatically be released from its obligations under the Loan Documents upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary Guarantor ceases to be a Restricted Subsidiary; provided that,
if so required by this Agreement, the Required Lenders shall have consented to
such transaction and the terms of such consent shall not have provided
otherwise. Upon (a) any Disposition (other than any lease or license) by any
Loan Party (other than to the Borrower or any Subsidiary) of any Collateral in a
transaction permitted under this Agreement, (b) any Disposition by any Loan
Party to a Receivables Entity of any Permitted Receivables Facility Assets in
connection with a Permitted Receivables Facility or (c) the effectiveness of any
written consent to the release of the security interest created under any
Collateral Document in any Collateral pursuant to Section 9.02, the security
interests in such Collateral created by the Collateral Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release in accordance with
Section 9.02; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document

 

128



--------------------------------------------------------------------------------

on terms which, in the Administrative Agent’s reasonable opinion, would expose
the Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”) hereby notifies each Loan Party that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the USA Patriot Act.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that, in connection with all aspects of the
transactions contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) and any
communications in connection therewith: (i) (A) the arranging and other services
regarding this Agreement provided by the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Lenders and their Affiliates, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

129



--------------------------------------------------------------------------------

ARTICLE X

COLLECTION ALLOCATION MECHANISM EXCHANGE

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Article VII, (ii) the principal
amount of each Revolving Loan and LC Disbursement denominated in a Foreign
Currency shall automatically and without any further action required, be
converted into Dollars determined using the Exchange Rates calculated as of the
CAM Exchange Date, equal to the Dollar Amount of such amount and on and after
such date all amounts accruing and owed to any Revolving Lender in respect of
such Obligations shall accrue and be payable in Dollars at the rates otherwise
applicable hereunder and (iii) the Revolving Lenders shall automatically and
without further act be deemed to have exchanged interests in the Specified
Obligations such that, in lieu of the interests of each Revolving Lender in the
particular Specified Obligations that it shall own as of such date and prior to
the CAM Exchange, such Revolving Lender shall own an interest equal to such
Revolving Lender’s CAM Percentage in all the Specified Obligations. Each
Revolving Lender, each Person acquiring a participation from any Revolving
Lender as contemplated by Section 9.04, and the Borrower hereby consents and
agrees to the CAM Exchange. Each of the Borrower and the Revolving Lenders
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
and obligations of the Revolving Lenders after giving effect to the CAM
Exchange, and each Revolving Lender agrees to surrender any promissory notes
originally received by it hereunder to the Administrative Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
the Borrower to execute or deliver or of any Revolving Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date,
(i) each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Specified Obligations shall be distributed to the
Revolving Lenders pro rata in accordance with their respective CAM Percentages
(to be redetermined as of each such date of payment or distribution to the
extent required by paragraph (c) below) and (ii) Section 2.17(a) shall not apply
with respect to any Taxes required to be withheld or deducted by the Borrower
from or in respect of payments hereunder to any Revolving Lender or the
Administrative Agent that exceed the Taxes the Borrower would have been required
to withhold or deduct from or in respect of payments to such Revolving Lender or
the Administrative Agent had such CAM Exchange not occurred.

(c) In the event that, on or after the CAM Exchange Date, the aggregate amount
of the Specified Obligations shall change as a result of the making of an LC
Disbursement by the Issuing Bank that is not reimbursed by the Borrower, then
(i) each Revolving Lender (determined without giving effect to the CAM Exchange)
shall, in accordance with Section 2.06(d), promptly purchase from the Issuing
Bank the Dollar equivalent of a participation in such LC Disbursement in the
amount of such Revolving Lender’s Applicable Percentage of such LC Disbursement
(without giving effect to the CAM Exchange), (ii) the Administrative Agent shall
redetermine the CAM Percentages after giving effect to such LC Disbursement and
the purchase of participations therein by the applicable Revolving Lenders, and
(iii) in the event distributions shall have been made in accordance with clause
(i) of paragraph (b) above, the Revolving Lenders shall make such payments to
one another in Dollars as shall be necessary in order that the amounts received
by them shall be equal to the amounts they would have received had each LC
Disbursement been outstanding immediately prior to the CAM Exchange. Each such
redetermination shall be binding on each of the Borrower and Revolving Lenders
and their successors and assigns and shall be conclusive absent manifest error.

****

 

130



--------------------------------------------------------------------------------

SCHEDULE 1.01

SPECIFIED LITIGATION

The following descriptions have been taken from the Borrower’s Form 10-K for the
year ended December 31, 2012 (the “10-K”). These descriptions are summaries
only. Please refer to the 10-K for complete disclosure.

 

1. Vaginal Mesh Cases.

Since 2008, AMS, Inc., and more recently, in certain cases the Borrower or
certain of its subsidiaries, have been named as defendants in multiple lawsuits
in various federal and state courts, as well as in Canada, alleging personal
injury resulting from use of transvaginal surgical mesh products designed to
treat pelvic organ prolapse and stress urinary incontinence. Plaintiffs in these
suits allege various personal injuries including chronic pain, incontinence and
inability to control bowel function, and permanent deformities. On February 7,
2012, a multidistrict litigation (“MDL”) was formed, and cases pending in
federal courts are now consolidated in the Southern District of West Virginia as
part of MDL No. 2325. Similar cases in various state courts around the country
are also currently pending. More specifically, as of February 20, 2013,
approximately 5,100 mesh cases are currently pending against AMS, Inc. and/or
the Borrower or certain of its subsidiaries. Litigation similar to that
described above may also be brought by other plaintiffs in various
jurisdictions. The majority of the currently pending cases are in the MDL.

In addition, the Borrower has been contacted regarding a civil investigation
that has been initiated by a number of state attorneys general into mesh
products, including transvaginal surgical mesh products designed to treat pelvic
organ prolapse and stress urinary incontinence. The Borrower has not yet
received a subpoena relating to this investigation, and at this time, the
Borrower cannot predict or determine the outcome of this investigation or
reasonably estimate the amount or range of amounts of fines or penalties, if
any, that might result from a settlement or an adverse outcome from this
investigation.

AMS, Inc. and the Borrower intend to vigorously contest all currently pending
cases and any future cases that may be brought, if any, and to explore other
options as appropriate in the best interests of AMS, Inc. and the Borrower. It
is not possible at this time to determine with certainty the ultimate outcome of
these matters or the effect of potential future claims. Nevertheless, the
Borrower believes it is reasonably possible that the outcomes of such cases
could result in losses in excess of insurance reimbursement levels that could
have a material adverse effect on Borrower’s business, financial condition,
results of operations and cash flows.

 

2. Pricing Litigation

A number of cases were brought by state government entities that allege
generally that the Borrower’s wholly-owned subsidiary, Endo Pharmaceuticals Inc.
(“EPI”), and numerous other pharmaceutical companies reported false pricing
information in connection with certain drugs that are reimbursable under
Medicaid. These cases generally seek damages, treble damages, disgorgement of
profits, restitution and attorneys’ fees.



--------------------------------------------------------------------------------

As previously reported, a case pending in the 19th Judicial District, Parish of
East Baton Rouge, Louisiana against EPI and numerous other pharmaceutical
companies: State of Louisiana v. Abbott Laboratories, Inc., et al. contained
allegations similar to those described above. Without admitting any liability or
wrongdoing, in the third quarter of 2012, EPI and the State of Louisiana have
reached an agreement to resolve this case for a total of approximately $4.6
million. On July 1, 2011, the Texas Attorney General’s Office issued a Civil
Investigative Demand (“CID”) to Qualitest Pharmaceuticals, Inc. and to EPI
inquiring into activities in Texas that are similar to those contained in the
allegations described above. Without admitting any liability or wrongdoing, in
the third quarter of 2012, Qualitest Pharmaceuticals, EPI and the State of Texas
have reached an agreement to resolve this matter for a total of $25.0 million.
The Borrower recorded corresponding charges for these amounts in the 2012
Consolidated Statement of Operations as Litigation-related and other
contingencies.

Additionally, there is a previously reported case pending in the Third Judicial
District Court of Salt Lake County, Utah against EPI and numerous other
pharmaceutical companies: State of Utah v. Actavis US, Inc., et al.

EPI intends to contest the above unresolved case vigorously and to explore other
options as appropriate in the best interests of the Borrower. Litigation similar
to that described above may also be brought by other plaintiffs in various
jurisdictions. However, the Borrower cannot predict the timing or outcome of any
such litigation, or whether any such litigation will be brought against the
Borrower or its subsidiaries.

 

3. Impax Settlement Agreement

Pursuant to the June 2010 Settlement and License Agreement (the “Impax
Settlement Agreement”) with Impax Laboratories Inc. (“Impax”), EPI agreed to
provide a payment to Impax should prescription sales of the non-crush resistant
formulation of Opana® ER, as defined in the Impax Settlement Agreement, fall
below a predetermined contractual threshold in the quarter immediately prior to
the date on which Impax was authorized to launch its generic version of the
non-crush resistant formulation of Opana® ER, which occurred on January 2, 2013.
During the first quarter of 2012, the Novartis shut-down of its Lincoln,
Nebraska manufacturing facility and resulting lack of 2012 oxymorphone active
pharmaceutical ingredient (“API”) quota granted by the DEA to Novartis caused
EPI to attempt an accelerated launch of the crush-resistant formulation of
Opana® ER. While significant uncertainties existed throughout the first quarter
of 2012 about the Borrower’s ability to rapidly ramp up production of the
formulation designed to be crush-resistant and produce finished goods at a new,
untested manufacturing facility in a very short period of time, the Borrower was
able to do so in March 2012. Accordingly, the Borrower recognized a liability
under the Impax Settlement Agreement upon the Borrower’s sale of the formulation
designed to be crush-resistant, which occurred in March 2012. The total charge
of $102.0 million was recorded in Cost of Revenues in the Borrower’s 2012
Consolidated Financial Statements.

 

2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   2016 DOLLAR
TRANCHE
COMMITMENT      2018 DOLLAR
TRANCHE
COMMITMENT      2016
MULTICURRENCY
TRANCHE
COMMITMENT      2018
MULTICURRENCY
TRANCHE
COMMITMENT  

Morgan Stanley Bank, N.A.

   $ 0       $ 0       $ 0       $ 50,750,000   

Bank of America, N.A.

   $ 0       $ 0       $ 0       $ 50,750,000   

Citibank, N.A.

   $ 0       $ 0       $ 0       $ 43,000,000   

Barclays Bank PLC

   $ 0       $ 0       $ 0       $ 43,000,000   

Credit Suisse AG, Cayman Islands Branch

   $ 0       $ 0       $ 0       $ 43,000,000   

Deutsche Bank AG New York Branch

   $ 0       $ 0       $ 0       $ 34,000,000   

DNB Bank ASA, Grand Cayman Branch

   $ 0       $ 0       $ 0       $ 34,000,000   

Royal Bank of Canada

   $ 0       $ 0       $ 0       $ 34,000,000   

SunTrust Bank

   $ 0       $ 0       $ 0       $ 34,000,000   

Sumitomo Mitsui Banking Corporation

   $ 0       $ 0       $ 0       $ 23,750,000   

TD Bank, N.A.

   $ 0       $ 0       $ 0       $ 23,750,000   

Fifth Third Bank

   $ 0       $ 0       $ 0       $ 18,750,000   

PNC Bank, National Association

   $ 0       $ 0       $ 0       $ 14,750,000   

Wells Fargo Bank, National Association

   $ 0       $ 0       $ 0       $ 12,500,000   

Union Bank, N.A.

   $ 0       $ 0       $ 0       $ 10,000,000   

Credit Industriel et Commercial

   $ 0       $ 6,250,000       $ 0       $ 0   

First Niagara Bank, N.A.

   $ 0       $ 6,250,000       $ 0       $ 0   

Raymond James Bank, N.A.

   $ 0       $ 6,250,000       $ 0       $ 0   

U.S. Bank National Association

   $ 0       $ 0       $ 0       $ 6,250,000   

Mega International Commercial Bank Co., Ltd., New York Branch

   $ 0       $ 2,500,000       $ 0       $ 0   

TriState Capital Bank

   $ 0       $ 2,500,000       $ 0       $ 0   

AGGREGATE COMMITMENTS

   $ 0       $ 23,750,000       $ 0       $ 476,250,000   



--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST FORMULAE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Loan in Pounds Sterling:

 

AB + C(B – D) + E ×  0.01

   per cent. per annum 100 – ( A + C)   

 

  (b) in relation to a Loan in any currency other than Pounds Sterling:

 

E × 0.01

   per cent. per annum. 300   

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.



--------------------------------------------------------------------------------

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in Pounds Sterling per
£1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means in respect of a Lender or the Issuing Bank, the
office or offices notified by such Lender or the Issuing Bank to the
Administrative Agent in writing on or before the date it becomes a Lender or the
Issuing Bank (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of Morgan Stanley Senior Funding, Inc. and Bank of America, N.A.
or their respective Affiliates or (in each case) such other banks as may be
appointed by the Administrative Agent in consultation with the Borrower.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

2



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, the Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by the Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by the Reference Bank as being the average of the Fee Tariffs applicable
to the Reference Bank for that financial year) and expressed in Pounds Sterling
per £1,000,000 of the Tariff Base of the Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

(a) the jurisdiction of its Facility Office; and

(b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of the Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Associated
Costs Rate for each Lender based on the information provided by any Lender or
the Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

3



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

1. Letter of Credit number 6644/S22450 in the face amount of $100,000.00 for the
benefit of the Maryland Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of December 14, 2013.

2. Letter of Credit number 6644/S24409 in the face amount of $623,600.00 for the
benefit of Huntsville Utilities issued by the Royal Bank of Canada with an
expiration date of August 11, 2013.

3. Letter of Credit number 6644/S24410 in the face amount of $18,500.00 for the
benefit of Huntsville Utilities issued by the Royal Bank of Canada with an
expiration date of August 11, 2013.

4. Letter of Credit number 6644/S24437 in the face amount of $100,000.00 for the
benefit of the Arizona State Board of Pharmacy issued by the Royal Bank of
Canada with an expiration date of October 28, 2013.

5. Letter of Credit number 6644/S24438 in the face amount of $100,000.00 for the
benefit of the Oregon Board of Pharmacy issued by the Royal Bank of Canada with
an expiration date of October 28, 2013.

6. Letter of Credit number 6644/S24439 in the face amount of $100,000.00 for the
benefit of the Nevada State Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of October 28, 2013.

7. Letter of Credit number 6644/S24440 in the face amount of $100,000.00 for the
benefit of the Nebraska Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of October 28, 2013.

8. Letter of Credit number 6644/S24441 in the face amount of $100,000.00 for the
benefit of the State of Indiana Board of Pharmacy issued by the Royal Bank of
Canada with an expiration date of October 28, 2013.

9. Letter of Credit number 6644/S24442 in the face amount of $100,000.00 for the
benefit of the California State Board Pharmacy issued by the Royal Bank of
Canada with an expiration date of October 28, 2013.

10. Letter of Credit number 6644/S24443 in the face amount of $5,000.00 for the
benefit of the State of Wisconsin issued by the Royal Bank of Canada with an
expiration date of October 29, 2013.



--------------------------------------------------------------------------------

11. Letter of Credit number 2012050100 in the face amount of $100,000.00 for the
benefit of the Western Surety Company issued by Morgan Stanley with an
expiration date of April 30, 2014.

12. Letter of Credit number 6644/S24449 in the face amount of $100,000.00 for
the benefit of the Maryland Board of Pharmacy issued by the Royal Bank of Canada
with an expiration date of December 14, 2013.

13. Letter of Credit number 6644/S24533 in the face amount of $100,000.00 for
the benefit of the Wyoming State Board of Pharmacy issued by the Royal Bank of
Canada with an expiration date of May 12, 2014.

14. Letter of Credit number 2012041800 in the face amount of 50,000.00 € for the
benefit of Meridian VAT LC issued by Morgan Stanley with an expiration date of
April 17, 2014.



--------------------------------------------------------------------------------

SCHEDULE 3.01

SUBSIDIARIES

(*) - Subsidiary Guarantor

 

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership *Endo Pharmaceuticals Inc.    Endo Health Solutions Inc.    Yes    No
   Delaware    Corporation    100% Endo Pharma Canada Inc.    Endo
Pharmaceuticals Inc.    No    No    New Brunswick    Corporation    100% Endo
Inc.    Endo Health Solutions Inc.    No    No    Delaware    Corporation   
100% Endo Pharma Ireland Limited    Endo Pharmaceuticals Inc.    No    No   
Dublin    Limited Company    100% *Endo Pharmaceuticals Solutions Inc.    Endo
Pharmaceuticals Inc.    Yes    No    Delaware    Corporation    100% CPEC LLC   
Endo Pharmaceuticals Solutions Inc.    No    No    Delaware    LLC    100% IPI
Management Corp.    Endo Pharmaceuticals Solutions Inc.    No    No   
Massachusetts    Corporation    100% *Endo Pharmaceuticals Valera Inc.    Endo
Pharmaceuticals Solutions Inc.    Yes    No    Delaware    Corporation    100%
*Ledgemont Royalty Sub LLC    Endo Pharmaceuticals Solutions Inc.    Yes    No
   Delaware    LLC    100% HealthTronics, Inc.    Endo Health Solutions Inc.   
No    Yes    Georgia    Corporation    100% *Generics International (US Parent),
Inc.    Endo Pharmaceuticals Inc.    No    No    Delaware    Corporation    100%
*Generics International (US Midco), Inc.    Generics International (US Parent),
Inc.    No    No    Delaware    Corporation    100%



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership *Generics International (US Holdco), Inc.    Generics International
(US Parent), Inc.    No    No    Delaware    Corporation    100% *Generics
International (US), Inc.    Generics International (US Parent), Inc.    Yes   
No    Delaware    Corporation    100% *Generics Bidco I, LLC    Generics
International (US), Inc.    Yes    No    Delaware    LLC    100% *Vintage
Pharmaceuticals, LLC    Generics International (US), Inc.    Yes    No   
Delaware    LLC    100% *Generics Bidco II, LLC    Generics International (US),
Inc.    No    No    Delaware    LLC    100% *Moores Mill Properties, L.L.C.   
Generics International (US), Inc.    No    No    Delaware    LLC    100% *Wood
Park Properties LLC    Generics International (US), Inc.    No    No    Delaware
   LLC    100%

*Quartz Specialty Pharmaceuticals, LLC

  

Generics Bidco I, LLC

 

Vintage Pharmaceuticals, LLC

   No    No    Delaware    LLC    50%

 

50%

ClariPath Laboratories, Inc. n/k/a HealthTronics Laboratory Solutions, Inc.   
HealthTronics, Inc.    No    Yes    DE    Corporation    100% Endocare, Inc.   
HealthTronics, Inc.    No    Yes    DE    Corporation    100% Healthtronics GmbH
   HealthTronics, Inc.    No    Yes    Switzerland    LLC    100%

HealthTronics Group, LP f/k/a Prime Medical Management, LP

   HealthTronics, Inc.    No    Yes    DE    LP    100%

HT Cryosurgery Management Company, LLC

   Advanced Medical Partners, Inc.    No    Yes    DE    LLC    100%



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership HT Lithotripsy Management Company, L.L.C.    HealthTronics, Inc.    No
   Yes    DE    LLC    100% HT Prostate Services, L.L.C.    HealthTronics, Inc.
   No    Yes    DE    LLC    100% HT Prostate Therapy Management Company, L.L.C.
   HealthTronics, Inc.    No    Yes    DE    LLC    100% Litho Management, Inc.
   HealthTronics, Inc.    No    Yes    TX    Corporation    100% Lithotripters,
Inc.    HealthTronics, Inc.    No    Yes    NC    Corporation    100% Medstone
International Inc.    HealthTronics, Inc.    No    Yes    DE    Corporation   
100% Prime Medical Operating, Inc. f/k/a Prime Medical Services, Inc. f/k/a C.P.
Rehab Corp.    HealthTronics, Inc.    No    Yes    DE    Corporation    100%
Surgicenter Management, Inc.    HealthTronics, Inc.    No    Yes    DE   
Corporation    100% HealthTronics Medical, L.L.C.    HealthTronics Service
Center    No    Yes    DE    LLC    100% HMT High Medical Technologies AG    HMT
Holding AG    No    Yes    Switzerland    Corporation    100% HMT Holding AG   
HealthTronics GmbH    No    Yes    Switzerland    Corporation    100% INnMed,
LLC    HT Cryosurgery Management Company, LLC    No    Yes    CO    LLC    100%

Advanced Medical Partners in Radiation, LLC

   Lithotripters, Inc.    No    Yes    DE    LLC    100%



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership Florida Laser Partners, L.P.    HT Prostate Therapy Management
Company, LLC    No    Yes    DE    LP    99.99% GP1 HealthTronics Service
Center, L.L.C. f/k/a HealthTronics Service Center, Inc. f/k/a/ Prime Service
Center, Inc. f/k/a Prime Cardiac Rehabilitation Services, Inc.    Lithotripters,
Inc.    No    Yes    DE    LLC    100% HealthTronics Urology Services, L.L.C.
(in NY d/b/a Healthtronics Urology Equipment LLC)    Lithotripters, Inc.    No
   Yes    DE    LLC    100% Keystone ABG, LLC    Lithotripters, Inc.    No   
Yes    PA    LLC    100% West Coast Cambridge Inc. dba Litho Management
Associates    Litho Group, Inc.    No    Yes    CA    Corporation    100% Amcare
Health Services, Inc.    Litho Group, Inc.    No    Yes    PA    Corporation   
100% Amcare, Inc.    Litho Group, Inc.    No    Yes    CA    Corporation    100%
Integrated Lithotripsy of Georgia, LLC    HT Lithotripsy Management Company, LLC
   No    Yes    GA    LLC    100% Midwest Cambridge, Inc. f/k/a Integrated
Health Services at Whispering Meadows, Inc.    Litho Group, Inc.    No    Yes   
IL    Corporation    100% T2 Lithotripter Investment, Inc.    Litho Group, Inc.
   No    Yes    DE    Corporation    100%

 

1 

0.01% Lithotripters, Inc. (sole limited partner)



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership Advanced Medical Partners, Inc. (d/b/a CryoSyndicators In Michigan,
NH, OK, & RI and d/b/a CryoSyndicators Incorporated in Nebraska)    Litho
Management, Inc.    No    Yes    DE    Corporation    100% KCPR, LLC    Amcare
Health Services, Inc.    No    Yes    TX    LLC    100% Litho Group, Inc. d/b/a
Lithotripsy Management Associates    HT Lithotripsy Management Company, LLC   
No    Yes    DE    Corporation    100% Midwest Urologic Laser Services, LLC   
Amcare, Inc.    No    Yes    DE    LLC    100% Midwest Urologic Laser, LLC   
Midwest Urologic Stone Unit Limited Partnership    No    Yes    DE    LLC   
100% NGST, Inc.    Prime Lithotripter Operations, Inc.    No    Yes    TN   
Corporation    100% P1 Mobile Solutions, LLC    HT Cryosurgery Management
Company, LLC    No    Yes    CO    LLC    100% Prime Kidney Stone Treatment,
Inc. f/k/a Fazio Consulting, Inc.    Prime Lithotripsy Services, Inc.    No   
Yes    NJ    Corporation    100% Prime Lithotripter Operations, Inc.    Prime
Medical Operating, Inc.    No    Yes    NY    Corporation    100% Sun Medical
Technologies, Inc.    Prime Medical Operating, Inc.    No    Yes    CA   
Corporation    100% Prime Lithotripsy Services, Inc.    Prime Medical Operating,
Inc.    No    Yes    NY    Corporation    100% Prostate Laser Technologies,
L.L.C.    HT Prostate Therapy Management Company, LLC    No    Yes    LA    LLC
   100%



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership U.S. Surgical Services, LLC    HT Cryosurgery Management Company, LLC
   No    Yes    TN    LLC    100% Greater Nebraska Lithotripsy, L.L.C.    HT
Lithotripsy Management Company, LLC    No    Yes    NE    LLC    55.90%2 High
Plains Lithotripsy, L.L.C.    HT Lithotripsy Management Company, LLC    No   
Yes    NE    LLC    53.44%3 Mid America Cryotherapy, LP    Advanced Medical
Partners, Inc.    No    Yes    TX    LP    79.99%:
AMPI  LP4 Ocean Radiation Therapy, Inc.    HealthTronics, Inc.    No    Yes   
DE    Corporation    100% OssaTron Services of Southern Kansas, L.P.   
SurgiCenter Management, Inc.    No    Yes    DE    LP    100% OssaTronics of
Houston, LLC    SurgiCenter Management, Inc.    No    Yes    DE    LLC    55%5
Uropath, LLC (n/k/a HealthTronics Laboratory Solutions, LLC)    HealthTronics
Laboratory Solutions, Inc.    No    Yes    TX    LLC    100% Southeast
Cryotherapy LP    Lithotripters, Inc.    No    Yes    TX    LP    50%6 American
Cryogenic Equipment, LLC    HT Cryosurgery Management Company, LLC    No    Yes
   PA    LLC    100% Medstone International Inc.    HealthTronics, Inc.    No   
Yes    DE    Corporation    100%

 

2 

44.1% owned by physician investors

3 

46.56% owned by physician investors

4 

99.990%: AMPI and 0.010%: HT Cryosurgery Management Company, LLC

5 

45% owned by physician investors

6 

20% Advanced Medical Partners, Inc. (“AMPI”) GP, 10% AMPI LP and 20% owned by
physician investors



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership Mid Atlantic Cryo Therapy Associates, LLC    HT Cryosurgery Management
Company, LLC    No    Yes    PA    LLC    100% HealthTronics Information
Technology Solutions, Inc.    HealthTronics, Inc.    No    Yes    DE   
Corporation    100% HealthTronics Data Solutions, LLC    HealthTronics, Inc.   
No    Yes    DE    LLC    100% HealthTronics Lithotripsy Services, LLC   
HealthTronics, Inc.    No    Yes    UT    LLC    100% Cryo Management Services,
Inc.    HT Cryosurgery Management Company, LLC    No    Yes    DE    Corporation
   100% Cryo Services Plus, Inc.    HT Cryosurgery Management Company, LLC    No
   Yes    TX    Corporation    100% CryoSource, Inc.    HT Cryosurgery
Management Company, LLC    No    Yes    DE    Corporation    100% T&O
Diagnostics, Inc.    HT Cryosurgery Management Company, LLC    No    Yes    TX
   Corporation    100% Urocare, Inc.    HT Cryosurgery Management Company, LLC
   No    Yes    DE    Corporation    100% Urosource Mobile Medical Solutions,
Inc.    HT Cryosurgery Management Company, LLC    No    Yes    TX    Corporation
   100% Trellis Healthcare Consulting, L.L.C.    HealthTronics Information
Technology Solutions, Inc.    No    Yes    CO    LLC    100% HT Cryo Solutions,
LLC    HealthTronics, Inc.    No    Yes    DE    LLC    100%



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership *American Medical Systems Holdings, Inc.    Endo Health Solutions Inc.
   Yes    No    DE    Corporation    100% *American Medical Systems, Inc.   
American Medical Systems Holdings, Inc.    Yes    No    DE    Corporation   
100% *AMS Research Corporation    American Medical Systems, Inc.    Yes    No   
DE    Corporation    100% *AMS Sales Corporation    American Medical Systems,
Inc.    Yes    No    DE    Corporation    100% *Laserscope    American Medical
Systems, Inc.    Yes    No    CA    Corporation    100% AMS India, Inc.    AMS
Sales Corporation    No    No    DE    Corporation    100% American Medical
Systems Australia Pty Ltd    American Medical Systems, Inc.    No    No   
Australia    Corporation    100% AMS Bermuda ULC    American Medical Systems,
Inc.    No    No    Bermuda    Exempted Unlimited Liability Company    100% AMS
Medical Technologies ULC   

American Medical Systems, Inc.

 

AMS Bermuda ULC

   No    No    Ireland    Private Unlimited Company Non-resident Irish Company
   99%

 

1%

AMS Medical Systems Ireland Limited    AMS Medical Technologies ULC    No    No
   Ireland    Ireland Limited Company by Shares    100% AMS-American Medical
Systems do Brasil Produtos Urologicos e Ginecologicos Ltda   

American Medical Systems, Inc.

 

American Medical Systems Canada, Inc.

   No    No    Brazil    Limited Liability Corporation    99%

 

1%

American Medical Systems Canada Inc.    American Medical Systems, Inc.    No   
No    Canada    Corporation    100%



--------------------------------------------------------------------------------

Subsidiary

  

Owner

  

Material
Subsidiary:
Yes / No

  

Unrestricted
Subsidiary:
Yes / No

  

Jurisdiction

  

Organizational
Form

   Percentage
Ownership American Medical Systems Luxembourg S.à r.l.    American Medical
Systems, Inc.    No    No    Luxembourg    Corporation    100% American Medical
Systems Benelux BVBA    American Medical Systems Luxembourg S.à r.l.    No    No
   Belgium    Corporation    100% American Medical Systems Europe B.V.   
American Medical Systems Luxembourg S.à r.l.    No    No    Netherlands   
Corporation    100% American Medical Systems Deutschland GmbH    American
Medical Systems Europe B.V.    No    No    Germany    Corporation    100%
American Medical Systems France S.A.S.    American Medical Systems Luxembourg
S.à r.l.    No    No    France    Joint Stock Company Simplified    100%
American Medical Systems Iberica S.L.    American Medical Systems Luxembourg S.à
r.l.    No    No    Spain    Limited Liability Corporation    100% AMS Japan,
Inc.    AMS Sales Corporation    No    No    Japan    Corporation    100% AMS
Sverige AB    American Medical Systems Luxembourg S.à r.l.    No    No    Sweden
   Private Limited Company    100% American Medical Systems UK Ltd.    American
Medical Systems Luxembourg S.à r.l.    No    No    United Kingdom    Private
Limited Company    100%



--------------------------------------------------------------------------------

SCHEDULE 3.06

MATERIAL LITIGATION

NONE



--------------------------------------------------------------------------------

SCHEDULE 3.07

COMPLIANCE WITH LAWS

As previously reported, in January 2007 and April 2011, the Borrower received
subpoenas issued by the United States Department of Health and Human Services
(HHS), Office of Inspector General (OIG) and the United States Department of
Justice (DOJ), respectively. The subpoenas request documents relating to
Lidoderm® (lidocaine patch 5%), focused primarily on the sale, marketing and
promotion of Lidoderm®. In late 2012, without admitting any liability or
wrongdoing, the Borrower reached a tentative agreement with the HHS-OIG, DOJ and
participating state entities to resolve this matter for a total of approximately
$194.0 million. The settlement remains subject to further negotiation of
specific terms and to final approval by the federal government and participating
state entities, and accordingly, there is no assurance that a resolution will
occur. The Borrower has cooperated fully and continues to cooperate with the
government’s investigation. Settlements of these investigations have commonly
resulted in the payment of substantial damages and fines to the government for
alleged civil and criminal violations, and have commonly included a
corresponding plea agreement or deferred prosecution agreement, and entry into a
Corporate Integrity Agreement with the HHS-OIG.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

 

1. $514,000 - 3.25% Convertible Senior Subordinated Notes due 2036 of American
Medical Systems, Inc.

 

2. $72,000 - 4.00% Convertible Senior Subordinated Notes due 2041 of American
Medical Systems, Inc.

 

3. Indebtedness of approximately $800,000 pursuant to the Master Unified Lease
Agreement dated January 2013, between Canon Business Solutions, Inc. and Endo
Pharmaceuticals Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

AMERICAN MEDICAL SYSTEMS, INC.

Uniform Commercial Code Filings

 

Secured Party

  

Original Filing Number

  

Original Filing Date

  

State of Filing

  

Collateral

Canon Financial Services    2010 0008544    1/4/2010    Delaware    True Lease
CooperSurgical, Inc.    2010 0627558    2/24/2010    Delaware    Specific
Inventory and Equipment US Bancorp    2010 1496821    4/29/2010    Delaware   
Specific Equipment Canon Financial Services    2011 2586132    7/6/2011   
Delaware    Specific Equipment

LASERSCOPE

Uniform Commercial Code Filings

 

Secured Party

  

Original Filing Number

  

Original Filing Date

  

State of Filing

  

Collateral

Dell Financial Services L.P.    06-7071401652    5/24/2006    California    True
Lease

ENDO PHARMACEUTICALS INC.

Uniform Commercial Code Filings

 

Secured Party

  

Original Filing Number

  

Original Filing Date

  

State of Filing

  

Collateral

Key Equipment Finance Inc.    20081483443    4/29/2008    Delaware    Specific
Lease Equipment De Lage Landen Financial Services, Inc.    20011158875   
3/30/2011    Delaware    Specific Equipment



--------------------------------------------------------------------------------

Equipment lien pursuant to the Master Unified Lease Agreement dated January
2013, between Canon Business Solutions, Inc. and Endo Pharmaceuticals Inc.

GENERICS INTERNATIONAL (US), INC.

Uniform Commercial Code Filings

 

Secured Party

  

Original Filing Number

  

Original Filing Date

  

State of Filing

  

Collateral

De Lage Landen Financial Services, Inc.    20094176126    12/30/2009    Delaware
   Specific Equipment



--------------------------------------------------------------------------------

SCHEDULE 6.03

INTERCOMPANY REORGANIZATIONS

The transfer of the operations with respect to the AMS US service business line
for green light and other laser therapies support from AMS and certain of its
subsidiaries to HealthTronics, Inc. and other Unrestricted Subsidiaries pursuant
to intercompany service arrangements.

The transfer by HealthTronics, Inc. and other Unrestricted Subsidiaries to AMS
or its subsidiary of the business line and related assets of Endocare, Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

 

1. Endo Pharmaceuticals Inc.’s investment in Durect Corporation.

 

2. Endo Pharmaceuticals Inc.’s investment in Life Sciences Opportunities Fund
(Institutional) II, L.P.

 

3. Endo Pharmaceuticals Solutions Inc.’s investment in Arca biopharma, Inc.

 

4. Endo Pharmaceuticals Solutions Inc.’s investment in CPEC LLC.

 

5. Endo Pharmaceuticals Solutions Inc.’s investment in Aeolus Pharmaceuticals,
Inc.

 

6. American Medical Systems Inc.’s investment in NxThera Inc.



--------------------------------------------------------------------------------

SCHEDULE 6.08

EXISTING RESTRICTIONS

Endo Pharmaceuticals Inc. has assets in a Rabbi Trust that are restricted for
use to pay benefits to a former CEO of Penwest Pharmaceuticals Co. The Trustee
under this arrangement is Wells Fargo and the asset value as of February 28,
2013 is $2,138,077.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

 

  

2.      Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrower(s):

  

Endo Health Solutions Inc.

  

4.      Administrative Agent:

   Morgan Stanley Senior Funding, Inc. as the administrative agent under the
Credit Agreement

5.      Credit Agreement:

   The Amended and Restated Credit Agreement dated as of June 17, 2011, as
amended and restated as of March 26, 2013, among Endo Health Solutions Inc., the
Lenders and Morgan Stanley Senior Funding, Inc., as Administrative Agent

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate
Amount of
Commitment/Loans
for all
Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/Loans3      $         $                %     $         $          
     %     $         $                % 

Effective Date:             , 20      [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: MORGAN STANLEY SENIOR FUNDING, INC.,as Administrative
Agent By:  

 

  Title: MORGAN STANLEY BANK, N.A., as Issuing Bank By:  

 

  Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment”, “Term Loan Commitment”, etc.).

3 

Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

Consented to: [ENDO HEALTH SOLUTIONS INC.]1 By:  

 

  Title:

 

1 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it does not bear a relationship to the
Borrower described in Section 108(e)(4) of the Code; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF CLOSING DOCUMENTS

ENDO HEALTH SOLUTIONS INC.

CREDIT FACILITIES

March 26, 2013

LIST OF CLOSING DOCUMENTS5

 

1. Amendment and Restatement Agreement, by and among Endo Health Solutions Inc.,
a Delaware corporation (the “Borrower”), the Lenders party thereto and Morgan
Stanley Senior Funding, Inc., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), attaching the Amended and
Restated Credit Agreement (the “Restated Credit Agreement”) by and among the
Borrower, the Lenders and the Administrative Agent.

SCHEDULES

 

Schedule 1.01    —              Specified Litigation Schedule 2.01    —       
Commitments Schedule 2.02    —        Mandatory Cost Schedule 2.06    —       
Existing Letters of Credit Schedule 3.01    —        Subsidiaries Schedule 3.06
   —        Material Litigation Schedule 3.07    —        Compliance with Laws
Schedule 6.01    —        Existing Indebtedness Schedule 6.02    —       
Existing Liens Schedule 6.01    —        Intercompany Reorganizations
Schedule 6.04    —        Existing Investments Schedule 6.08    —       
Existing Restrictions

EXHIBITS

 

Exhibit A    —              Form of Assignment and Assumption Exhibit B    —    
   List of Closing Documents Exhibit C    —        Auction Procedures

 

2. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the

 

5 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement. Items appearing in
bold and italics shall be prepared and/or provided by the Borrower and/or
Borrower’s counsel.



--------------------------------------------------------------------------------

  Board of Directors or other governing body of such Loan Party authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, and (iv) the names and true signatures of the incumbent officers of each
Loan Party authorized to sign the Loan Documents to which it is a party, and (in
the case of the Borrower) authorized to request a Borrowing or the issuance of a
Letter of Credit under the Restated Credit Agreement.

 

3. Good Standing Certificate for each Loan Party from the Secretary of State of
the jurisdiction of its organization.

 

4. Opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Loan
Parties.

 

5. A Certificate signed by a Financial Officer of the Borrower certifying: all
of the representations and warranties of the Borrower set forth in the Restated
Credit Agreement are true and correct in all material respects (other than to
the extent qualified by materiality or “Material Adverse Effect”, in which case,
such representations and warranties are true and correct), except in the case of
any such representation and warranty that expressly relates to an earlier date,
in which case such representation and warranty is true and correct in all
material respects, other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case such representation and warranty is
true and correct on and as of such earlier date and (b) no Default or Event of
Default has occurred and is continuing.



--------------------------------------------------------------------------------

EXHIBIT C

AUCTION PROCEDURES

This Exhibit C is intended to summarize certain basic terms of the modified
Dutch auction (an “Auction”) procedures pursuant to and in accordance with the
terms and conditions of Section 2.24 of the Credit Agreement, of which this
Exhibit C is a part. It is not intended to be a definitive statement of all of
the terms and conditions of an Auction, the definitive terms and conditions for
which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager, or any of their respective affiliates
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its affiliates, the
“Agent-Related Person”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell its Term Loans to the
Borrower pursuant to any offering documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent-Related Person (or
any of their affiliates) in its respective capacity as a Lender to sell its Term
Loans to the Borrower be deemed to constitute such a recommendation. Each Lender
should make its own decision on whether to sell any of its Term Loans and, if it
decides to do so, the principal amount of and price to be sought for such Term
Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each Auction and the relevant offering documents. Capitalized terms not
otherwise defined in this Exhibit C have the meanings assigned to them in the
Credit Agreement.

Notice Procedures. In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Lenders of the Term
Loans (each, an “Auction Notice”). Each Auction Notice shall contain (i) the
maximum principal amount (calculated on the face amount thereof) of Term Loans
of each applicable Class that the Borrower offers to purchase in such Auction
(the “Auction Amount”), which shall be no less than $25,000,000 (unless another
amount is agreed to by the Administrative Agent); (ii) the range of discounts to
par (the “Discount Range”), expressed as a range of prices per $1,000 (in
increments of $5), at which the Borrower would be willing to purchase Term Loans
of each applicable Class in such Auction; and (iii) the date on which such
Auction will conclude, on which date Return Bids (as defined below) will be due
by 1:00 p.m. (New York time) (as such date and time may be extended by the
Auction Manager, such time the “Expiration Time”). Such Expiration Time may be
extended for a period not exceeding three (3) Business Days upon notice by the
Borrower to the Auction Manager received not less than 24 hours before the
original Expiration Time; provided that only one extension per offer shall be
permitted. An Auction shall be regarded as a “failed auction” in the event that
either (x) the Borrower withdraws such Auction in accordance with the terms
hereof or (y) the Expiration Time occurs with no Qualifying Bids (as defined
below) having been received. In the event of a failed auction, the Borrower
shall not be permitted to deliver a new Auction Notice prior to the date
occurring three (3) Business Days after such withdrawal or Expiration Time, as
the case may be. Notwithstanding anything to the contrary contained herein, the
Borrower shall not initiate any Auction by delivering an Auction Notice to the
Auction Manager until after the conclusion (whether successful or failed) of the
previous Auction (if any), whether such conclusion occurs by withdrawal of such
previous Auction or the occurrence of the Expiration Time of such previous
Auction.

Reply Procedures. In connection with any Auction, each Lender of Term Loans of
each applicable Class wishing to participate in such Auction shall, prior to the
Expiration Time, provide the Auction Manager with a notice of participation, in
the form included in the respective offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (in increments of $5) in principal amount of Term Loans of each
applicable Class (the “Reply Price”) within the Discount Range and (ii) the
principal amount of Term Loans of each applicable Class, in an amount not less
than $1,000,000 or an integral multiple of $1,000 in excess thereof, that such



--------------------------------------------------------------------------------

Lender offers for sale at its Reply Price (the “Reply Amount”). A Lender may
submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans of each applicable Class held by such Lender.
Lenders may only submit one Return Bid per Auction but each Return Bid may
contain up to three (3) component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the
offering document (each, an “Auction Assignment and Assumption”). The Borrower
will not purchase any Term Loans of any applicable Class at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price.

Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Borrower has received Qualifying
Bids). The Borrower shall purchase Term Loans of each applicable Class from each
Lender whose Return Bid is within the Discount Range and contains a Reply Price
that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”). All Term Loans included in Qualifying Bids (including
multiple component Qualifying Bids contained in a single Return Bid) received at
a Reply Price lower than the Applicable Threshold Price will be purchased at
such applicable Reply Prices and shall not be subject to proration.

Proration Procedures. All Term Loans of each applicable Class offered in Return
Bids (or, if applicable, any component thereof) constituting Qualifying Bids at
the Applicable Threshold Price will be purchased at the Applicable Threshold
Price; provided that if the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans of any applicable Class for which Qualifying
Bids have been submitted in any given Auction at the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Term Loans of such Class to be purchased at prices below the Applicable
Threshold Price), the Borrower shall purchase the Term Loans of such Class for
which the Qualifying Bids submitted were at the Applicable Threshold Price
ratably based on the respective principal amounts offered and in an aggregate
amount equal to the amount necessary to complete the purchase of the Auction
Amount. No Return Bids or any component thereof will be accepted above the
Applicable Threshold Price.

Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Exhibit C). The Auction Manager will insert the principal
amount of Term Loans of each applicable Class to be assigned and the applicable
settlement date into each applicable Auction Assignment and Assumption received
in connection with a Qualifying Bid. Upon the request of the submitting Lender,
the Auction Manager will promptly return any Auction Assignment and Assumption
received in connection with a Return Bid that is not a Qualifying Bid.



--------------------------------------------------------------------------------

Auction Assignment and Assumption. Each Auction Notice and Auction Assignment
and Assumption shall contain the following representations and warranties by the
Borrower:

The conditions set forth in Section 2.24 of the Credit Agreement have each been
satisfied on and as of the date hereof, except to the extent that such
conditions refer to conditions that must be satisfied as of a future date, in
which case the Borrower must terminate any Auction if it fails to satisfy one of
more of the conditions which are required to be met at the time which otherwise
would have been the time of purchase of Term Loans of any applicable Class
pursuant to an Auction.

The representations and warranties of the Borrower contained in Article III of
the Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (other than any
representation or warranty that is qualified by materiality or reference to
Material Adverse Effect, which shall be true and correct in all respects) on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes hereof,
the representations and warranties contained in Section 3.04(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 5.01 of the Credit Agreement.

Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction only in the event that, (i) as of such time, no Qualifying
Bid has been received by the Auction Manager or (ii) the Borrower has failed to
meet a condition set forth in Section 2.24 of the Credit Agreement. Furthermore,
in connection with any Auction, upon submission by a Lender of a Return Bid,
such Lender will not have any withdrawal rights. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled by a Lender. However, an Auction may become
void if the conditions to the purchase of Term Loans of any applicable Class by
the Borrower required by the terms and conditions of Section 2.24 of the Credit
Agreement are not met. The purchase price in respect of each Qualifying Bid for
which purchase by the Borrower is required in accordance with the foregoing
provisions shall be paid directly by the Borrower to the respective assigning
Lender on a settlement date as determined jointly by the Borrower and the
Auction Manager (which shall be not later than ten (10) Business Days after the
date Return Bids are due). The Borrower shall execute each applicable Auction
Assignment and Assumption received in connection with a Qualifying Bid. All
questions as to the form of documents and validity and eligibility of Term Loans
of each applicable Class that are the subject of an Auction will be determined
by the Auction Manager, in consultation with the Borrower, and their
determination will be final and binding so long as such determination is not
inconsistent with the terms of Section 2.24 of the Credit Agreement or this
Exhibit C. The Auction Manager’s interpretation of the terms and conditions of
the offering document, in consultation with the Borrower, will be final and
binding so long as such interpretation is not inconsistent with the terms of
Section 2.24 of the Credit Agreement or this Exhibit C. None of the
Administrative Agent, the Auction Manager, any other Agent-Related Person or any
of their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Loan Parties, or
any of their affiliates (whether contained in an offering document or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information. This Exhibit C shall not require
the Borrower to initiate any Auction.